


Exhibit 10.4(i)(1)

 

Schedules and Exhibits to Credit Agreement dated as of June 6, 2002, as amended
and restated August 2, 2006.

 

--------------------------------------------------------------------------------


 

Schedule 1.01(a)

MORTGAGED PROPERTY

 

Mortgagor

 

Address

 

 

 

Rieke Corporation

 

500 West 7th Street
Auburn, Indiana

 

 

 

Lake Erie Screw Corporation, n/k/a Lake
Erie Products Corporation

 

13001 Athens Avenue
Lakewood, Ohio

 

 

 

Norris Cylinder Company

 

1535 FM 1845 S.
P.O. Box 7486
Longview, Texas

 

 

--------------------------------------------------------------------------------


 

Schedule 2.01

 

COMMITMENTS

 

Revolving Commitments

 

LENDER

 

COMMITMENT

 

JPMorgan Chase Bank, N.A.

 

$

25,000,000.00

 

Comerica Bank

 

$

25,000,000.00

 

General Electric Capital Corporation

 

$

12,500,000.00

 

Bank of America, N.A.

 

$

10,000,000.00

 

Credit Suisse, Cayman Islands Branch

 

$

7,500,000.00

 

Goldman Sachs & Co.

 

$

5,000,000.00

 

Merrill Lynch Capital Corporation

 

$

5,000,000.00

 

TOTAL

 

$

90,000,000.00

 

 

Tranche B-1 Loans

 

LENDER

 

COMMITMENT

 

JPMorgan Chase Bank, N.A.

 

$

60,000,000.00

 

TOTAL

 

$

60,000,000.00

 

 

Tranche B Term Loans

 

LENDER

 

COMMITMENT

 

JPMorgan Chase Bank, N.A.

 

$

217,374,549.92

 

Waterville Funding LLC

 

$

6,906,250.00

 

Natexis Banques Populaires

 

$

5,687,500.00

 

Gallatin CLO II 2005-1 Ltd.

 

$

5,078,675.07

 

Loan Funding V, LLC

 

$

3,680,692.40

 

Gallatin Funding I Ltd.

 

$

3,612,503.06

 

First Dominion Fund III

 

$

2,285,966.13

 

GE Commercial Loan Holding LLC

 

$

2,280,762.36

 

Dryden V - Leveraged Loan CDO 2003

 

$

2,280,112.95

 

Grayston CLO II 2004-1 Ltd.

 

$

2,217,708.68

 

Dryden VII-Leveraged Loan CDO 2004

 

$

2,154,526.39

 

Dryden XI-Leveraged Loan CDO 2006

 

$

1,925,177.37

 

Dryden IV Leveraged Loan CDO 2003

 

$

1,740,740.89

 

Landmark II CDO Limited

 

$

1,142,217.49

 

Laguna Funding LLC

 

$

872,363.19

 

KZH Soleil-2 LLC

 

$

760,254.10

 

TOTAL

 

$

260,000,000.00

 

 

--------------------------------------------------------------------------------


 

Schedule 3.05

REAL PROPERTY

 

SUBSIDIARY

 

ADDRESS

 

CITY, STATE, ZIP

Arrow Engine Company

 

2301 E. Independence Street

 

Tulsa, OK 74110

 

 

1124 North Lewis (South End)

 

Tulsa, OK 74110

 

 

 

 

 

Cequent Consumer Products, Inc.

 

27070 Miles Road
3310 William Richardson Ct.

 

Solon, OH 44139
South Bend, IN 46628

 

 

 

 

 

Cequent Electrical Products, Inc.

 

101 Spires Parkway

 

Tekonsha, MI 49092

 

 

3801 W. Military Highway (McAllen Warehouse)

 

McAllen, TX 78503

 

 

351 Pokagon Trail

 

Angola, IN 46703

 

 

 

 

 

Cequent Towing Products, Inc.

 

2602 College Avenue

 

Goshen , IN 46526

 

 

7300 Sand Street Building #20

 

Fort Worth, TX 76118

 

 

555 South Promenade Avenue Suite 102

 

Corona, CA 92879

 

 

105-2 LM Gaines Blvd.

 

Starke, FL 32091

 

 

295 Burlington Business Cntr 511 Elbow Lane

 

Burlington, NJ 08016

 

 

2400 70th Avenue East Suite B-104

 

Fife, WA 98424

 

 

47774 Anchor Court West

 

Plymouth, MI 48170

 

 

3709 East Randol Mill Road

 

Arlington, TX 76011

 

 

1405 S. 10th Street

 

Goshen, IN 46526

 

 

2600 College Avenue

 

Goshen , IN 46528

 

 

 

 

 

Cequent Trailer Products, Inc.

 

1050 Indianhead Drive P.O. Box 8

 

Mosinee, WI 54455

 

 

650 Alderson

 

Schofield, WI 54476

 

 

8460 Gran Vista Drive

 

El Paso, TX 79907

 

 

 

 

 

Compac Corporation

 

Lot 9 Block 44

 

Hackettstown, NJ

 

 

103 Bilby Road

 

Hackettstown, NJ 07840

 

 

150 Fieldcrest Ave

 

Edison , NJ 08837

 

 

 

 

 

Fittings Products Co., LLC

 

12955 Inkster Rd.

 

Livonia, MI 48150

 

 

36975 Schoolcraft

 

Livonia , MI 48150

 

 

 

 

 

The HammerBlow Company, LLC

 

5006 Camp Philips Road Apt. 3
920-1000 N. 1st Street

 

Schofield, WI 54476

 

 

 

 

 

--------------------------------------------------------------------------------


 

SUBSIDIARY

 

ADDRESS

 

CITY, STATE, ZIP

Hidden Hitch Acquisition Company

 

1400 Cavalier Blvd. Suite H

 

Chesapeake, VA 23323

 

 

5725 North Frontage Rd /5725 New Tampa Hwy Uts 1-3

 

Lakeland, FL 33815

 

 

25215 Dequindre Drive

 

Madison Heights, MI 48070

 

 

3227C S. Military Highway

 

 

 

 

4545 Mint Way

 

Dallas, TX 75236

 

 

21146 Trolley Industrial Dr.

 

Taylor, MI 48180

 

 

 

 

 

Keo Cutters, Inc.

 

25040 Easy Street

 

Warren , MI 48090

 

 

25125 Easy Street

 

Warren , MI 48090

 

 

 

 

 

Lake Erie Products Corporation

 

13001 Athens Avenue

 

Lakewood, OH 44107

 

 

3595 W. State Road 28

 

Frankfort, IN 46041

 

 

3281 West City Road O N/S

 

Frankfort, IN 46041

 

 

321 Foster Venue

 

Wood Dale, IL 60191

 

 

 

 

 

Lamons Gasket Company

 

189 Arthur Road

 

Martinez, CA 94553

 

 

20009 S. Rancho Way

 

Rancho Domingues, CA 90220

 

 

13959 River Road

 

Lulling, LA 70070

 

 

7300 Airport Road Hobby Business Park

 

Houston, TX 77601

 

 

102 Queens Drive

 

King of Prussia, PA 19406

 

 

1060 Fannin Street

 

Beaumont, TX 77701

 

 

603 Jaco Street

 

Clute, TX 77531

 

 

109 Dennis Rd.

 

Westlake , LA 70699

 

 

11720, 11730, 11740 Airline Hwy

 

Baton Rouge, LA 70817

 

 

523 Slack Street

 

Charleston, WV 25301

 

 

1231 Route 6

 

Joliet , IL 60436

 

 

2005 Division

 

Bellingham, WA 98032

 

 

 

 

 

Monogram Aerospace Fasteners, Inc.

 

3423 Garfield Avenue

 

Commerce, CA 90040

 

 

3510 Garfield Avenue

 

Commerce, CA 90040

 

 

 

 

 

NI Industries, Inc.

 

5300 Claus Road P.O. Box 856

 

Riverbank, CA 95367

 

 

2825 E. 54th Street

 

Vernon, CA 90058

 

 

5008 S. Boyle

 

Vernon, CA 90058

 

 

5215 S. Boyle

 

Vernon, CA 90058

 

 

332 Cass Avenue

 

Mt. Clemens, MI 48043

 

 

1120 Miller-Pickering Rd, Conemaugh Twp

 

Davisville, MI 48043

 

 

5631 Bickett Street

 

Los Angeles, CA 90058

 

 

 

 

 

Norris Cylinder Company

 

1535 FM 1845 S.

 

Longview , TX 75603

 

--------------------------------------------------------------------------------


 

SUBSIDIARY

 

ADDRESS

 

CITY, STATE, MI

 

 

 

 

 

Reska Spline Products Inc.

 

25225 Easy Street P.O. Box 964

 

Warren , MI 48089

 

 

 

 

 

Richards Micro-Tool Inc.

 

250 Cherry Street ( formerly 250 Nicks Road)

 

Plymouth, MA 02360

 

 

 

 

 

Rieke Corporation

 

500 W. 7th Street

 

Auburn, IN 46706

 

 

2855 East Bellefontaine Rd.

 

Hamilton, IN 46742

 

 

 

 

 

Trimas Corporation

 

5900 Commonwealth Industries

 

Detroit , MI 48208

 

 

36975 Schoolcraft Road

 

Livonia, MI 48150

 

 

39400 Woodward Avenue, Suite 130

 

Bloomfield Hills, MI 48304

 

 

 

 

 

Trimas Fasteners

 

3281 W. Country Road O N/S

 

Frankfort, IN 46041

 

INTERNATIONAL

 

 

 

 

SUBSIDIARY

 

ADDRESS

 

CITY, COUNTRY

 

 

 

 

 

Cequent Electrical/ Tekonsha Towing Systems

 

Carretera Reberena Km 10.5 (Reynosa Mexico) Paque Industrial

 

Maquilpac, Mexico

 

 

 

 

 

B.D.C. Industries

 

Avenida Enrique Pinnonceli and Avenida Auronautica Cuidad

 

Juarez Chihuahua, Mexico

 

 

Calle 3a 7040 Colonial El Granjero

 

Juarez, Mexico

 

 

 

 

 

Canadian Gasket and Supply Co.

 

505 Central Avenue P.O. Box 548 Ontario, Canada

 

Ontario, Canada L2A5Y1

 

 

(Exact-A- Supply Limited) 835 Upper Canada Dr.

 

Sarnia, Ontario

 

 

 

 

 

Englass Group Limited

 

44 Scudamore Rd.

 

Leicester, England LE3 1 UG

 

 

 

 

 

Gruppo Tov SR. I

 

Via Lecco 11

 

Valdmadrera, Italy 23868

 

 

Via Strecciola 3

 

Valdmadrera, Italy 23868

 

 

Via Piedimonte 50/58

 

Valdmadrera, Italy 23868

 

 

Via Piedimonte 42

 

Valdmadrera, Italy 23868

 

 

Via Rio Torto

 

Valdmadrera, Italy 23868

 

 

Via Strecciola 9

 

Valdmadrera, Italy 23868

 

 

Via Strecciola

 

Valdmadrera, Italy 23868

 

 

 

 

 

Cequent Trailer Products S.A. de C.V.

 

Avenida Enrique Pinoncelli and Avenida Aeronautice Cuidad

 

Juarez Chihuahua, Mexico

 

 

Calle 3a 7040 Colonial el Granjero

 

Juarez, Mexico

 

 

 

 

 

Heinrich Stolz Germany

 

In der Au 13

 

Neunkirchen, Germany

 

 

 

 

 

Hidden Hitch International

 

131 Spinnaker Way

 

Concord , Ontario, Canada

 

--------------------------------------------------------------------------------


 

Cequent Towing Products of Canada/ Hidden Hitch of Canada

 

3 Crescent Road

 

Huntsville, Ontario, Canada

 

 

 

 

 

Cequent Towing Products of Canada/ Reese Products of Canada

 

2351 Winston Park Dr

 

Oakville, Ontario, Canada

 

 

 

 

 

Rieke Corporation

 

16 Ayer Rajah Crescent 4-02 Tempco Technominium

 

Singapore

 

 

 

 

 

Rieke Leasing Co.

 

268 Rutherford Rd. South Unit 4

 

Brampton, Ontario, Canada l6w 3N3

 

 

 

 

 

Rieke de Mexico

 

Saturno 22 Nueva Ind. Vallejo

 

Mexico City, Mexico

 

 

 

 

 

Trimas Corporation PTY LTD.

 

Unit 1/391 Park Road (Roof Rack Industries)

 

Regents Park, Australia

 

 

(Hayman Reese) 20-5- Waterview Close Dandenong South

 

Victoria, Australia

 

 

(Hayman Reese) Units 1-3/51 Mandoon Road, Girraween

 

New S. Whales, Australia 2145

 

 

(QTB Automotive) 135 Ingleston Road Wakerley

 

Queensland, Australia 4154

 

 

(Roof Rack Industries) 1 Averill Street Rhodes

 

New South Wales, Australia 2138

 

 

(Roof Rack Industries) 475 Nepean Hwy Brighton

 

Victoria, Australia 3186

 

 

 

 

 

Trimas Fasteners

 

China Operations Unit 12 12F Pos Plata 1600 Century Ave

 

Podung, China

 

--------------------------------------------------------------------------------


 

Schedule 3.06

DISCLOSED MATTERS

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 3.12

SUBSIDIARIES

 

TriMas Corporation

Listing of Subsidiaries As of July 1, 2006

Unless otherwise noted, all subsidiaries are 100 % directly or indirectly owned
by Parent Borrower

 

Corporate Name

 

Subsidiary
Loan Party

Arrow Engine Company (Delaware corporation)

 

Yes

Canadian Gasket & Supply, Inc. (Ontario corporation)

 

No

Cequent Consumer Products, Inc. (Ohio corporation)

 

Yes

Cequent Electrical Products de Mexico, S. de R.L. de C.V. (Mexico corporation)

 

No

Cequent Electrical Products, Inc. (Michigan corporation)

 

Yes

Cequent Towing Products of Canada, Ltd. (Ontario corporation)

 

No

Cequent Towing Products, Inc. (Delaware corporation)

 

Yes

Cequent Trailer Products, Inc. (Delaware corporation)

 

Yes

Cequent Trailer Products, S.A. de C.V. (Mexico)

 

No

Commonwealth Disposition, LLC (Delaware limited liability company)

 

Yes

Compac Corporation (Delaware corporation)

 

Yes

Englass Group Limited (U.K.)

 

No

Fittings Products Co., LLC (Delaware limited liability company)

 

Yes

HammerBlow LLC (Delaware limited liability company)

 

Yes

Heinrich Stolz GmbH (Germany)

 

No

Hidden Hitch Acquisition Company (Delaware corporation)

 

Yes

Hitch’N Post, Inc. (Delaware corporation)

 

Yes

K.S. Disposition, Inc. (Michigan corporation)

 

Yes

Keo Cutters, Inc. (Michigan corporation)

 

Yes

Lake Erie Products Corporation (Ohio corporation)

 

Yes

Lamons Gasket Company (Delaware corporation)

 

Yes

Monogram Aerospace Fasteners, Inc. (Delaware corporation)

 

Yes

NI Foreign Military Sales Corp. (Delaware corporation)

 

Yes

NI Industries, Inc. (Delaware corporation)

 

Yes

Norris Cylinder Company (Delaware corporation)

 

Yes

Reska Spline Products, Inc. (Michigan corporation)

 

Yes

Richards Micro-Tool, Inc. (Delaware corporation)

 

Yes

Rieke Canada Limited (Ontario corporation)

 

No

Rieke Corporation (Indiana corporation)

 

Yes

Rieke Corporation (S) Pte. Ltd. (Singapore)

 

No

Rieke de Mexico, Inc. S.A. de C.V. (Mexico corporation)

 

No

Rieke Italia S.R.L. (Italy corporation)

 

No

 

--------------------------------------------------------------------------------


 

Schedule 3.12

SUBSIDIARIES

 

TriMas Corporation

Listing of Subsidiaries As of July 1, 2006

Unless otherwise noted, all subsidiaries are 100 % directly or indirectly owned
by Parent Borrower

 

Rieke Leasing Co., Incorporated (Delaware corporation)

 

Yes

Rieke of Mexico, Inc. (Delaware corporation)

 

Yes

Rieke Packaging Systems (Hangzhou) Co., Ltd. (China)

 

No

Rieke Packaging Systems Australia Pty. Ltd. (Australia)

 

No

Rieke Packaging Systems Brasil Ltda. (Brazil)

 

No

Rieke Packaging Systems Iberica, S.L. (Spain)

 

No

Rieke Packaging Systems Limited (U.K.)

 

No

Rola Roof Rack Pty. Ltd. (Australia)

 

No

Roof Rack Industries Pty. Ltd. (Australia)

 

No

The HammerBlow Company LLC (Wisconsin limited liability company)

 

Yes

Top Emballage S.A.S. (France)

 

No

TriMas Company LLC (Delaware limited liability company)

 

No

TriMas Corporation Limited (U.K.)

 

No

TriMas Corporation Pty. Ltd. (Australia)

 

No

TriMas Fasteners, Inc. (Delaware corporation)

 

Yes

TriMas Holdings Australia Pty. Ltd. (Australia)

 

No

TriMas Industries Pty. Ltd. (Australia)

 

No

TriMas Services Corp. (Delaware corporation)

 

Yes

TriMotive Asia Pacific Limited (Thailand)

 

No

TSPC, Inc. (Nevada corporation)

 

No

 

--------------------------------------------------------------------------------

 

Schedule 3.13

INSURANCE

 

 

 

[g22182ko03i001.jpg]

 

 

 

[g22182ko03i002.jpg]

 

As of July 14th, 2006

 

 

 

 

 

 

 

BEST

 

 

 

MAXIMUM

 

MAXIMUM

 

ANNUALIZED

 

COVERAGE

 

POLICY TERM

 

CARRIER

 

RATING

 

POLICY NO.

 

RETENTION

 

LIMITS

 

PREMIUM

 

Property / Boller

 

12/15/05-06

 

Allianz Global Risk

 

A g XV

 

CLP3006779

 

$250 Real/Personal

 

$175 MM Property

 

$644,484

 

Earthquake-California

 

12/15/05-06

 

Pacific Insurance Co.

 

A g XV

 

ZG0032850

 

per underlying policy

 

$5M x/o $5M

 

$140,000

 

Earthquake-California

 

12/15/05-06

 

Mt. Hawley Insurance Co

 

A+ g X

 

MQE0101223

 

per underlying policy

 

$10M x/o $10M

 

$32,000

 

 

 

 

 

Traders & Pacific Insurance Co

 

A-r XV

 

CPN10000059000

 

 

 

 

 

$48,000

 

Earthquake-California

 

12/15/05-06

 

Great American Assurance Co

 

A r XIV

 

CPP5849760

 

per underlying policy

 

$15M x/o $20M

 

$32,000

 

 

 

 

 

Greenwich Insurance Co

 

A+ p XV

 

ACG4349760

 

 

 

 

 

$8,000

 

Directors & Officers

 

6/6/05-10/06/06

 

American Home Assurance

 

A+p XV

 

4920445

 

$500,000

 

$25MM

 

$266,800

 

 

 

6/6/05-10/06/06

 

Federal (Chubb)

 

A++g XV

 

81696391

 

NA

 

$15MM

 

$136,068

 

 

 

6/6/05-10/06/06

 

Axis Surplus

 

A g XV

 

RNN50577700

 

NA

 

$10MM

 

$72,365

 

Employment Practices Liab

 

6/6/05-10/06/06

 

American Home Assurance

 

A+p XV

 

4920442

 

$5MM

 

$25MM

 

$261,014

 

Fiduciary Liability

 

6/6/05-10/06/06

 

Federal (Chubb)

 

A++g XV

 

81696694

 

$250,000

 

$10MM

 

$36,685

 

Travel Accident

 

7/01/05-08

 

AIG

 

A+p X

 

GTP0009100782

 

N/A

 

$200,000

 

$4,435

 

Foreign Liability

 

6/30/06-07

 

XL Insurance

 

A+ g XV

 

US00006813LI05A

 

$10K

 

$1MM/$2MM

 

$138,509

 

Products Liability

 

6/30/06-07

 

ACE American Insurance Co

 

A+p XV

 

HD021737215

 

$1M

 

6M/2M/2M

 

$491,256

 

General Liability

 

6/30/06-07

 

ACE American Insurance Co

 

A+p XV

 

HDOG21737203

 

$1MM per occ.

 

5M/2M/2M

 

$20,023

 

Automobile Liability

 

6/30/06-07

 

ACE American Insurance Co

 

A+p XV

 

ISAH07942898

 

$250,000 per accident

 

$2MM CSL

 

$96,099

 

WC / EL-Deductible States

 

6/30/06-07

 

ACE American Insurance Co

 

A+p XV

 

WLRC44343459

 

$500,000 per occ.

 

Statutory / $1MM EL

 

$389,295

 

WC/ EL Retro States

 

6/30/06-07

 

ACE American Insurance Co

 

A+p XV

 

SCFC44343241

 

$500,000 per occ.

 

Statutory / $1MM EL

 

Included

 

WC/ EL-SIR

 

6/30/06-07

 

ACE American Insurance Co

 

A+p XV

 

WCUC44343185

 

$500,000 per occ.

 

Statutory / $1MM EL

 

$39,380

 

Umbrella Liability

 

6/30/06-07

 

ACE American Insurance Co

 

A+p XV

 

XOOG23714784

 

25MM/ $ 100K SIR

 

$25MM per occ / agg

 

$615,300

 

Excess Liability

 

6/30/06-07

 

American Guarantee & Liab.

 

Ag XV

 

ACE-9305161-04

 

x $25MM

 

$25MM per occ / agg

 

$272,599

 

Excess Liability

 

6/30/06-07

 

AWAC (Bermuda)

 

Au XIV

 

CD03671/003

 

x $50MM

 

$50MM per occ / agg

 

$279,000

 

Excess Liability

 

6/30/06-07

 

Chubb Atlantic

 

A++g XV

 

(D6) 3310-12-89

 

x $100MM

 

$50MM per occ / agg

 

$157,500

 

Total Umbrella/Excess

 

 

 

 

 

 

 

 

 

 

 

$150MM TOTAL LIABIL

 

 

 

 

1

--------------------------------------------------------------------------------

 

Schedule 3.13

INSURANCE

 

 

 

 

 

 

 

BEST

 

 

 

MAXIMUM

 

MAXIMUM

 

ANNUALIZED

 

COVERAGE

 

POLICY TERM

 

CARRIER

 

RATING

 

POLICY NO.

 

RETENTION

 

LIMITS

 

PREMIUM

 

Marine Cargo

 

8/01/05-06

 

ACE

 

A+p XV

 

497932

 

Nil

 

$4MM vessel/air

 

$21,530

 

Aircraft Products Liab

 

7/1/06-07

 

AIG Aviation Inc.

 

A+p XV

 

AP 1857523-01

 

NA

 

$200MM per occ / agg

 

$157,579

 

Aircraft Hull & Liability

 

7/1/06-07

 

AIG Aviation Inc.

 

A+p XV

 

GM1857522-01

 

NA

 

S100MM Liab per occ

 

$74,755

 

Crime

 

7/1/05-10/06/06

 

Federal (Chubb)

 

A++g XV

 

8169-7670

 

$250,000

 

$10MM

 

$48,901

 

Special Crime

 

7/1/05-10/06/06

 

Federal (Chubb)

 

A++g XV

 

8169-7670

 

NA

 

$10MM

 

$12,500

 

Underground Storage Tank-Eskay Screw

 

7/1/06-07

 

ACE

 

A+p XV

 

G21825311003

 

$10,000

 

$1MM/$1MM

 

$2,358

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Premium

 

 

 

 

 

 

 

 

 

 

 

 

 

$4,498,436

 

 

--------------------------------------------------------------------------------

* This summary is only intended as an overview, the actual policies supercede
all information above.

 

2

--------------------------------------------------------------------------------

 

Schedule 3.17(d)

MORTGAGE FILING OFFICES

 

Mortgagor

 

Mortgaged Property

 

Mortgage Filing Office

 

 

 

 

 

Rieke Corporation

 

500 West 7th Street
Auburn, Indiana

 

DeKalb County, Indiana

 

 

 

 

 

Lake Erie Screw
Corporation, n/k/a Lake
Erie Products Corporation

 

13001 Athens Avenue
Lakewood, Ohio

 

Cuyahoga County, Ohio

 

 

 

 

 

Norris Cylinder Company

 

1535 FM 1845 S.
P.O. Box 7486
Longview, Texas

 

Gregg County, Texas

 

--------------------------------------------------------------------------------


 

Schedule 6.01(a)(iii)

EXISTING INDEBTEDNESS

 

Company

 

Bank

 

Amount

Rieke de Mexico, SA de CV

 

Banco Nacional de Mexico S.A., Mexico

 

5.0 million Pesos

Rieke Italia

 

Deutsche Bank, S.P.A., Milan Italy

 

$6.0 million

TriMas Corporation Ltd

 

Lloyds TSB Bank plc, Leicester England

 

£ 3.9 million

TriMas Corporation Pty Ltd

 

National Australia Bank Ltd, Australia

 

$20.0 million

 

Note:  Schedule lists all foreign based debt and lines of credit currently in
place

 

--------------------------------------------------------------------------------


 

Schedule 6.02

EXISTING LIENS

 

Liens on the non-U.S. assets of the following entities to secure Existing
Indebtedness listed on Schedule 6.01:

 

1.             Rieke de Mexico, SA de CV in favor of Banco Nacional de Mexcio
S.A., Mexico.

 

2.             Rieke Italia in favor of Deutsche Bank, S.P.A., Milan, Italy.

 

3.             TriMas Corporation Ltd in favor of Lloyds TSB Bank plc,
Leicester, England.

 

4.             TriMas Corporation Pty Ltd in favor of National Australia Bank
Ltd, Australia.

 

--------------------------------------------------------------------------------


 

Schedule 6.04

EXISTING INVESTMENTS

 

A.            Qualified Foreign Investments

 

Cash and cash investments in foreign subsidiaries

 

Checking accounts, “sweep” like accounts and time deposits are maintained at
local banks. Deposits are in various currencies including the local currency of
the entity.

 

Bank

 

Entity

Commerzbank AG, Siegen Germany

 

Rieke Germany

Dresdner Bank AG, Siegen Germany

 

Rieke Germany

Volksbank Sud-Siegerland eG, Neunkirchen Germany

 

Rieke Germany

Deutsche Bank, Siegen Germany

 

Rieke Germany

Banca Populare di Lecco, Lecco Italy

 

Rieke Germany

Commerzbank Barcelona, Barcelona Spain

 

Rieke Germany

Deutsche Bank, Valmadrera LC Italy

 

Rieke Italia Srl

Cariplo Banca Intesa, Lecco Italy

 

Rieke Italia Srl

Banca Popolare Bergamo, Lecco Italy

 

Rieke Italia Srl

Banca Nazionale del Lavoro, Lecco Italy

 

Rieke Italia Srl

Credito Valtellinies E, Lecco Italy

 

Rieke Italia Srl

Banca Popolare Sondrio, Valmadrera Italy

 

Rieke Italia Srl

Royal Bank of Canada, Brampton Ontario

 

Rieke Canada

National Australia Bank, Australia

 

TriMas Corporation Pty

Lloyds Bank, Leicester England

 

TriMas Corporation Ltd

CRCA D’lle de France, Paris France

 

Top Emballage S.A.S.

Banco Nacionale de Mexico, SA.

 

Rieke de Mexico SA de CV

Royal Bank of Canada, Fort Erie Ontario

 

Canadian Gasket & Supply, Inc.

Canadian Imperial Bank of Commerce (CIBC), Toronto

 

Cequent Towing Products Canada Ltd

Toronto Dominion Bank, Rexdale Ontario

 

Towing Canada (formerly HiddenHitch)

California Commerce Bank, United States

 

Rieke de Mexico, SA de CV

Comerica Bank, Detroit, MI United States

 

TriMas Holdings Australia Pty Ltd

Bank of Overseas Chinese, Taiwan

 

Taiwan Asian Sourcing Office

Bank of China, Shanghai China

 

Shanghai Asian Sourcing Office

Standard Charter Bank, Singapore

 

Rieke Corporation (S) Pte Ltd

Bank of Communications, Hangzhou China

 

Rieke Packaging Systems (Hangzhou) Co Ltd

 

B.            Existing Investments

 

1.             Partnership interest in NI West, Inc.’s oil and gas wells in
Oklahoma.

2.             Taiwan Asian Sourcing Office

3.             Shanghai Asian Sourcing Office

4.             TriMas Holdings Australia Pty., Ltd intercompany swap agreement
with Rieke Corporation.

 

--------------------------------------------------------------------------------


 

Schedule 6.05

ASSET SALES

 

1.               NI Industries, Inc. — Sale of Vernon, California properties

2.               Lamons Gasket Company — Sale of Baton Rouge, Louisiana facility

3.               Lake Erie Products, Inc. — Sale of business, facilities and
related assets

 

Other asset sales otherwise permitted hereunder.

 

--------------------------------------------------------------------------------

 

Schedule 6.09

EXISTING AFFILIATE TRANSACTIONS

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 6.10

EXISTING RESTRICTIONS

 

None.

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF

 

ASSIGNMENT AND ACCEPTANCE

 

Reference is made to the Credit Agreement dated as of June 6, 2002 (as amended,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among TriMas Corporation, a Delaware corporation,
TriMas Company LLC, a Delaware limited liability company, the Subsidiary Term
Borrowers party thereto, the Foreign Subsidiary Borrowers party thereto, the
lenders from time to time party thereto (the “Lenders”), JPMorgan Chase Bank, as
administrative agent, collateral agent, swingline lender and issuing bank and
the other agent banks party thereto.  Terms defined in the Credit Agreement and
not defined herein are used herein with the same meanings.

 

The Assignor named on the reverse hereof hereby sells and assigns, without
recourse, to the Assignee named on the reverse hereof, and the Assignee hereby
purchases and assumes, without recourse, from the Assignor, effective as of the
Assignment Date (as defined below), the interests set forth on the reverse
hereof (the “Assigned Interest”) in the Assignor’s rights and obligations under
the Credit Agreement, including, without limitation, the interests set forth on
the reverse hereof in the Commitments of the Assignor on the Assignment Date and
the Loans owing to the Assignor that are outstanding on the Assignment Date,
together with the participations in Letters of Credit, LC Disbursements and
Swingline Loans held by the Assignor on the Assignment Date, but excluding
accrued interest and fees to and excluding the Assignment Date.  The Assignee
hereby acknowledges receipt of a copy of the Credit Agreement.  From and after
the Assignment Date (i) the Assignee shall be a party to and be bound by the
provisions of the Credit Agreement and, to the extent of the Assigned Interest,
have the rights and obligations of a Lender thereunder and (ii) the Assignor
shall, to the extent of the Assigned Interest, relinquish its rights and be
released from its obligations under the Credit Agreement (and, in the case that
this Assignment and Acceptance covers all or the remaining portion of the
Assignor’s rights and obligations under the Credit Agreement, the Assignor shall
cease to be a party to the Credit Agreement but shall be entitled to the
benefits of Sections 2.15, 2.16, 2.17 and 10.03 thereof).

 

This Assignment and Acceptance is being delivered to the Administrative Agent
together with (i) if the Assignee is a Foreign Lender, any documentation
required to be delivered by the Assignee pursuant to Section 2.17(e) of the
Credit Agreement, duly completed and executed by the Assignee, and (ii) if the
Assignee is not already a Lender under the Credit Agreement, an Administrative
Questionnaire in the form supplied by the Administrative Agent, duly completed
by the Assignee. The [Assignee/Assignor] shall pay the fee payable to the
Administrative Agent pursuant to Section 10.04(b) of the Credit Agreement.

 

This Assignment and Acceptance shall be governed by and construed in accordance
with the laws of the State of New York.

 

Date of Assignment:

 

Legal Name of Assignor:

 

--------------------------------------------------------------------------------


 

Legal Name of Assignee:

 

Assignee’s Address for Notices:

 

Effective Date of Assignment

(“Assignment Date”):

 

Facility

 

Principal Amount
Assigned

 

Percentage Assigned of
Applicable Loans/
Commitments thereunder (set
forth, to at least 8 decimals, as
a percentage of the facility
and the aggregate
Commitments
of all Lenders thereunder)

 

Term Loans:

 

$

 

 

 

%

Tranche A:

 

 

 

 

 

Tranche B:

 

 

 

 

 

Term Loan Commitments

 

 

 

 

 

Tranche A:

 

 

 

 

 

Tranche B:

 

 

 

 

 

Revolving Loans:

 

 

 

 

 

Revolving Credit Commitments:

 

 

 

 

 

LC Disbursements:

 

 

 

 

 

Letters of Credit:

 

 

 

 

 

Swingline Loans:

 

 

 

 

 

 

The terms set forth above and on the reverse side hereof are hereby agreed to:

 

, as Assignor

 

 

by

 

 

 

 

 

 

 

 

Name:

 

 

 

Title:

 

 

, as Assignee

 

 

 

by

 

 

 

 

 

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

The undersigned hereby consent to the
within assignment: (1)

 

 

TriMas Company LLC, as Borrower,

 

 

by

 

 

 

 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

JPMorgan Chase Bank, as Administrative Agent,

 

 

by

 

 

 

 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

JPMorgan Chase Bank, as Issuing Bank,

 

 

by

 

 

 

 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

JPMorgan Chase Bank, as Swingline Lender,

 

 

by

 

 

 

 

 

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------

(1)           Consents to be included to the extent required by
Section 10.04(b) of the Credit Agreement.

 

--------------------------------------------------------------------------------

 

EXHIBIT B

 

JPMorgan Chase Bank, as Administrative

Agent, and as Collateral Agent and each of the Lenders party to the

Credit Agreement referred to below

 

Re:                                        TriMas Credit Agreement

 

Ladies and Gentlemen:

 

We have acted as special counsel to TriMas Company LLC, a Delaware corporation
(the “Borrower”), and TriMas Corporation (“TriMas”), a Delaware corporation,
(the “Parent Guarantor”), in connection with the execution and delivery by the
Borrower, the Parent Guarantor and the Subsidiary Term Borrowers of that certain
Credit Agreement dated as of June 6, 2002 (the “Credit Agreement”), among
TriMas, the Borrower, the Subsidiary Term Borrowers party thereto, the Foreign
Subsidiary Borrowers from time to time party thereto, the Lenders party thereto,
JPMorgan Chase Bank as Administrative Agent and Collateral Agent, CSFB Cayman
Islands Branch as Syndication Agent, Comerica Bank as Documentation Agent,
Wachovia Bank, National Association as Documentation Agent and J.P. Morgan
Securities Inc. and Credit Suisse First Boston as Arrangers. We have also acted
as special counsel to the Borrower and to those certain subsidiaries of the
Borrower which are listed on Schedule I annexed hereto (each, a “Subsidiary
Guarantor” and, together with the Parent Guarantor, the “Guarantors” and,
together with the Borrower, the “Loan Parties”) and who are party to the
Security Agreement, the Pledge Agreement, the Guarantee Agreement and the
Indemnity, Subrogation and Contribution Agreement (collectively, the “Opinion
Security Documents”), in connection with the execution and delivery by the
Borrower and each of the Opinion Security Documents.

 

This opinion is furnished to you at the request of the Borrower pursuant to
Section 4.01(b) of the Credit Agreement. Unless otherwise defined herein,
capitalized terms used herein shall

 

--------------------------------------------------------------------------------


 

have the meanings ascribed to them in the Credit Agreement but shall only refer
to any agreement, document or instrument as in effect on the date hereof.

 

In connection with the opinions expressed herein, we have examined such
documents, records and matters of law as we have deemed necessary for the
purposes of this opinion. We have examined, among other documents, the following
documents being executed and delivered on the date hereof: the Credit Agreement
and the Opinion Security Documents (together, the “Transaction Documents”).

 

We have also examined originals or copies, certified or otherwise identified to
our satisfaction, of such documents, corporate or limited liability company
records, certificates of public officials and officers of each of the
subsidiaries listed on Schedule II annexed hereto that is organized under the
laws of New York or Delaware (each a “Specified Guarantor”; and collectively
with Borrower and the Parent Guarantor, the “Specified Companies”) and other
instruments as we have deemed necessary or appropriate to enable us to render
this opinion. As to questions of fact relating to the Borrower and the
Guarantors material to this opinion, we have relied upon certificates of public
officials and statements, representations and certificates of officers and other
representatives of the Borrower and the Guarantors without independent
investigation into the matters covered thereby.

 

In rendering this opinion, we have assumed without independent investigation and
with your permission (a) the due authorization, execution and delivery of the
Transaction Documents by each party thereto other than the Specified Companies,
(b) the authenticity of all documents submitted to us as originals, (c) the
conformity to the original documents of all documents submitted to us as copies,
(d) the genuineness of all signatures on all documents submitted to us, (e) the
truthfulness and correctness of all matters and statements contained in the
Transaction Documents and that there are no written or oral terms or conditions
agreed to among the parties thereto, which could vary the truth, completeness,
correctness, validity or effect of any of the statements made in, or the
provisions of, the Transaction Documents, (f) the legal capacity of all natural
persons, (g) the legality, validity and enforceability of the Transaction
Documents against each of the parties thereto (other than the Specified
Companies), (h) that the Collateral (as defined in the Security Agreement)
exists and that the Loan Parties have rights in such Collateral, (i) that the
stock certificates representing the shares of stock identified on Schedule II to
the Pledge Agreement (the “Pledged Stock”) and stock powers in respect of the
Pledged Stock endorsed in blank have been delivered to the Administrative Agent,
(j) that there is a certificated instrument in registered form representing the
Pledged Debt Securities (as defined in the Pledge Agreement) and that such
instrument and note powers in respect thereof endorsed in blank have been
delivered to the Administrative Agent in the State of New York, will continue to
be held by the Administrative Agent in the State of New York and (k) that the
Administrative Agent and each Lender acquired its interest in the Pledged Stock
and the Pledged Debt Securities without any notice of any adverse liens, claims
or encumbrances and (1) that the Pledged Stock constitute “Securities” under
Article 8 of the UCC (as hereinafter defined).

 

We express no opinion as to the laws of any jurisdiction except the laws of the
State of New York, the General Corporation Law of the State of Delaware and the
laws of the United States of

 

--------------------------------------------------------------------------------


 

America (the “Applicable Laws”), and we do not express any opinion with respect
to the laws of any other state or jurisdiction. This opinion does not cover any
laws, statutes, governmental rules or regulations or decisions which in our
experience are not generally applicable to transactions of the kind covered by
the Transaction Documents or covered by opinions typically delivered in
connection with transactions of the kind covered by the Transaction Documents.

 

Based on the foregoing and subject to the qualifications set forth below, we are
of the opinion that:

 

1.                                    Each of the Specified Companies (a) is
validly existing and in good standing under the laws of its state of
organization and (b) has the requisite corporate or organizational power to
execute, deliver and perform its respective obligations under the Transaction
Documents to which it is a party and to create such liens and security interests
in favor of the Collateral Agent as are to be created by the terms of the
Transaction Documents to which it is a party.

 

2.                                    The Transaction Documents to which any
Specified Company is a party have been duly authorized by each such Specified
Company. The Transaction Documents to which any Loan Party is a party have been
duly executed and delivered by each such Loan Party and constitute, the legal,
valid and binding obligations of each Loan Party that is a party thereto
enforceable against it in accordance with their respective terms.

 

3.                                    Except for (i) the registrations and
filings required by the Credit Agreement in respect of any Collateral for the
obligations under the Credit Agreement, (ii) filings required in connection with
effecting the Asset Dropdown following the Transactions and (iii) such consents,
approvals, registrations and filings as have been made or obtained prior to the
date hereof and remain in full force and effect or as would not, individually or
in the aggregate, have a Material Adverse Effect, the Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority under the Applicable Laws and are in full
force and effect and (b) will not violate any Applicable Law or the certificate
of incorporation, by-laws or other organizational documents of any of the
Specified Companies or any order known to us of any Governmental Authority
applicable to or binding upon any of the Specified Companies.

 

4.                                    None of the Loan Parties is (a) an
“investment company” as defined in, or subject to regulation under, the
Investment Company Act of 1940 or (b) a “holding company” as defined in, or
subject to regulation under, the Public Utility Holding Company Act of 1935.

 

5.                                    The making of the Loans to the Borrower
and the Subsidiary Term Borrowers and the application of the proceeds thereof by
the Borrower and the Subsidiary Term Borrowers pursuant to the terms of the
Credit Agreement will not violate Regulation U or X of the Board of Governors of
the Federal Reserve System.

 

6.                                     None of the Collateral Agent or the other
Lenders is required (a) to be qualified to do business, file any designation for
service of process or file any reports or pay any taxes in the State of

 

--------------------------------------------------------------------------------


 

New York, or (b) to comply with any statutory or regulatory requirement
applicable only to financial institutions chartered or qualified or required to
be chartered or qualified to do business in the State of New York by reason of
the execution and delivery or filing or recording, as applicable, of any of the
Transaction Documents, or by reason of the participation in any of the
transactions under or contemplated by the Transaction Documents, including,
without limitation, the extension of any credit contemplated thereby, the making
and receipt of payments pursuant thereto and the exercise of any remedy
thereunder. If it were determined that such qualification and filing were
required, the validity of the Transaction Documents would not be affected
thereby, but (a) if the Collateral Agent were not qualified it would be
precluded from enforcing its rights as Collateral Agent on behalf of the Lenders
in the courts of the State of New York until such time as it is admitted to
transact business in the State of New York or (b) assuming the Lenders would
institute remedies without the Collateral Agent, they would be precluded from
enforcing their rights in the courts of the State of New York until such time as
they were admitted to transact business in the State of New York. However, the
lack of qualification would not result in any waiver of rights or remedies
pending such qualification.

 

7.                                     The Security Agreement is in proper form
under the applicable laws of the State of New York to (i) be enforceable against
the grantors named therein in accordance with its terms and (ii) create a valid
security interest in favor of the Collateral Agent in that portion of the
Collateral purported to be governed thereby which is covered by Article 9 of the
Uniform Commercial Code as in effect in the State of New York (the “UCC”).

 

8.                                     The Collateral Agent has the power
without naming all the Lenders in any applicable legal proceeding to exercise
remedies under the Opinion Security Documents for the realization of the
Collateral in its own name, as Administrative Agent.

 

9.                                     Except as set forth in this paragraph 12,
we express no opinion as to the enforceability of the choice of law provisions
of any Transaction Document. You have asked for our opinion as to whether a
court of competent jurisdiction of the State of New York would, in connection
with the interpretation or enforcement of the Transaction Documents, apply the
conflict-of-laws rules of the State of New York so as to find the internal laws
of the State of New York applicable thereto, notwithstanding that certain of the
Transaction Documents were executed and delivered outside the State of New York
and/or relate to collateral or a Loan Party located or organized outside the
State of New York. Section 5-1401 of the New York General Obligations Law
provides, in effect, that the parties to certain contracts involving more than
$250,000 may elect to have such contracts governed by New York law whether or
not such contracts bear a reasonable relation to the State of New York.
Accordingly, based solely upon a review of such Section, we are of the opinion
(subject to the matters specified herein and the provisions of the sentence
immediately following this sentence) that a court of competent jurisdiction of
the State of New York should apply the internal laws of the State of New York to
the construction or enforcement of the Transaction Documents. We express no
opinion with respect to the law which may be applied to determine matters
relating to the perfection of security interests in any Collateral or the
enforceability of remedies relating to Collateral.

 

--------------------------------------------------------------------------------

 

10.                              None of the provisions of the Transaction
Documents will violate any law, statute or regulation of the State of New York
relating to usury and the use of counterpart copies of any of the Transaction
Documents does not affect the enforceability of any of the Transaction
Documents.

 

11.                              The Pledge Agreement is in proper form under
the applicable laws of the State of New York to create in favor of the
Collateral Agent, for its benefit and for the benefit of the Secured Parties, a
valid security interest in the right, title and interest of the Pledgors (as
such term is defined in the Pledge Agreement) in the Pledged Stock issued by an
issuer incorporated in the United States of America (“Domestic Pledged Stock”)
and the Pledged Debt Securities.

 

12.                              Upon the Administrative Agent’s taking
possession in the State of New York of the certificates representing the
Domestic Pledged Stock and the Pledged Debt Securities, accompanied by duly
executed blank stock or note powers and for so long as the Collateral Agent
maintains continued possession of the same in the State of New York, the
Collateral Agent, for its benefit and for the benefit of the Secured Parties,
will have a perfected security interest in such Pledgor’s right, title and
interest in the Domestic Pledged Stock and the Pledged Debt Securities. We note
that the Pledged Debt Securities do not constitute “negotiable instruments”
within the meaning of the UCC.

 

13.                              Upon the Administrative Agent’s filing of the
Security Agreement in the United States Patent and Trademark Office and the
filing of the financing statements contemplated by Section 3.02(b) of the
Security Agreement, the Administrative Agent, for its benefit and for the
benefit of the Secured Parties, will have, insofar as United States Federal Law
applies, a perfected security interest in each applicable Loan Party’s right,
title and interest in the federally registered Patents and Trademarks listed in
Schedules IV and V, respectively to the Security Agreement.

 

Our opinions set forth above are subject to the following qualifications:

 

I.                              The enforceability of the Transaction Documents
may be limited by (i) bankruptcy, insolvency, reorganization, fraudulent
conveyance and transfer acts, moratorium or other laws affecting creditor’s
rights generally; (ii) judicial discretion and general principles of equity
(regardless of whether considered in a proceeding in equity or at law)
including, without limitation, principles that (a) include a requirement that a
creditor act with reasonableness and in good faith and deal fairly with its
debtors, (b) limit a creditor’s right to accelerate maturity of a debt upon the
occurrence of a default deemed immaterial, or (c) might render certain waivers
unenforceable, and we wish to advise you that the remedy of specific performance
or injunctive relief (whether considered in a proceeding in equity or at law) is
subject to the exercise of judicial discretion; and (iii) federal and state
securities laws or the public policies underlying such laws.

 

II.                               Certain provisions of the Opinion Security
Documents may be unenforceable in whole or in part under the laws of the State
of New York, but the inclusion of such provisions does not affect the validity
thereof, taken as a whole, and the Opinion Security Documents contain adequate
provisions for the practical realization of the rights and benefits intended to
be provided thereby. Without limiting the foregoing, New York courts or Federal
courts applying New

 

--------------------------------------------------------------------------------


 

York law may deny or limit the enforceability of clauses or provisions that
purport to: (i) give the right of specific performance and injunctive and other
forms of equitable relief, (ii) limit or expand the rights of set-off,
(iii) authorize a secured party to take discretionary independent action for the
account of or as an agent or attorney-in-fact for a debtor, (iv) give a secured
party cumulative or duplicative remedies, to the extent such cumulative or
duplicative remedies purport to or would have the effect of compensating such
secured party in amounts in excess of the actual loss suffered by such secured
party, (v) require that provisions thereof be waived only in writing, to the
extent that an oral agreement or an implied agreement by trade practices or
course of conduct has been created modifying any provisions of such documents or
(vi) limit jurisdiction of any courts or establish any exclusive venue or
evidentiary standards.

 

III.                           We express no opinion as to the applicability of
Section 548 of the United States Bankruptcy Code or of any provisions of any
state fraudulent conveyance statute or law to the transactions contemplated by
the Transaction Documents.

 

IV.                           We express no opinion as to the validity, binding
effect or enforceability of any provision of any Transaction Document that
purports to waive, release or vary any right of, or any duties owing to, a party
to the extent limited by Sections 1-102(3), 9-601, 9-602 or 9-603 of the UCC or
other provisions of applicable law.

 

V.                               We express no opinion as to the right of any
Agent or any Lender to collect any payment to the extent that such payment
constitutes a penalty, forfeiture or late charge.

 

VI.                           We express no opinion as to (a) the existence of
or the right, title or interest of the Loan Party in, to or under the Collateral
and (b) the priority of any security interest purported to be created in the
Collateral.

 

VII.                       We express no opinion with respect to the
(a) validity, attachment, creation or perfection of any security interest
purported to be created in the Collateral, except (i) to the extent specifically
set forth herein and (ii) to the extent that Articles 8 or 9 of the UCC is
applicable thereto and (b) the validity, creation or perfection of any security
interest in the Collateral to the extent the same is expressly excluded from or
not otherwise governed by the provisions of Article 9 of the UCC pursuant to
Section 9-109, 9-204 or 9-311 of the UCC.

 

VIII.                   With respect to the opinions provided in paragraph 12
above, in the case of the issuance of additional shares in respect of the
Pledged Stock or additional debt required to be pledged under the Transaction
Documents, the security interests of the Collateral Agent therein will be
perfected only if certificates representing such additional shares or
instruments representing such additional debt are delivered to the Collateral
Agent in the State of New York and Collateral Agent holds and continues to hold
such certificates and instruments in the State of New York, together with
undated stock or note powers with respect thereto, duly endorsed in blank.

 

--------------------------------------------------------------------------------


 

IX.                          We call to your attention the fact that the
perfection of the security interests in the Collateral, the Pledged Stock or
Pledged Debt Securities may be limited by Section 552 of the Federal Bankruptcy
Code, which limits the extent to which property acquired by a debtor after the
commencement of a case under the Federal Bankruptcy Code may be subject to a
security interest arising from a security agreement entered into by the debtor
before the commencement of such case.

 

X.                              We call your attention to the fact that the
security interest of the Collateral Agent in goods which are an accession to, or
commingled or processed with other goods is limited by Section 9-335 or 9-336 of
the UCC.

 

XI.                          We express no opinion with respect to any
Collateral which is subject to a certificate of title or a document of title.

 

XII.                      We express no opinion with respect to any items which
are subject to a statute, regulation or treaty of the United States of America
which provides for a national or international certificate of title for the
perfection of a security interest therein or which specifies a place of filing
different from the place specified in the UCC for filing to perfect such
security interest.

 

XIII.                  We express no opinion with respect to any Collateral, the
Pledged Stock or Pledged Debt Securities consisting of claims against any
government or governmental agency (including, without limitation, the United
States of America or any state thereof or any agency or department of the United
States of America or any state thereof).

 

XIV.                  In the case of any chattel paper, account or general
intangible which is itself secured by other property, we express no opinion with
respect to any Loan Party’s rights in and to such underlying collateral,

 

XV.                      We call to your attention that the perfection and the
effect of perfection and non-perfection of the security interests in favor of
the Collateral Agent for the benefit of the Secured Parties in the Collateral
may be governed by laws other than the UCC to the extent the Collateral is or
becomes located in a jurisdiction other than New York.

 

XVI.                  We call to your attention that Section 324 of the Delaware
General Corporation Law provides that the shares of stock of any person in a
Delaware corporation may be attached and sold for a debt or in response to other
demands and, therefore, it is possible for there to be an attachment of
securities under Section 324 that takes precedence over the pledge of securities
if the securities are not registered on the books of the issuer in the name of
the Administrative Agent for the benefit of the Secured Parties.

 

XVII.              We express no opinion as to the validity of any security
interests to the extent such security interests may be affected by
(A) Section 552 of the United States Bankruptcy Code, under which a bankruptcy
court has discretion as to the extent to which post-petition proceeds

 

--------------------------------------------------------------------------------


 

may be subject to a lien arising from a security agreement entered into by the
debtor before the commencement of the case, or (B) Section 547(b) of the United
States Bankruptcy Code, relating to the power to avoid a preference, or. (C) any
other provisions of the United States Bankruptcy Code.

 

XVIII.          We call to your attention that the Perfection of any Security
interest in “Proceeds” is subject to the limitations set forth in Section 9-315
of the UCC.

 

XIX.                 We call to your attention that the Perfection of a Security
interest in “documents”, “instruments” and “Securities” are subject to the
liabilities set forth in Sections 8-302, 9-312 and 9-331 of the UCC.

 

This opinion is furnished by us, special counsel to the Loan Parties, to you in
connection with the transactions contemplated by the Credit Agreement and is
solely for your benefit as a party to such transactions. This opinion may not be
used or relied upon by any other person. Our opinions herein are limited to
matters expressly set forth in this opinion letter, and no opinion is to be
implied or may be inferred beyond the matters expressly so stated. We disclaim
any obligation to update this opinion for events occurring after the date
hereof.

 

Very truly yours,

 

--------------------------------------------------------------------------------

 

EXHIBIT C

 

FOREIGN SUBSIDIARY BORROWING AGREEMENT dated as of [     ], 20[ ], among TRIMAS
COMPANY LLC, a Delaware limited liability company (the “Parent Borrower”),
TRIMAS CORPORATION, a Delaware corporation (“Holdings”), [       ] a [       ]
corporation (the “New Foreign Subsidiary Borrower”) and JPMORGAN CHASE BANK, a
New York banking corporation (“JPMCB”), as administrative agent (in such
capacity, the “Administrative Agent”) for the Lenders (as defined herein).

 

Reference is made to the Credit Agreement dated as of June 6, 2002 (as amended,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among the Parent Borrower, Holdings, the Subsidiary Term
Borrowers party thereto, the Foreign Subsidiary Borrowers party thereto, the
lenders from time to time party thereto (the “Lenders”), JPMCB, as
administrative agent for the Lenders (in such capacity, the “Administrative
Agent”), Collateral Agent, swingline lender and issuing bank (in such capacity,
the “Issuing Bank”) and the other agent banks party thereto.  Capitalized terms
used herein but not otherwise defined herein shall have the meanings assigned to
such terms in the Credit Agreement.

 

Under the Credit Agreement, the Lenders have agreed, upon the terms and subject
to the conditions therein set forth, to make Loans to the Parent Borrower, the
Subsidiary Term Borrowers and the Foreign Subsidiary Borrowers (collectively,
the “Borrowers”) and the Issuing Bank has agreed to issue Letters of Credit for
the account of certain of the Borrowers.  The Borrowers and the New Foreign
Subsidiary Borrower desire that the New Foreign Subsidiary Borrower become a
Foreign Subsidiary Borrower.  Each of Holdings, the Borrowers and the New
Foreign Subsidiary Borrower represent and warrant that the representations and
warranties of the Borrowers in the Credit Agreement relating to the New Foreign
Subsidiary Borrower and this Agreement are true and correct on and as of the
date hereof.  The Borrowers and the New Foreign Subsidiary Borrower represent
and warrant that there is no income, stamp, or other tax of any country, or any
taxing authority thereof or therein, in the nature of a withholding tax or
otherwise, which is imposed on any payment to be made by the New Foreign
Subsidiary Borrower pursuant to this Agreement or the Credit Agreement, or is
imposed in respect of the execution, delivery or enforcement of this Agreement
or the Credit Agreement.  Holdings and the Borrowers agree that the Guarantees
of Holdings and the Borrowers contained in the Credit Agreement will apply to
the Obligations of the New Foreign Subsidiary Borrower.  Upon execution of this
Agreement by each of Holdings, the Parent Borrower, the New Foreign Subsidiary
Borrower and the Administrative Agent, the New Foreign Subsidiary Borrower shall
be a party to the Credit Agreement and a “Foreign Subsidiary Borrower” and a
“Borrower” for all purposes thereof, and the New Foreign Subsidiary Borrower
hereby agrees to be bound by all provisions of the Credit Agreement.

 

This Agreement shall be governed by and construed in accordance with the laws of
the State of New York.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their authorized officers as of the date first appearing above.

 

 

TRIMAS CORPORATION,

 

 

 

 

 

 

By

 

 

 

 

Name

 

 

 

Title:

 

 

 

 

 

 

 

 

 

TRIMAS COMPANY LLC,

 

 

 

 

 

 

 

 

By

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

JPMORGAN CHASE BANK, as Administrative Agent,

 

 

 

 

 

 

 

 

 

 

By

 

 

 

 

Name:

 

 

 

Title:

 

2

--------------------------------------------------------------------------------


 

EXHIBIT D

 

GUARANTEE AGREEMENT dated as of June 6, 2002, among TRIMAS COMPANY LLC, a
Delaware limited liability company (the “Parent Borrower”), TRIMAS CORPORATION.,
a Delaware corporation (“Holdings”), each Subsidiary Term Borrower party to the
Credit Agreement referred to below (the “Subsidiary Term Borrowers”), each of
the other subsidiaries of the Parent Borrower listed on Schedule I hereto (each
such subsidiary and each Subsidiary Term Borrower individually, a “Subsidiary
Guarantor” and, collectively, the “Subsidiary Guarantors”); the Subsidiary
Guarantors, Holdings and the Parent Borrower are referred to collectively as the
“Guarantors”) and JPMORGAN CHASE BANK, a New York banking corporation (“JPMCB”),
as collateral agent (the “Collateral Agent”) for the Secured Parties (as defined
in the Credit Agreement).

 

Reference is made to the Credit Agreement dated as of June 6, 2002 (as amended,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among the Parent Borrower, Holdings, the Subsidiary Term
Borrowers, the Foreign Subsidiary Borrowers (as defined in the Credit Agreement)
party thereto, the lenders from time to time party thereto (the “Lenders”),
JPMCB, as administrative agent for the Lenders (in such capacity, the
“Administrative Agent”), Collateral Agent, swingline lender and issuing bank (in
such capacity, the “Issuing Bank”) and the other agent banks party thereto. 
Capitalized terms used herein and not defined herein shall have the meanings
assigned to such terms in the Credit Agreement.

 

The Lenders have agreed to make Loans to the Parent Borrower, the Subsidiary
Term Borrowers and the Foreign Subsidiary Borrowers (the Foreign Subsidiary
Borrowers, the Subsidiary Term Borrowers and the Parent Borrower are referred to
collectively herein as the “Borrowers”), and the Issuing Bank has agreed to
issue Letters of Credit for the account of certain of the Borrowers, pursuant
to, and upon the terms and subject to the conditions specified in, the Credit
Agreement.  Each of the Guarantors acknowledges that it will derive substantial
benefit from the making of the Loans by the Lenders, and the issuance of the
Letters of Credit by the Issuing Bank.  The obligations of the Lenders to make
Loans and of the Issuing Bank to issue Letters of Credit are conditioned on,
among other things, the execution and delivery by the Guarantors of a Guarantee
Agreement in the form hereof.  As consideration therefor and in order to induce
the Lenders to make Loans and the Issuing Bank to issue Letters of Credit, the
Guarantors are willing to execute this Agreement.

 

Accordingly, the parties hereto agree as follows:

 

SECTION 1.  Guarantee.  Each Guarantor unconditionally guarantees, jointly with
the other Guarantors and severally, as a primary obligor and not merely as a
surety, (a) the due and punctual payment by any Borrower of (i) the principal of
and premium, if any, and interest (including interest accruing during the
pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) on
the Loans, when and as due, whether at maturity, by acceleration, upon one or
more dates set for prepayment or otherwise, (ii) each payment required to be
made by any Borrower under the Credit Agreement in respect of any Letter of
Credit, when and as due, including payments in respect of reimbursement of
disbursements, interest thereon and obligations to provide cash collateral and
(iii) all other monetary obligations, including fees,

 

--------------------------------------------------------------------------------


 

costs, expenses and indemnities, whether primary, secondary, direct, contingent,
fixed or otherwise (including monetary obligations incurred during the pendency
of any bankruptcy, insolvency, receivership or other similar proceeding,
regardless of whether allowed or allowable in such proceeding), of any Borrower
to the Secured Parties under the Credit Agreement and the other Loan Documents,
(b) the due and punctual performance of all covenants, agreements, obligations
and liabilities of any Borrower and each Loan Party under or pursuant to the
Credit Agreement and the other Loan Documents, (c) the due and punctual payment
and performance of all obligations of any Borrower under each Hedging Agreement
entered into with any counterparty that was a Lender or Lender Affiliate at the
time such Hedging Agreement was entered into and (d) the due and punctual
payment and performance of all obligations in respect of overdrafts and related
liabilities owed to any Lender, any Lender Affiliate, the Administrative Agent
or the Collateral Agent arising from treasury, depositary and cash management
services or in connection with any automated clearinghouse transfer of funds
(all the monetary and other obligations described in the preceding
clauses (a) through (d) being collectively called the “Obligations”).  Each
Guarantor further agrees that the Obligations may be extended or renewed, in
whole or in part, without notice to or further assent from it, and that it will
remain bound upon its guarantee notwithstanding any extension or renewal of any
Obligation.

 

SECTION 2.  Obligations Not Waived.  To the fullest extent permitted by
applicable law, each Guarantor waives presentment to, demand of payment from and
protest to any Borrower of any of the Obligations, and also waives notice of
acceptance of its guarantee and notice of protest for nonpayment.  To the
fullest extent permitted by applicable law, the obligations of each Guarantor
hereunder shall not be affected by (a) the failure of the Collateral Agent or
any other Secured Party to assert any claim or demand or to enforce or exercise
any right or remedy against any Borrower or any other Guarantor under the
provisions of the Credit Agreement, any other Loan Document or otherwise,
(b) any rescission, waiver, amendment or modification of, or any release from
any of the terms or provisions of, this Agreement, any other Loan Document, any
Guarantee or any other agreement, including with respect to any other Guarantor
under this Agreement, or (c) the failure to perfect any security interest in, or
the release of, any of the security held by or on behalf of the Collateral Agent
or any other Secured Party.

 

SECTION 3.  Security.  Each of the Guarantors authorizes the Collateral Agent
(on behalf of itself and the other Secured Parties) to (a) take and hold
security for the payment of this Guarantee and the Obligations and exchange,
enforce, waive and release any such security, (b) apply such security and direct
the order or manner of sale thereof as it in its sole discretion may determine
and (c) release or substitute any one or more endorsees, other guarantors or
other obligors.

 

SECTION 4.  Guarantee of Payment.  Each Guarantor further agrees that its
guarantee constitutes a guarantee of payment when due and not of collection, and
waives any right to require that any resort be had by the Collateral Agent or
any other Secured Party to any of the security held for payment of the
Obligations or to any balance of any deposit account or credit on the books of
the Collateral Agent or any other Secured Party in favor of the Borrowers or any
other person.

 

SECTION 5.  No Discharge or Diminishment of Guarantee.  The obligations of each
Guarantor hereunder shall not be subject to any reduction, limitation,
impairment or termination for any reason (other than the indefeasible payment in
full in cash of the Obligations), including any claim of waiver, release,
surrender, alteration or compromise of any of the Obligations, and shall not be
subject to any defense (other than a defense of payment) or setoff,
counterclaim, recoupment or termination whatsoever by reason of the invalidity,
illegality or unenforceability of the Obligations or otherwise.  Without
limiting the generality of the foregoing, the obligations of each Guarantor
hereunder shall not be discharged or impaired or otherwise affected by the
failure of the Collateral Agent or any other Secured Party to assert any

 

2

--------------------------------------------------------------------------------


 

claim or demand or to enforce any remedy under the Credit Agreement, any other
Loan Document or any other agreement, by any waiver or modification of any
provision of any thereof, by any default, failure or delay, wilful or otherwise,
in the performance of the Obligations, or by any other act or omission that may
or might in any manner or to any extent vary the risk of any Guarantor or that
would otherwise operate as a discharge of each Guarantor as a matter of law or
equity (other than the indefeasible payment in full in cash of all the
Obligations).

 

SECTION 6.  Defenses of the Borrowers Waived.  To the fullest extent permitted
by applicable law, each of the Guarantors waives any defense based on or arising
out of any defense of any Borrower or the unenforceability of the Obligations or
any part thereof from any cause, or the cessation from any cause of the
liability of any Borrower, other than the final and indefeasible payment in full
in cash of the Obligations.  The Collateral Agent and the other Secured Parties
may, at their election, foreclose on any security held by one or more of them by
one or more judicial or nonjudicial sales, accept an assignment of any such
security in lieu of foreclosure, compromise or adjust any part of the
Obligations, make any other accommodation with any Borrower or any other
guarantor or exercise any other right or remedy available to them against any
Borrower or any other guarantor, without affecting or impairing in any way the
liability of any Guarantor hereunder except to the extent the Obligations have
been fully, finally and indefeasibly paid in cash.  Pursuant to applicable law,
each of the Guarantors waives any defense arising out of any such election even
though such election operates, pursuant to applicable law, to impair or to
extinguish any right of reimbursement or subrogation or other right or remedy of
such Guarantor against any Borrower or any other Guarantor or guarantor, as the
case may be, or any security.

 

SECTION 7.  Agreement to Pay; Subordination.  In furtherance of the foregoing
and not in limitation of any other right that the Collateral Agent or any other
Secured Party has at law or in equity against any Guarantor by virtue hereof,
upon the failure of any Borrower or any other Loan Party to pay any Obligation
when and as the same shall become due, whether at maturity, by acceleration,
after notice of prepayment or otherwise, each Guarantor hereby promises to and
will forthwith pay, or cause to be paid, to the Collateral Agent or such other
Secured Party as designated thereby in cash the amount of such unpaid
Obligations.  Upon payment by any Guarantor of any sums to the Collateral Agent
or any Secured Party as provided above, all rights of such Guarantor against any
Borrower arising as a result thereof by way of right of subrogation,
contribution, reimbursement, indemnity or otherwise shall in all respects be
subordinate and junior in right of payment to the prior indefeasible payment in
full in cash of all the Obligations.  In addition, any indebtedness of any
Borrower now or hereafter held by any Guarantor is hereby subordinated in right
of payment to the prior payment in full in cash of the Obligations.  If any
amount shall erroneously be paid to any Guarantor on account of (i) such
subrogation, contribution, reimbursement, indemnity or similar right or (ii) any
such indebtedness of any Borrower, such amount shall be held in trust for the
benefit of the Secured Parties and shall forthwith be paid to the Collateral
Agent to be credited against the payment of the Obligations, whether matured or
unmatured, in accordance with the terms of the Loan Documents.

 

SECTION 8.  Information.  Each of the Guarantors assumes all responsibility for
being and keeping itself informed of each Borrower’s financial condition and
assets, and of all other circumstances bearing upon the risk of nonpayment of
the Obligations and the nature, scope and extent of the risks that such
Guarantor assumes and incurs hereunder, and agrees that none of the Collateral
Agent or the other Secured Parties will have any duty to advise any of the
Guarantors of information known to it or any of them regarding such
circumstances or risks.

 

SECTION 9.  Representations and Warranties.  Each of the Guarantors represents
and warrants as to itself that all representations and warranties relating to it
contained in the Credit Agreement are true and correct.

 

3

--------------------------------------------------------------------------------


 

SECTION 10.  Termination.  The Guarantees made hereunder (a) shall terminate
when all the Obligations have been paid in full in cash and the Lenders have no
further commitment to lend under the Credit Agreement, the LC Exposure has been
reduced to zero and the Issuing Bank has no further obligation to issue Letters
of Credit under the Credit Agreement and (b) shall continue to be effective or
be reinstated, as the case may be, if at any time payment, or any part thereof,
of any Obligation is rescinded or must otherwise be restored by any Secured
Party or any Guarantor upon the bankruptcy or reorganization of any Borrower,
any Guarantor or otherwise.  In connection with the foregoing, the Collateral
Agent shall execute and deliver to such Guarantor or Guarantor’s designee, at
such Guarantor’s expense, any documents or instruments which such Guarantor
shall reasonably request from time to time to evidence such termination and
release.

 

SECTION 11.  Binding Effect; Several Agreement; Assignments; Release.  Whenever
in this Agreement any of the parties hereto is referred to, such reference shall
be deemed to include the successors and assigns of such party; and all
covenants, promises and agreements by or on behalf of the Guarantors that are
contained in this Agreement shall bind and inure to the benefit of each party
hereto and their respective successors and assigns.  This Agreement shall become
effective as to any Guarantor when a counterpart hereof (or a Supplement
referred to in Section 20) executed on behalf of such Guarantor shall have been
delivered to the Collateral Agent, and a counterpart hereof (or a Supplement
referred to in Section 20) shall have been executed on behalf of the Collateral
Agent, and thereafter shall be binding upon such Guarantor and the Collateral
Agent and their respective successors and assigns, and shall inure to the
benefit of such Guarantor, the Collateral Agent and the other Secured Parties,
and their respective successors and assigns, except that no Guarantor shall have
the right to assign its rights or obligations hereunder or any interest herein
(and any such attempted assignment shall be void).  If all of the capital stock
of a Subsidiary Guarantor is sold, transferred or otherwise disposed of pursuant
to a transaction permitted by Section 6.05 of the Credit Agreement, such
Subsidiary Guarantor shall be released from its obligations under this Agreement
without further action.  This Agreement shall be construed as a separate
agreement with respect to each Guarantor and may be amended, modified,
supplemented, waived or released with respect to any Guarantor without the
approval of any other Guarantor and without affecting the obligations of any
other Guarantor hereunder.

 

SECTION 12.  Waivers; Amendment.  (a)  No failure or delay of the Collateral
Agent in exercising any power or right hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power.  The rights and remedies of the Collateral Agent hereunder and
of the other Secured Parties under the other Loan Documents are cumulative and
are not exclusive of any rights or remedies that they would otherwise have.  No
waiver of any provision of this Agreement or consent to any departure by any
Guarantor therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) below, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.  No
notice or demand on any Guarantor in any case shall entitle such Guarantor to
any other or further notice or demand in similar or other circumstances.

 

(b)  Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to a written agreement entered into between the
Guarantors with respect to which such waiver, amendment or modification relates
and the Collateral Agent, with the prior written consent of the Required Lenders
(except as otherwise provided in the Credit Agreement).

 

SECTION 13.  Governing Law.  This agreement shall be governed by, and construed
in accordance with, the laws of the State of New York.

 

4

--------------------------------------------------------------------------------


 

SECTION 14.  Notices.  All communications and notices hereunder shall be in
writing and given as provided in Section 10.01 of the Credit Agreement.  All
communications and notices hereunder to each Guarantor shall be given to it in
care of the Parent Borrower at the Parent Borrower’s address set forth in
Section 10.01 of the Credit Agreement.

 

SECTION 15.  Survival of Agreement; Severability.  (a)  All covenants,
agreements, representations and warranties made by the Guarantors herein and in
the certificates or other instruments prepared or delivered in connection with
or pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the Collateral Agent and the other Secured Parties and
shall survive the making by the Lenders of the Loans and the issuance of the
Letters of Credit by the Issuing Bank regardless of any investigation made by
the Secured Parties or on their behalf, and shall continue in full force and
effect as long as the principal of or any accrued interest on any Loan or any
other fee or amount payable under this Agreement or any other Loan Document is
outstanding and unpaid or the LC Exposure does not equal zero and as long as the
Commitments have not been terminated.

 

(b)  In the event any one or more of the provisions contained in this Agreement
or in any other Loan Document should be held invalid, illegal or unenforceable
in any respect, the validity, legality and enforceability of the remaining
provisions contained herein and therein shall not in any way be affected or
impaired thereby (it being understood that the invalidity of a particular
provision in a particular jurisdiction shall not in and of itself affect the
validity of such provision in any other jurisdiction). The parties shall
endeavor in good faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

 

SECTION 16.  Counterparts.  This Agreement may be executed in counterparts, each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract (subject to Section 11), and shall become
effective as provided in Section 11.  Delivery of an executed signature page to
this Agreement by facsimile transmission shall be as effective as delivery of a
manually executed counterpart of this Agreement.

 

SECTION 17.  Rules of Interpretation.  The rules of interpretation specified in
Section 1.03 of the Credit Agreement shall be applicable to this Agreement.  It
is also understood and agreed that to the extent a Guarantor hereunder is also a
Borrower the provisions herein shall be construed in a manner so that such
provisions apply to the other Borrowers and not to such Guarantor in its
capacity as a Borrower.

 

SECTION 18.  Jurisdiction; Consent to Service of Process.  (a)  Each Guarantor
hereby irrevocably and unconditionally submits, for itself and its property, to
the nonexclusive jurisdiction of any New York State court or Federal court of
the United States of America sitting in New York City, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Agreement or the other Loan Documents, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State or, to the extent permitted by law, in
such Federal court.  Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law. 
Nothing in this Agreement shall affect any right that the Collateral Agent or
any other Secured Party may otherwise have to bring any action or proceeding
relating to this Agreement or the other Loan Documents against any Guarantor or
its properties in the courts of any jurisdiction.

 

(b)  Each Guarantor hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the

 

5

--------------------------------------------------------------------------------


 

laying of venue of any suit, action or proceeding arising out of or relating to
this Agreement or the other Loan Documents in any New York State or Federal
court.  Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by law, the defense of an inconvenient forum to the maintenance
of such action or proceeding in any such court.

 

(c)  Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 14.  Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

 

SECTION 19.  Waiver of Jury Trial.  Each party hereto hereby waives, to the
fullest extent permitted by applicable law, any right it may have to a trial by
jury in respect of any litigation directly or indirectly arising out of, under
or in connection with this Agreement or the other Loan Documents.  Each party
hereto (a) certifies that no representative, agent or attorney of any other
party has represented, expressly or otherwise, that such other party would not,
in the event of litigation, seek to enforce the foregoing waiver and
(b) acknowledges that it and the other parties hereto have been induced to enter
into this Agreement and the other Loan Documents, as applicable, by, among other
things, the mutual waivers and certifications in this Section 19.

 

SECTION 20.  Additional Guarantors.  Pursuant to Section 5.12 of the Credit
Agreement, each Subsidiary Loan Party that was not in existence or not such a
Subsidiary Loan Party on the date of the Credit Agreement is required to enter
into this Agreement as a Guarantor upon becoming a Subsidiary Loan Party.  Upon
execution and delivery after the date hereof by the Collateral Agent and such a
Subsidiary of an instrument (“Supplement”) in the form of Annex 1, such
Subsidiary shall become a Guarantor hereunder with the same force and effect as
if originally named as a Guarantor herein.  The execution and delivery of any
Supplement adding an additional Guarantor as a party to this Agreement shall not
require the consent of any other Guarantor hereunder. The rights and obligations
of each Guarantor hereunder shall remain in full force and effect
notwithstanding the addition of any new Guarantor as a party to this Agreement.

 

SECTION 21.  Right of Setoff.  If an Event of Default shall have occurred and be
continuing, each Secured Party is hereby authorized at any time and from time to
time, to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other Indebtedness at any time owing by such Secured Party to or for
the credit or the account of any Guarantor against any or all the obligations of
such Guarantor now or hereafter existing under this Agreement and the other Loan
Documents held by such Secured Party, irrespective of whether or not such
Secured Party shall have made any demand under this Agreement or any other Loan
Document and although such obligations may be unmatured.  The rights of each
Secured Party under this Section 21 are in addition to other rights and remedies
(including other rights of setoff) which such Secured Party may have.

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

 

 

TRIMAS CORPORATION,

 

 

 

 

by

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

TRIMAS COMPANY LLC,

 

 

 

 

 

 

by

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

EACH OF THE SUBSIDIARIES LISTED ON SCHEDULE I HERETO,

 

 

 

 

 

 

by

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

JPMORGAN CHASE BANK,

 

as Collateral Agent,

 

 

 

 

 

 

by

 

 

 

 

Name:

 

 

 

Title:

 

7

--------------------------------------------------------------------------------


 

SCHEDULE I TO THE

GUARANTEE AGREEMENT

 

Guarantor

 

Address

 

 

 

 

 

 

 

 

 

 

 

 

 

 

8

--------------------------------------------------------------------------------


 

ANNEX 1 TO THE

GUARANTEE AGREEMENT

 

SUPPLEMENT NO. [  ] dated as of [             ] , to the Guarantee Agreement
(the “Guarantee Agreement”) dated as of June 6, 2002, among TRIMAS COMPANY LLC,
a Delaware limited liability company (the “Parent Borrower”), TRIMAS
CORPORATION, a Delaware corporation (“Holdings”), each Subsidiary Term Borrower
party to the Credit Agreement referred to below (the “Subsidiary Term
Borrowers”), each of the other subsidiaries of the Parent Borrower listed on
Schedule I thereto (each such subsidiary and each Subsidiary Term Borrower
individually, a “Subsidiary Guarantor” and, collectively, the “Subsidiary
Guarantors”); the Subsidiary Guarantors, Holdings and the Parent Borrower are
referred to collectively as the “Guarantors”), and JPMORGAN CHASE BANK, a New
York banking corporation (“JPMCB”), as collateral agent (the “Collateral Agent”)
for the Secured Parties (as defined in the Credit Agreement).

 

A.  Reference is made to the Credit Agreement dated as of June 6, 2002 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among the Parent Borrower, Holdings, the
Subsidiary Term Borrowers, the Foreign Subsidiary Borrowers (as defined in the
Credit Agreement) party thereto, the lenders from time to time party thereto
(the “Lenders”), JPMCB, as administrative agent for the Lenders, Collateral
Agent, swingline lender and issuing bank (in such capacity, the “Issuing Bank”)
and the other agent banks party thereto.

 

B.  Capitalized terms used herein and not otherwise defined herein shall have
the meanings assigned to such terms in the Guarantee Agreement and the Credit
Agreement.

 

C.  The Guarantors have entered into the Guarantee Agreement in order to induce
the Lenders to make Loans and the Issuing Bank to issue Letters of Credit. 
Pursuant to Section 5.12 of the Credit Agreement, each Subsidiary Loan Party
that was not in existence or not a Subsidiary Loan Party on the date of the
Credit Agreement is required to enter into the Guarantee Agreement as a
Guarantor upon becoming a Subsidiary Loan Party.  Section 20 of the Guarantee
Agreement provides that additional Subsidiaries of Holdings may become
Guarantors under the Guarantee Agreement by execution and delivery of an
instrument in the form of this Supplement. The undersigned Subsidiary of
Holdings (the “New Guarantor”) is executing this Supplement in accordance with
the requirements of the Credit Agreement to become a Guarantor under the
Guarantee Agreement in order to induce the Lenders to make additional Loans and
the Issuing Bank to issue additional Letters of Credit and as consideration for
Loans previously made and Letters of Credit previously issued.

 

Accordingly, the Collateral Agent and the New Guarantor agree as follows:

 

SECTION 1.  In accordance with Section 20 of the Guarantee Agreement, the New
Guarantor by its signature below becomes a Guarantor under the Guarantee
Agreement with the same force and effect as if originally named therein as a
Guarantor and the New Guarantor hereby (a) agrees to all the terms and
provisions of the Guarantee Agreement applicable to it as a Guarantor thereunder
and (b) represents and warrants that the representations and warranties made by
it as a Guarantor thereunder are true and correct on and as of the date hereof.
Each reference to a Guarantor in the Guarantee Agreement shall be deemed to
include the New Guarantor.  The Guarantee Agreement is hereby incorporated
herein by reference.

 

9

--------------------------------------------------------------------------------


 

SECTION 2.  The New Guarantor represents and warrants to the Collateral Agent
and the other Secured Parties that this Supplement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

 

SECTION 3.  This Supplement may be executed in counterparts, each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.  This Supplement shall become effective when the Collateral
Agent shall have received counterparts of this Supplement that, when taken
together, bear the signatures of the New Guarantor and the Collateral Agent.
Delivery of an executed signature page to this Supplement by facsimile
transmission shall be as effective as delivery of a manually executed
counterpart of this Supplement.

 

SECTION 4.  Except as expressly supplemented hereby, the Guarantee Agreement
shall remain in full force and effect.

 

SECTION 5.  This supplement shall be governed by, and construed in accordance
with, the laws of the State of New York.

 

SECTION 6.  In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Guarantee Agreement shall not in any way be affected or
impaired thereby (it being understood that the invalidity of a particular
provision hereof in a particular jurisdiction shall not in and of itself affect
the validity of such provision in any other jurisdiction).  The parties hereto
shall endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

 

SECTION 7.  All communications and notices hereunder shall be in writing and
given as provided in Section 14 of the Guarantee Agreement.  All communications
and notices hereunder to the New Guarantor shall be given to it in care of the
Parent Borrower at the Parent Borrower’s address set forth in Section 10.01 of
the Credit Agreement.

 

SECTION 8.  The New Guarantor agrees to reimburse the Collateral Agent for its
reasonable out-of-pocket expenses in connection with this Supplement, including
the fees, disbursements and other charges of counsel for the Collateral Agent.

 

IN WITNESS WHEREOF, the New Guarantor and the Collateral Agent have duly
executed this Supplement to the Guarantee Agreement as of the day and year first
above written.

 

 

[Name of New Guarantor],

 

 

 

 

by

 

 

 

 

Name:

 

 

 

Title:

 

10

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, as Collateral Agent,

 

 

 

 

 

 

by

 

 

 

 

Name:

 

 

 

Title:

 

11

--------------------------------------------------------------------------------

 

EXHIBIT E

 

INCREMENTAL TERM LOAN ACTIVATION NOTICE

 

To:                              JPMorgan Chase Bank,

as Administrative Agent under the Credit Agreement referred to below

 

Reference is hereby made to the Credit Agreement dated as of June 6, 2002 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”) among TriMas Company LLC (the “Parent Borrower”),
TriMas Corporation, the Subsidiary Term Borrowers party thereto, the Foreign
Subsidiary Borrowers party thereto, the lenders from time to time party thereto
(the “Lenders”), JPMorgan Chase Bank, as administrative agent for the Lenders,
Collateral Agent, swingline lender and issuing bank and the other banks party
thereto .  Terms defined in the Credit Agreement and not defined herein are used
herein as defined in the Credit Agreement.

 

This notice is the Incremental Term Loan Activation Notice referred to in the
Credit Agreement, and the Parent Borrower and each of the Lenders signatory
hereto (the “Incremental Lenders”) hereby notify you that:

 

1.                                       The Incremental Term Loan Amount of
each Incremental Lender is set forth opposite such Incremental Lender’s name on
the signature pages hereto under the caption “Incremental Term Loan Amount”.

 

2.                                       The Incremental Term Loan Effective
Date is                               .

 

3.                                       The Incremental Maturity Date is
                              .

 

Each of the Incremental Lenders and the Parent Borrower hereby agrees that
(a) the amortization schedule relating to this Incremental Term Loan is set
forth in Annex A attached hereto and (b) the Applicable Rate for this
Incremental Term Loan shall be                               .

 

 

TRIMAS COMPANY LLC

 

 

 

 

 

By

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

Incremental Term Loan Amount

[NAME OF INCREMENTAL LENDER]

 

 

$

 

 

 

 

 

 

By

 

 

Name:

 

 

Title:

 

 

 

 

 

CONSENTED TO:

 

 

 

JPMORGAN CHASE BANK,

 

as Administrative Agent

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

2

--------------------------------------------------------------------------------


 

ANNEX A

 

Amortization Schedule

 

Date

 

Amount

 

 

 

$

 

 

 

 

$

 

 

 

 

$

 

 

 

 

$

 

 

 

 

$

 

 

 

 

$

 

 

Incremental Term Loan Maturity Date

 

$

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT F

 

INDEMNITY, SUBROGATION and CONTRIBUTION AGREEMENT dated as of June 6, 2002,
among TRIMAS COMPANY LLC, a Delaware limited liability company (the “Parent
Borrower”), TRIMAS CORPORATION, a Delaware corporation (“Holdings”), each
Subsidiary Term Borrower party to the Credit Agreement referred to below (the
“Subsidiary Term Borrowers”), each of the other subsidiaries of the Parent
Borrower listed on Schedule I hereto (each such subsidiary and each Subsidiary
Term Borrower individually, a “Subsidiary Guarantor” and, collectively, the
“Subsidiary Guarantors”; the Subsidiary Guarantors, Holdings and the Parent
Borrower are referred to collectively as the “Guarantors”) and JPMORGAN CHASE
BANK, a New York banking corporation (“JPMCB”), as collateral agent (in such
capacity, the “Collateral Agent”) for the Secured Parties (as defined in the
Credit Agreement).

 

Reference is made to (a) the Credit Agreement dated as of June 6, 2002 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among the Parent Borrower, Holdings, the
Subsidiary Term Borrowers, the Foreign Subsidiary Borrowers (as defined in the
Credit Agreement) party thereto, the lenders from time to time party thereto
(the “Lenders”), JPMCB, as administrative agent for the Lenders (in such
capacity, the “Administrative Agent”), Collateral Agent, swingline lender and
issuing bank (in such capacity, the “Issuing Bank”) and the other agent banks
party thereto and (b) the Guarantee Agreement dated as of June 6, 2002 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Guarantee Agreement”), among the Parent Borrower, Holdings, the
Subsidiary Term Borrowers party thereto, the Subsidiary Guarantors and the
Collateral Agent.  Capitalized terms used herein and not defined herein shall
have the meanings assigned to such terms in the Credit Agreement.

 

The Lenders have agreed to make Loans to the Parent Borrower, the Subsidiary
Term Borrowers and the Foreign Subsidiary Borrowers (the Foreign Subsidiary
Borrowers, the Subsidiary Term Borrowers and the Parent Borrower are referred to
collectively herein as the “Borrowers”), and the Issuing Bank has agreed to
issue Letters of Credit for the account of certain of the Borrowers, pursuant
to, and upon the terms and subject to the conditions specified in, the Credit
Agreement.  Each of the Borrowers, Holdings and the Subsidiary Guarantors has
agreed to guarantee, among other things, all the obligations of the Borrowers
under the Credit Agreement (upon the terms specified in the Guarantee
Agreement).  Certain Guarantors have granted Liens on and security interests in
certain of their assets to secure such guarantees.  The obligations of the
Lenders to make Loans and of the Issuing Bank to issue Letters of Credit are
conditioned on, among other things, the execution and delivery by the Borrower
and the Guarantors of an agreement in the form hereof.

 

Accordingly, the parties hereto agree as follows:

 

--------------------------------------------------------------------------------


 

SECTION 1.  Indemnity and Subrogation.  In addition to all such rights of
indemnity and subrogation as the Guarantors may have under applicable law (but
subject to Section 3), each Borrower agrees that (a) in the event a payment
shall be made by any Guarantor under, and to the extent required by, the
Guarantee Agreement, such Borrower shall indemnify such Guarantor for the full
amount of such payment and such Guarantor shall be subrogated to the rights of
the person to whom such payment shall have been made to the extent of such
payment and (b) in the event any assets of any Guarantor shall be sold pursuant
to any Security Document to satisfy a claim of any Secured Party, such Borrower
shall indemnify such Guarantor in an amount equal to the greater of the book
value or the fair market value of the assets so sold.

 

SECTION 2.  Contribution and Subrogation.  Each Guarantor (a “Contributing
Guarantor”) agrees (subject to Section 3) that, in the event a payment shall be
made by any other Guarantor under, and to the extent required by, the Guarantee
Agreement or assets of any other Guarantor shall be sold pursuant to any
Security Document to satisfy a claim of any Secured Party and such other
Guarantor (the “Claiming Guarantor”) shall not have been fully indemnified by
the applicable Borrower as provided in Section 1, the Contributing Guarantor
shall indemnify the Claiming Guarantor in an amount equal to the amount of such
payment or the greater of the book value or the fair market value of such
assets, as the case may be, in each case multiplied by a fraction of which the
numerator shall be the net worth of the Contributing Guarantor on the date
hereof (or, in the case of any Guarantor becoming a party hereto pursuant to
Section 12, the date of the Supplement hereto executed and delivered by such
Guarantor) and the denominator shall be the aggregate net worth of all the
Guarantors on the date hereof (or, in the case of any Guarantor becoming a party
hereto pursuant to Section 12, the date of the Supplement hereto executed and
delivered by such Guarantor).  Any Contributing Guarantor making any payment to
a Claiming Guarantor pursuant to this Section 2 shall be subrogated to the
rights of such Claiming Guarantor under Section 1 to the extent of such payment.

 

SECTION 3.  Subordination.  Notwithstanding any provision of this Agreement to
the contrary, all rights of the Guarantors under Sections 1 and 2 and all other
rights of indemnity, contribution or subrogation under applicable law or
otherwise shall be fully subordinated to the indefeasible payment in full in
cash of the Obligations.  No failure on the part of any Borrower or any
Guarantor to make the payments required by Sections 1 and 2 (or any other
payments required under applicable law or otherwise) shall in any respect limit
the obligations and liabilities of any Guarantor with respect to its obligations
hereunder, and each Guarantor shall remain liable for the full amount of the
obligations of such Guarantor hereunder.

 

SECTION 4.  Termination.  This Agreement shall survive and be in full force and
effect so long as any Obligation is outstanding and has not been indefeasibly
paid in full in cash, and so long as the LC Exposure has not been reduced to
zero or any of the Commitments under the Credit Agreement have not been
terminated, and shall continue to be effective or be reinstated, as the case may
be, if at any time payment, or any part thereof, of any Obligation is rescinded
or must otherwise be restored by any Secured Party or any Guarantor upon the
bankruptcy or reorganization of the Borrower, any Guarantor or otherwise.  In
connection with the foregoing, the Collateral Agent shall execute and deliver to
such Guarantor or Guarantor’s designee, at such Guarantor’s expense, any
documents or instruments which such Guarantor shall reasonably request from time
to time to evidence such termination and release.

 

SECTION 5.  Governing Law.  This agreement shall be governed by, and construed
in accordance with, the laws of the State of New York.

 

2

--------------------------------------------------------------------------------


 

SECTION 6.  No Waiver; Amendment.  (a)  No failure on the part of the Collateral
Agent or any Guarantor to exercise, and no delay in exercising, any right, power
or remedy hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right, power or remedy by the Collateral Agent or
any Guarantor preclude any other or further exercise thereof or the exercise of
any other right, power or remedy.  All remedies hereunder are cumulative and are
not exclusive of any other remedies provided by law.  None of the Collateral
Agent and the Guarantors shall be deemed to have waived any rights hereunder
unless such waiver shall be in writing and signed by such parties.

 

(b)  Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to a written agreement entered into between the
Borrower, the Guarantors and the Collateral Agent, with the prior written
consent of the Required Lenders (except as otherwise provided in the Credit
Agreement).

 

SECTION 7.  Notices.  All communications and notices hereunder shall be in
writing and given as provided in the Guarantee Agreement and addressed as
specified therein.

 

SECTION 8.  Binding Agreement; Assignments.  Whenever in this Agreement any of
the parties hereto is referred to, such reference shall be deemed to include the
successors and assigns of such party; and all covenants, promises and agreements
by or on behalf of the parties that are contained in this Agreement shall bind
and inure to the benefit of their respective successors and assigns.  Neither
the Borrowers nor any Guarantor may assign or transfer any of its rights or
obligations hereunder (and any such attempted assignment or transfer shall be
void) without the prior written consent of the Required Lenders. 
Notwithstanding the foregoing, at the time any Guarantor is released from its
obligations under the Guarantee Agreement in accordance with such Guarantee
Agreement and the Credit Agreement, such Guarantor will cease to have any rights
or obligations under this Agreement.

 

SECTION 9.  Survival of Agreement; Severability.  (a)  All covenants and
agreements made by the Borrowers and each Guarantor herein and in the
certificates or other instruments prepared or delivered in connection with this
Agreement or the other Loan Documents shall be considered to have been relied
upon by the Collateral Agent, the other Secured Parties and each Guarantor and
shall survive the making by the Lenders of the Loans and the issuance of the
Letters of Credit by the Issuing Bank, and shall continue in full force and
effect as long as the principal of or any accrued interest on any Loans or any
other fee or amount payable under the Credit Agreement or this Agreement or
under any of the other Loan Documents is outstanding and unpaid or the LC
Exposure does not equal zero and as long as the Commitments have not been
terminated.

 

(b)  In case any one or more of the provisions contained in this Agreement
should be held invalid, illegal or unenforceable in any respect, no party hereto
shall be required to comply with such provision for so long as such provision is
held to be invalid, illegal or unenforceable, but the validity, legality and
enforceability of the remaining provisions contained herein shall not in any way
be affected or impaired thereby.  The parties shall endeavor in good faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.

 

SECTION 10.  Counterparts.  This Agreement may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.  This Agreement

 

3

--------------------------------------------------------------------------------


 

shall be effective with respect to any Guarantor when a counterpart bearing the
signature of such Guarantor shall have been delivered to the Collateral Agent. 
Delivery of an executed signature page to this Agreement by facsimile
transmission shall be as effective as delivery of a manually signed counterpart
of this Agreement.

 

SECTION 11.  Rules of Interpretation.  The rules of interpretation specified in
Section 1.03 of the Credit Agreement shall be applicable to this Agreement.  It
is also understood and agreed that to the extent a Guarantor hereunder is also a
Borrower the provisions herein shall be construed in a manner so that such
provisions apply to the other Borrowers and not to such Guarantor in its
capacity as a Borrower.

 

SECTION 12.  Additional Guarantors.  Pursuant to Section 5.12 of the Credit
Agreement, each Subsidiary Loan Party that was not in existence or not such a
Subsidiary Loan Party on the date of the Credit Agreement is required to enter
into the Guarantee Agreement as a Guarantor upon becoming such a Subsidiary Loan
Party.  Upon execution and delivery after the date hereof, by the Collateral
Agent and such a Subsidiary of an instrument (“Supplement”) in the form of
Annex 1 hereto such Subsidiary shall become a Guarantor hereunder with the same
force and effect as if originally named as a Guarantor hereunder.  The execution
and delivery of any Supplement adding an additional Guarantor as a party to this
Agreement shall not require the consent of any Guarantor hereunder.  The rights
and obligations of each Guarantor hereunder shall remain in full force and
effect notwithstanding the addition of any new Guarantor as a party to this
Agreement.

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized officers as of the date first appearing above.

 

 

TRIMAS CORPORATION,

 

 

 

 

 

by

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

TRIMAS COMPANY LLC,

 

 

 

 

 

 

by

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

EACH OF THE SUBSIDIARIES LISTED ON SCHEDULE 1 HERETO, AS A GUARANTOR,

 

 

 

 

 

 

by

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

JPMORGAN CHASE BANK, as Collateral Agent,

 

 

 

 

 

 

by

 

 

 

 

Name:

 

 

 

Title:

 

5

--------------------------------------------------------------------------------


 

SCHEDULE I

 

TO THE INDEMNITY SUBROGATION

AND CONTRIBUTION AGREEMENT

 

Guarantors

 

Name

 

Address

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

ANNEX 1 TO

THE INDEMNITY, SUBROGATION AND

CONTRIBUTION AGREEMENT

 

SUPPLEMENT NO. [   ] dated as of [                      ], to the Indemnity,
Subrogation and Contribution Agreement dated as of June 6, 2002 (the “Indemnity,
Subrogation and Contribution Agreement”), among TRIMAS COMPANY LLC, a Delaware
limited liability company (the “Parent Borrower”), TRIMAS CORPORATION, a
Delaware corporation (“Holdings”), each Subsidiary Term Borrower party to the
Credit Agreement referred to below (the “Subsidiary Term Borrowers”), each of
the other subsidiaries of the Borrower listed on Schedule I thereto (each such
subsidiary and each Subsidiary Term Borrower individually, a “Subsidiary
Guarantor” and, collectively, the “Subsidiary Guarantors”; the Subsidiary
Guarantors, Holdings and the Parent Borrower are referred to collectively as the
“Guarantors”) and JPMORGAN CHASE BANK, a New York banking corporation (“JPMCB”),
as collateral agent (the “Collateral Agent”) for the Secured Parties (as defined
in the Credit Agreement).

 

A.  Reference is made to (a) the Credit Agreement dated as of June 6, 2002 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among the Parent Borrower, Holdings, the
Subsidiary Term Borrowers, the Foreign Subsidiary Borrowers (as defined in the
Credit Agreement) party thereto, the lenders from time to time party thereto
(the “Lenders”), JPMCB, as administrative agent for the Lenders (in such
capacity, the “Administrative Agent”), Collateral Agent, swingline lender and
issuing bank (in such capacity, the “Issuing Bank”) and the other agent banks
party thereto and (b) the Guarantee Agreement dated as of June 6, 2002 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Guarantee Agreement”) among the Parent Borrower, Holdings, the
Subsidiary Term Borrowers party thereto, the Subsidiary Guarantors and the
Collateral Agent.

 

B.  Capitalized terms used herein and not otherwise defined herein shall have
the meanings assigned to such terms in the Indemnity, Subrogation and
Contribution Agreement and the Credit Agreement.

 

C.  Holdings, the Parent Borrower, the Subsidiary Term Borrowers and the other
Guarantors have entered into the Indemnity, Subrogation and Contribution
Agreement in order to induce the Lenders to make Loans and the Issuing Bank to
issue Letters of Credit.  Pursuant to Section 5.12 of the Credit Agreement, each
Subsidiary Loan Party that was not in existence or not such a Subsidiary Loan
Party on the date of the Credit Agreement is required to enter into the
Guarantee Agreement as a Guarantor upon becoming a Subsidiary Loan Party. 
Section 12 of the Indemnity, Subrogation and Contribution Agreement provides
that additional Subsidiaries may become Guarantors under the Indemnity,
Subrogation and Contribution Agreement by execution and delivery of an
instrument in the form of this Supplement.  The undersigned Subsidiary (the “New
Guarantor”) is executing this Supplement in accordance with the requirements of
the Credit Agreement to become a Guarantor under the Indemnity, Subrogation and
Contribution Agreement in order to induce the Lenders to make additional Loans
and the Issuing Bank to issue additional Letters of Credit and as consideration
for Loans previously made and Letters of Credit previously issued.

 

--------------------------------------------------------------------------------


 

Accordingly, the Collateral Agent and the New Guarantor agree as follows:

 

SECTION 1.  In accordance with Section 12 of the Indemnity, Subrogation and
Contribution Agreement, the New Guarantor by its signature below becomes a
Guarantor under the Indemnity, Subrogation and Contribution Agreement with the
same force and effect as if originally named therein as a Guarantor and the New
Guarantor hereby agrees to all the terms and provisions of the Indemnity,
Subrogation and Contribution Agreement applicable to it as a Guarantor
thereunder.  Each reference to a Guarantor in the Indemnity, Subrogation and
Contribution Agreement shall be deemed to include the New Guarantor.  The
Indemnity, Subrogation and Contribution Agreement is hereby incorporated herein
by reference.

 

SECTION 2.  The New Guarantor represents and warrants to the Collateral Agent
and the other Secured Parties that this Supplement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

 

SECTION 3.  This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract.  This Supplement shall become effective when the Collateral Agent
shall have received counterparts of this Supplement that, when taken together,
bear the signatures of the New Guarantor and the Collateral Agent. Delivery of
an executed signature page to this Supplement by facsimile transmission shall be
as effective as delivery of a manually signed counterpart of this Supplement.

 

SECTION 4.  Except as expressly supplemented hereby, the Indemnity, Subrogation
and Contribution Agreement shall remain in full force and effect.

 

SECTION 5.  This Supplement shall be governed by, and construed in accordance
with, the laws of the State of New York.

 

SECTION 6.  In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect,
neither party hereto shall be required to comply with such provision for so long
as such provision is held to be invalid, illegal or unenforceable, but the
validity, legality and enforceability of the remaining provisions contained
herein and in the Indemnity, Subrogation and Contribution Agreement shall not in
any way be affected or impaired.  The parties hereto shall endeavor in
good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.

 

SECTION 7.  All communications and notices hereunder shall be in writing and
given as provided in Section 7 of the Indemnity, Subrogation and Contribution
Agreement.

 

SECTION 8.  The New Guarantor agrees to reimburse the Collateral Agent for its
reasonable out-of-pocket expenses in connection with this Supplement, including
the reasonable fees, other charges and disbursements of counsel for the
Collateral Agent.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the New Guarantor and the Collateral Agent have duly
executed this Supplement to the Indemnity, Subrogation and Contribution
Agreement as of the day and year first above written.

 

 

 

[Name of New Guarantor],

 

 

 

 

 

by

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

JPMORGAN CHASE BANK, as Collateral Agent,

 

 

 

 

 

 

by

 

 

 

 

Name:

 

 

 

Title:

 

3

--------------------------------------------------------------------------------


 

SCHEDULE I

TO SUPPLEMENT NO. [   ] TO THE INDEMNITY

SUBROGATION AND CONTRIBUTION AGREEMENT

 

Guarantors

 

Name

 

Address

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT G

 

[Form of Mortgage]

MORTGAGE

 

 

From

 

 

TRIMAS COMPANY LLC,

a Delaware limited liability company

 

 

To

 

 

 

JPMORGAN CHASE BANK

 

 

--------------------------------------------------------------------------------

 

Dated:

 

June 6, 2002

Premises:

 

[                             ]

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I

Representations, Warranties and Covenants of Mortgagor

 

 

 

SECTION 1.01.      Title

 

11

SECTION 1.02.      Credit Agreement; Certain Amounts

 

12

SECTION 1.03.      Payment of Taxes, Liens and Charges

 

13

SECTION 1.04.      Payment of Closing Costs

 

14

SECTION 1.05.      Plans; Alterations and Waste; Repairs

 

14

SECTION 1.06.      Insurance

 

15

SECTION 1.07.      Casualty; Condemnation/Eminent Domain

 

15

SECTION 1.08.      Assignment of Leases and Rents

 

16

SECTION 1.09.      Restrictions on Transfers and Encumbrances

 

17

SECTION 1.10.      Security Agreement

 

18

SECTION 1.11.      Filing and Recording

 

19

SECTION 1.12.      Further Assurances

 

19

SECTION 1.13.      Additions to Mortgaged Property

 

19

SECTION 1.14.      No Claims Against Mortgagee

 

20

SECTION 1.15.      Fixture Filing

 

20

 

 

 

ARTICLE II

Defaults and Remedies

 

 

 

SECTION 2.01.      Events of Default

 

21

SECTION 2.02.      Demand for Payment

 

21

SECTION 2.03.      Rights To Take Possession, Operate and Apply Revenues

 

21

SECTION 2.04.      Right To Cure Mortgagor’s Failure to Perform

 

23

 

--------------------------------------------------------------------------------


 

SECTION 2.05.      Right to a Receiver

 

23

SECTION 2.06.      Foreclosure and Sale

 

23

SECTION 2.07.      Other Remedies

 

25

SECTION 2.08.      Application of Sale Proceeds and Rents

 

25

SECTION 2.09.      Mortgagor as Tenant Holding Over

 

26

SECTION 2.10.      Waiver of Appraisement, Valuation, Stay, Extension and
Redemption Laws

 

26

SECTION 2.11.      Discontinuance of Proceedings

 

26

SECTION 2.12.      Suits To Protect the Mortgaged Property

 

27

SECTION 2.13.      Filing Proofs of Claim

 

27

SECTION 2.14.      Possession by Mortgagee

 

27

SECTION 2.15.      Waiver

 

27

SECTION 2.16.      Remedies Cumulative

 

28

 

 

 

ARTICLE III

Miscellaneous

 

 

 

SECTION 3.01.      Partial Invalidity

 

29

SECTION 3.02.      Notices

 

29

SECTION 3.03.      Successors and Assigns

 

29

SECTION 3.04.      Satisfaction and Cancelation

 

29

SECTION 3.05.      Definitions

 

30

SECTION 3.06.      Multisite Real Estate Transaction

 

30

 

 

 

ARTICLE IV

Particular Provisions

 

 

 

SECTION 4.01.      Applicable Law; Certain Particular Provisions

 

31

 

Exhibit A                Description of Land

Schedule A             Description of Certain Leases

Appendix A            Local Law Provisions

 

--------------------------------------------------------------------------------


 

THIS MORTGAGE dated as of June 6, 2002 (this “Mortgage”), by [          ] LLC,
[        ], having an office at [               ] (the “Mortgagor”), to JPMORGAN
CHASE BANK, a New York banking corporation, having an office at 270 Park Avenue,
New York, New York 10017 (the “Mortgagee”) as Collateral Agent for the benefit
of the Secured Parties (as such terms are defined below);

 

WITNESSETH THAT:

 

Reference is made to the Credit Agreement dated as of June 6, 2002 (as amended,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among TriMas Corporation, a Delaware corporation
(“Holdings”), Mortgagor, the Subsidiary Term Borrowers party thereto, the
Foreign Subsidiary Borrowers party thereto, the lenders from time to time party
thereto (the “Lenders”), JPMorgan Chase Bank, as Administrative Agent for the
lenders, Collateral Agent, Swingline Lender and Issuing Bank, and the other
agent banks party thereto.  Capitalized terms used herein and not defined herein
shall have the meanings assigned to such terms in the Credit Agreement.

 

The Lenders have agreed to make Loans to the Mortgagor, the Subsidiary Term
Borrowers and the Foreign Subsidiary Borrowers (the Foreign Subsidiary
Borrowers, the Subsidiary Term Borrowers and the Mortgagor are referred to
collectively herein as the “Borrowers”) and the Issuing Bank has agreed to issue
Letters of Credit for the account of the Borrowers, pursuant to, and upon the
terms and subject to the conditions specified in, the Credit Agreement.  The
Mortgagor unconditionally promised to pay (a) to the Lenders the then unpaid
principal amount of the Revolving Loans on the Revolving Maturity Date and
(b) to the Lenders the then unpaid principal amount of the Term Loans as
provided in Section 2.10 of the Credit Agreement.

 

[Mortgagor is a wholly owned Subsidiary of one of the Borrowers and will derive
substantial benefit from the making of the Loans by the Lenders and the issuance
of the Letters of Credit by the Issuing Bank.]  In order to induce the Lenders
to make Loans and the Issuing Bank to issue Letters of Credit, the Mortgagor has
agreed to guarantee, among other things, the due and punctual payment and
performance of all of the obligations of the Borrowers under the Credit
Agreement pursuant to the terms of the Guarantee Agreement.

 

--------------------------------------------------------------------------------


 

The obligations of the Lenders to make Loans and of the Issuing Bank to issue
Letters of Credit are conditioned upon, among other things, the execution and
delivery by the Mortgagor of this Mortgage in the form hereof to secure (a) the
due and punctual payment by any Borrower of (i) the principal of and premium, if
any, and interest (including interest accruing during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding) on the Loans, when and as due,
whether at maturity, by acceleration, upon one or more dates set for prepayment
or otherwise, (ii) each payment required to be made by any Borrower under the
Credit Agreement in respect of any Letter of Credit, when and as due, including
payments in respect of reimbursement of disbursements, interest thereon and
obligations to provide cash collateral and (iii) all other monetary obligations,
including fees, costs, expenses and indemnities, whether primary, secondary,
direct, contingent, fixed or otherwise (including monetary obligations incurred
during the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding), of
any Borrower to the Secured Parties under the Credit Agreement and the other
Loan Documents, (b) the due and punctual performance of all covenants,
agreements, obligations and liabilities of any Borrower and each Loan Party
under or pursuant to the Credit Agreement and the other Loan Documents, (c) the
due and punctual payment and performance of all obligations of any Borrower
under each Hedging Agreement entered into with any counterparty that was a
Lender or Lender Affiliate at the time such Hedging Agreement was entered into
and (d) the due and punctual payment and performance of all obligations in
respect of overdrafts and related liabilities owed to the Administrative Agent
or the Collateral Agent arising from treasury, depositary and cash management
services or in connection with any automated clearinghouse transfer of funds
(all the monetary and other obligations described in the preceding
clauses (a) through (d) being collectively called the “Obligations”).

 

As used in this Mortgage, the term “Secured Parties” shall mean (a) the Lenders,
(b) the Administrative Agent, (c) the Collateral Agent, (d) the Issuing Bank,
(e) each counterparty to a Hedging Agreement entered into with any Borrower if
such counterparty was a Lender or Lender Affiliate at the time the Hedging
Agreement was entered into, (f) the beneficiaries of each indemnification
obligation undertaken by

 

--------------------------------------------------------------------------------


 

any Borrower or Subsidiary Loan Party under any Loan Document, (g) the
Administrative Agent or the Collateral Agent in respect of obligations owed to
the Administrative Agent or the Collateral Agent arising from treasury,
depository and cash management services or in connection with any automated
clearinghouse transfer of funds and (h) the successors and assigns of each of
the foregoing.

 

Pursuant to the requirements of the Credit Agreement, the Mortgagor is entering
into this Mortgage to create a lien on and a security interest in the Mortgaged
Property (as defined herein) to secure the performance and payment by the
Mortgagor of the Obligations.  The Credit Agreement also requires the granting
by other Loan Parties of mortgages, deeds of trust and deeds to secure debt (the
“Other Mortgages”) that create liens on and security interests in certain
Mortgaged Properties other than the Mortgaged Property to secure the performance
of the Obligations.

 

Granting Clauses

 

NOW, THEREFORE, IN CONSIDERATION OF the foregoing and in order to secure the due
and punctual payment and performance of the Obligations for the benefit of the
Secured Parties, Mortgagor hereby grants, conveys, mortgages, assigns and
pledges to the Mortgagee, a security interest in, all the following described
property (the “Mortgaged Property”) whether now owned or held or hereafter
acquired; provided, that (i) the maximum principal debt or obligation which is,
or under any contingency may be secured at the date of execution hereof or any
time thereafter by this Mortgage is $[         ] (the “Secured Amount”),
(ii) this Mortgage shall also secure amounts other than the principal debt or
obligation to the extent permitted by the Tax Law without payment of additional
recording tax and (iii) so long as the aggregate amount of the Obligations
exceeds the Secured Amount, any payments and repayments of the Obligations shall
not be deemed to be applied against, or to reduce, the Secured Amount:

 

(1) the land more particularly described on Exhibit A hereto (the “Land”),
together with all rights appurtenant thereto, including the easements over
certain other adjoining land granted by any easement agreements, covenant or
restrictive agreements and all air rights, mineral rights, water rights, oil and
gas rights and development rights, if any, relating thereto, and also together
with all of the other easements, rights,

 

--------------------------------------------------------------------------------


 

privileges, interests, hereditaments and appurtenances thereunto belonging or in
any way appertaining and all of the estate, right, title, interest, claim or
demand whatsoever of Mortgagor therein and in the streets and ways adjacent
thereto, either in law or in equity, in possession or expectancy, now or
hereafter acquired (the “Premises”);

 

(2) all buildings, improvements, structures, paving, parking areas, walkways and
landscaping now or hereafter erected or located upon the Land, and all fixtures
of every kind and type affixed to the Premises or attached to or forming part of
any structures, buildings or improvements and replacements thereof now or
hereafter erected or located upon the Land (the “Improvements”);

 

(3) all apparatus, movable appliances, building materials, equipment, fittings,
furnishings, furniture, machinery and other articles of tangible personal
property of every kind and nature, and replacements thereof, now or at any time
hereafter placed upon or used in any way in connection with the use, enjoyment,
occupancy or operation of the Improvements or the Premises, including all of
Mortgagor’s books and records relating thereto and including all pumps, tanks,
goods, machinery, tools, equipment, lifts (including fire sprinklers and alarm
systems, fire prevention or control systems, cleaning rigs, air conditioning,
heating, boilers, refrigerating, electronic monitoring, water, loading,
unloading, lighting, power, sanitation, waste removal, entertainment,
communications, computers, recreational, window or structural, maintenance,
truck or car repair and all other equipment of every kind), restaurant, bar and
all other indoor or outdoor furniture (including tables, chairs, booths, serving
stands, planters, desks, sofas, racks, shelves, lockers and cabinets), bar
equipment, glasses, cutlery, uniforms, linens, memorabilia and other decorative
items, furnishings, appliances, supplies, inventory, rugs, carpets and other
floor coverings, draperies, drapery rods and brackets, awnings, venetian blinds,
partitions, chandeliers and other lighting fixtures, freezers, refrigerators,
walk-in coolers, signs (indoor and outdoor), computer systems, cash registers
and inventory control systems, and all other apparatus, equipment, furniture,
furnishings, and articles used in connection with the use or operation of the
Improvements or the

 

--------------------------------------------------------------------------------


 

Premises, it being understood that the enumeration of any specific articles of
property shall in no way result in or be held to exclude any items of property
not specifically mentioned (the property referred to in this subparagraph (3),
the “Personal Property”);

 

(4) all general intangibles owned by Mortgagor and relating to design,
development, operation, management and use of the Premises or the Improvements,
all certificates of occupancy, zoning variances, building, use or other permits,
approvals, authorizations and consents obtained from and all materials prepared
for filing or filed with any governmental agency in connection with the
development, use, operation or management of the Premises and Improvements, all
construction, service, engineering, consulting, leasing, architectural and other
similar contracts concerning the design, construction, management, operation,
occupancy and/or use of the Premises and Improvements, all architectural
drawings, plans, specifications, soil tests, feasibility studies, appraisals,
environmental studies, engineering reports and similar materials relating to any
portion of or all of the Premises and Improvements, and all payment and
performance bonds or warranties or guarantees relating to the Premises or the
Improvements, all to the extent assignable (the “Permits, Plans and
Warranties”);

 

(5) all now or hereafter existing leases or licenses (under which Mortgagor is
landlord or licensor) and subleases (under which Mortgagor is sublandlord),
concession, management, mineral or other agreements of a similar kind that
permit the use or occupancy of the Premises or the Improvements for any purpose
in return for any payment, or the extraction or taking of any gas, oil, water or
other minerals from the Premises in return for payment of any fee, rent or
royalty (collectively, “Leases”), and all agreements or contracts for the sale
or other disposition of all or any part of the Premises or the Improvements, now
or hereafter entered into by Mortgagor, together with all charges, fees, income,
issues, profits, receipts, rents, revenues or royalties payable thereunder
(“Rents”);

 

(6) all real estate tax refunds and all proceeds of the conversion, voluntary or
involuntary, of any of the Mortgaged Property into cash or liquidated claims
(“Proceeds”), including Proceeds of insurance maintained

 

--------------------------------------------------------------------------------


 

by the Mortgagor and condemnation awards, any awards that may become due by
reason of the taking by eminent domain or any transfer in lieu thereof of the
whole or any part of the Premises or Improvements or any rights appurtenant
thereto, and any awards for change of grade of streets, together with any and
all moneys now or hereafter on deposit for the payment of real estate taxes,
assessments or common area charges levied against the Mortgaged Property,
unearned premiums on policies of fire and other insurance maintained by the
Mortgagor covering any interest in the Mortgaged Property or required by the
Credit Agreement; and

 

(7) all extensions, improvements, betterments, renewals, substitutes and
replacements of and all additions and appurtenances to, the Land, the Premises,
the Improvements, the Personal Property, the Permits, Plans and Warranties and
the Leases, hereinafter acquired by or released to the Mortgagor or constructed,
assembled or placed by the Mortgagor on the Land, the Premises or the
Improvements, and all conversions of the security constituted thereby,
immediately upon such acquisition, release, construction, assembling, placement
or conversion, as the case may be, and in each such case, without any further
mortgage, deed of trust, conveyance, assignment or other act by the Mortgagor,
all of which shall become subject to the lien of this Mortgage as fully and
completely, and with the same effect, as though now owned by the Mortgagor and
specifically described herein.

 

TO HAVE AND TO HOLD the Mortgaged Property unto the Mortgagee, its successors
and assigns, for the ratable benefit of the Secured Parties, forever, subject
only to the Permitted Encumbrances (as defined in the Credit Agreement) and to
satisfaction and cancelation as provided in Section 3.04.

 

ARTICLE I

 

Representations, Warranties and Covenants of Mortgagor

 

Mortgagor agrees, covenants, represents and/or warrants as follows:

 

SECTION 1.01.  Title.  (a)  Mortgagor has good and marketable title to:

 

--------------------------------------------------------------------------------

 

(i) an indefeasible fee estate in the Land and Improvements; and

 

(ii) all of the Personal Property;

 

in the case of (i) and (ii) above subject only to the Permitted Encumbrances and
Liens permitted by Section 6.02 of the Credit Agreement (collectively,
“Permitted Collateral Liens”).

 

(c)  There are no Leases affecting the Land or the Improvements except for
(i) Leases which (x) in the aggregate do not affect more than 5% of the total
area of the Land or 5% of the gross building area of the Improvements and
(y) are subordinate to the lien of this Mortgage or (ii) Leases which are
described on Schedule A to this Mortgage and, in either case, do not interfere
in any material respect with the business of the Mortgagor and its Affiliates as
presently conducted at the Mortgaged Property.

 

(d)  Mortgagor is not obligated under, and the Mortgaged Property is not bound
by or subject to, any right, of first refusal, option or other contractual right
to sell, assign or otherwise dispose of any Mortgaged Property or any interest
therein.

 

(e)  The granting of this Mortgage is within Mortgagor’s corporate powers and
has been duly authorized by all necessary corporate, and, if required,
stockholder action.  This Mortgage has been duly executed and delivered by
Mortgagor and constitutes a legal, valid and binding obligation of Mortgagor,
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting the creditors’
rights generally and subject to general principles of equity, regardless of
whether considered in a proceeding in equity or at law.

 

(f)  This Mortgage, when duly recorded in the appropriate public records and
when financing statements are duly filed in the appropriate public records, will
create a valid, perfected and enforceable lien upon and security interest in all
the Mortgaged Property.  As of the date hereof, there are no defenses or offsets
to this Mortgage that will be asserted by Mortgagor or its Affiliates (or any
third party defense or offset now known to Mortgagor or its Affiliates) or to
any of the Obligations secured hereby for so long as any portion of the
Obligations is outstanding.  Mortgagor will forever

 

--------------------------------------------------------------------------------


 

warrant and defend its title to the Mortgaged Property, the rights of Mortgagee
therein under this Mortgage and the validity and priority of the lien of this
Mortgage thereon against the claims of all persons and parties except those
having rights under Permitted Collateral Liens to the extent of those rights.

 

SECTION 1.02.  Credit Agreement; Certain Amounts.  (a)  This Mortgage is given
pursuant to the Credit Agreement.  Each and every term and provision of the
Credit Agreement (excluding the governing law provisions thereof), including the
rights, remedies, obligations, covenants, conditions, agreements, indemnities,
representations and warranties of the parties thereto shall be considered as if
a part of this Mortgage.  Mortgagor expressly covenants and agrees to pay when
due, and to timely perform, and to cause the other Loan Parties to pay when due,
and to timely perform, the Obligations in accordance with the terms of the Loan
Documents.

 

(b)  To the extent the representations and covenants contained in this Mortgage
are more stringent or expansive than comparable representations and covenants
contained in the Credit Agreement, the representations and covenants contained
herein shall be construed to supplement the representations and covenants in the
Credit Agreement without creating a conflict or inconsistency therewith, and
Mortgagor shall be bound by the more stringent or expansive representations and
covenants hereunder.

 

(c)  If Mortgagee exercises any of its rights or remedies under this Mortgage,
or if any actions or proceedings (including any bankruptcy, insolvency or
reorganization proceedings) are commenced in which Mortgagee is made a party and
is obliged to defend or uphold or enforce this Mortgage or the rights of
Mortgagee hereunder or the terms of any Lease, or if a condemnation proceeding
is instituted affecting the Mortgaged Property, Mortgagor will pay all
reasonable sums, including reasonable attorneys’ fees and disbursements,
incurred by Mortgagee related to the exercise of any remedy or right of
Mortgagee pursuant hereto and the reasonable expenses of any such action or
proceeding together with all statutory or other costs, disbursements and
allowances, interest thereon from the date of demand for payment thereof at the
lesser of (i) the Prime Rate plus 2% and (ii) the Maximum Rate (the “Default
Interest Rate”), and such sums and the interest thereon shall, to the extent
permissible by law, be a lien on the Mortgaged Property prior to any right,
title to, interest

 

--------------------------------------------------------------------------------


 

in or claim upon the Mortgaged Property attaching or accruing subsequent to the
recording of this Mortgage and shall be secured by this Mortgage to the extent
permitted by law.  Any payment of amounts due under this Mortgage not made on or
before the due date for such payments shall accrue interest daily without notice
from the due date until paid at the Default Interest Rate, and such interest at
the Default Interest Rate shall be immediately due upon demand by Mortgagee.

 

SECTION 1.03.  Payment of Taxes, Liens and Charges.  (a)  Except as may be
permitted by the Credit Agreement, Mortgagor will pay and discharge from time to
time prior to the time when the same shall become delinquent, and before any
interest or penalty accrues thereon or attaches thereto, all taxes of every kind
and nature, all general and special assessments, levies, permits, inspection and
license fees, all water and sewer rents, all vault charges, and all other public
charges, and all service charges, common area charges, private maintenance
charges, utility charges and all other private charges, whether created or
evidenced by recorded or unrecorded documents or of a like or different nature,
imposed upon or assessed against the Mortgaged Property or any part thereof or
upon the Rents from the Mortgaged Property or arising in respect of the
occupancy, use or possession thereof.

 

(b)  In the event of the passage of any state, Federal, municipal or other
governmental law, order, rule or regulation subsequent to the date hereof
(i) deducting from the value of real property for the purpose of taxation any
lien or encumbrance thereon or in any manner changing or modifying the laws now
in force governing the taxation of this Mortgage or debts secured by mortgages
or deeds of trust (other than laws governing income, franchise and similar taxes
generally) or the manner of collecting taxes thereon and (ii) imposing a tax to
be paid by Mortgagee, either directly or indirectly, on this Mortgage or any of
the Loan Documents, or requiring an amount of taxes to be withheld or deducted
therefrom, Mortgagor will promptly notify Mortgagee of such event.  In such
event Mortgagor shall (i) agree to enter into such further instruments as may be
reasonably necessary or desirable to obligate Mortgagor to make any applicable
additional payments and (ii) Mortgagor shall make such additional payments.

 

(c)  At any time that an Event of Default shall occur hereunder and be
continuing, or if required by any law

 

--------------------------------------------------------------------------------


 

applicable to Mortgagor or to Mortgagee, Mortgagee shall have the right to
direct Mortgagor to make an initial deposit on account of real estate taxes and
assessments, insurance premiums and common area charges, levied against or
payable in respect of the Mortgaged Property in advance and thereafter on a
quarterly basis, each such deposit to be equal to one-quarter of any such annual
charges estimated in a reasonable manner by Mortgagee in order to accumulate
with Mortgagee sufficient funds to pay such taxes, assessments, insurance
premiums and charges.

 

SECTION 1.04.  Payment of Closing Costs.  Mortgagor shall pay all costs in
connection with, relating to or arising out of the preparation, execution and
recording of this Mortgage, including title company premiums and charges,
inspection costs, survey costs, recording fees and taxes, reasonable attorneys’,
engineers’, appraisers’ and consultants’ fees and disbursements and all other
similar reasonable expenses of every kind.

 

SECTION 1.05.  Plans, Alterations and Waste; Repairs.  (a)  To the extent the
same exist on the date hereof or are obtained in connection with future
permitted alterations, Mortgagor shall maintain a complete set of final plans,
specifications, blueprints and drawings for the Mortgaged Property either at the
Mortgaged Property or in a particular office at the headquarters of Mortgagor to
which Mortgagee shall have access upon reasonable advance notice and at
reasonable times.

 

(b)  Mortgagor shall not:

 

(i) demolish or remove all or any material portion of the Improvements which
would diminish in any material respect the utility of Mortgaged Property in the
conduct of the business of the Mortgagor or its Affiliates as conducted thereon
on the date hereof;

 

(ii) erect any additions to the Improvements or any other structures on the
Premises which would interfere in any material respect with the use and
operation of the Improvements as conducted on the date hereof;

 

(iii) commit any waste on the Mortgaged Property or make any alterations to the
Mortgaged Property which would diminish in any material respect the utility of
Mortgaged Property in the conduct of the business of the Mortgagor or its
Affiliates as conducted thereon on the date hereof; or

 

--------------------------------------------------------------------------------


 

(iv) change the use of the Mortgaged Property or take any other action with
respect to the Mortgaged Property if it would materially increase the risk of
fire or any other hazard or violate the terms of any insurance policy required
by Section 1.06 hereof;

 

without the consent of the Mortgagee in each instance which consent shall not be
unreasonably withheld, conditioned or delayed.

 

(c)  Mortgagor will keep and maintain the Improvements and the Personal Property
in good repair, working order and condition, reasonable wear and tear excepted,
and will schedule and perform preventive maintenance thereon in accordance with
the current and prior practice of the Mortgagor.

 

SECTION 1.06.  Insurance.  Mortgagor will keep or cause to be kept the
Improvements and Personal Property insured against such risks, and in the
manner, described in Schedule 3.13 to the Credit Agreement and shall purchase
such additional insurance as may be required from time to time pursuant to
Section 5.07 of the Credit Agreement.

 

SECTION 1.07.  Casualty Condemnation/Eminent Domain.  Mortgagor, in accordance
with Section 5.08 of the Credit Agreement, shall give Mortgagee prompt written
notice of any casualty or other damage to the Mortgaged Property that exceeds
$1,000,000 or any proceeding for the taking of the Mortgaged Property or any
portion thereof or interest therein under power of eminent domain or by
condemnation or any similar proceeding.  Any Net Proceeds received by or on
behalf of the Mortgagor in respect of any casualty, damage or taking (regardless
of whether notice is required pursuant to the preceding sentence) shall
constitute trust funds held by the Mortgagor for the benefit of the Secured
Parties to be applied to restoration of the Mortgaged Property or, if a
Prepayment Event shall occur with respect to any such Net Proceeds, to be
applied in accordance with Section 2.11 of the Credit Agreement.

 

SECTION 1.08.  Assignment of Leases and Rents.  (a)  Mortgagor hereby
irrevocably and absolutely grants, transfers and assigns all of its right title
and interest in all Leases, together with any and all extensions and renewals
thereof for purposes of securing and discharging the performance by Mortgagor of
the Obligations.  Mortgagor has not assigned or executed any assignment of, and
will not

 

--------------------------------------------------------------------------------


 

assign or execute any assignment of, any other Lease or their respective Rents
to anyone other than Mortgagee.

 

(b)  Without Mortgagee’s prior written consent, which consent shall not be
unreasonably withheld, conditioned or delayed, Mortgagor will not enter into,
modify, amend, terminate or consent to the cancelation or surrender of any Lease
if (i) such Lease, as entered into, modified or amended will not be subordinate
to the lien of this Mortgage or (ii) such alteration could reasonably be
expected to interfere in any material respect with the business of the
Mortgagor.

 

(c)  Subject to Section 1.08(d), Mortgagor has assigned and transferred to
Mortgagee all of Mortgagor’s right, title and interest in and to the Rents now
or hereafter arising from each Lease heretofore or hereafter made or agreed to
by Mortgagor, it being intended that this assignment establish, subject to
Section 1.08(d), an absolute transfer and assignment of all Rents and all Leases
to Mortgagee and not merely to grant a security interest therein.  Subject to
Section 1.08(d), Mortgagee may in Mortgagor’s name and stead (with or without
first taking possession of any of the Mortgaged Property personally or by
receiver as provided herein) operate the Mortgaged Property and rent, lease or
let all or any portion of any of the Mortgaged Property to any party or parties
at such rental and upon such terms as Mortgagee shall, in its sole discretion,
determine, and may collect and have the benefit of all of said Rents arising
from or accruing at any time thereafter or that may thereafter become due under
any Lease.

 

(d)  So long as an Event of Default shall not have occurred and be continuing,
Mortgagee will not exercise any of its rights under Section 1.08(c), and
Mortgagor shall receive and collect the Rents accruing under any Lease; but
after the happening and during the continuance of any Event of Default,
Mortgagee may, at its option, receive and collect all Rents and enter upon the
Premises and Improvements through its officers, agents, employees or attorneys
for such purpose and for the operation and maintenance thereof.  Mortgagor
hereby irrevocably authorizes and directs each tenant, if any, and each
successor, if any, to the interest of any tenant under any Lease, respectively,
to rely upon any notice of a claimed Event of Default sent by Mortgagee to any
such tenant or any of such tenant’s successors in interest, and thereafter to
pay Rents to Mortgagee without any obligation or right to inquire as to whether
an Event of Default actually exists and even if some notice to the contrary is
received from the Mortgagor,

 

--------------------------------------------------------------------------------


 

who shall have no right or claim against any such tenant or successor in
interest for any such Rents so paid to Mortgagee.  Each tenant or any of such
tenant’s successors in interest from whom Mortgagee or any officer, agent,
attorney or employee of Mortgagee shall have collected any Rents, shall be
authorized to pay Rents to Mortgagor only after such tenant or any of their
successors in interest shall have received written notice from Mortgagee that
the Event of Default is no longer continuing, unless and until a further notice
of an Event of Default is given by Mortgagee to such tenant or any of its
successors in interest.

 

(e)  Mortgagee will not become a mortgagee in possession so long as it does not
enter or take actual possession of the Mortgaged Property.  In addition,
Mortgagee shall not be responsible or liable for performing any of the
obligations of the landlord under any Lease, for any waste by any tenant, or
others, for any dangerous or defective conditions of any of the Mortgaged
Property, for negligence in the management, upkeep, repair or control of any of
the Mortgaged Property or any other act or omission by any other person.

 

(f)  Mortgagor shall furnish to Mortgagee, within 30 days after a request by
Mortgagee to do so, a written statement containing the names of all tenants,
subtenants and concessionaires of the Premises or Improvements, the terms of any
Lease, the space occupied and the rentals or license fees payable thereunder.

 

SECTION 1.09.  Restrictions on Transfers and Encumbrances.  Except as permitted
by the Credit Agreement, Mortgagor shall not directly or indirectly sell,
convey, alienate, assign, lease, sublease, license, mortgage, pledge, encumber
or otherwise transfer, create, consent to or suffer the creation of any lien,
charges or any form of encumbrance upon any interest in or any part of the
Mortgaged Property, or be divested of its title to the Mortgaged Property or any
interest therein in any manner or way, whether voluntarily or involuntarily
(other than resulting from a condemnation), or engage in any common,
cooperative, joint, time-sharing or other congregate ownership of all or part
thereof; provided, that Mortgagor may in the ordinary course of business within
reasonable commercial standards, enter into easement or covenant agreements that
relate to and/or benefit the operation of the Mortgaged Property and that do not
materially or adversely affect the use and operation of the same without the
consent of or notice to the Mortgagee.

 

--------------------------------------------------------------------------------


 

SECTION 1.10.  Security Agreement.  This Mortgage is both a mortgage of real
property and a grant of a security interest in personal property, and shall
constitute and serve as a “Security Agreement” within the meaning of the uniform
commercial code as adopted in the state wherein the Premises are located
(“UCC”).  Mortgagor has hereby granted unto Mortgagee a security interest in and
to all the Mortgaged Property described in this Mortgage that is not real
property, and simultaneously with the recording of this Mortgage, Mortgagee has
filed or will file UCC financing statements, and will file continuation
statements prior to the lapse thereof, at the appropriate offices in the state
in which the Premises are located to perfect the security interest granted by
this Mortgage in all the Mortgaged Property that is not real property. 
Mortgagor hereby appoints Mortgagee as its true and lawful attorney-in-fact and
agent, for Mortgagor and in its name, place and stead, in any and all
capacities, to execute any document and to file the same in the appropriate
offices (to the extent it may lawfully do so), and to perform each and every act
and thing reasonably requisite and necessary to be done to perfect the security
interest contemplated by the preceding sentence (i) upon the occurrence and
during the continuance of an Event of Default or (ii) after Mortgagor is given
reasonable notice of and opportunity and fails or refuses to do the same. 
Mortgagee shall have all rights with respect to the part of the Mortgaged
Property that is the subject of a security interest afforded by the UCC in
addition to, but not in limitation of, the other rights afforded Mortgagee
hereunder and under the Security Agreement.

 

SECTION 1.11.  Filing and Recording.  Mortgagor will cause this Mortgage, any
other security instrument creating a security interest in or evidencing the lien
hereof upon the Mortgaged Property and each instrument of further assurance to
be filed, registered or recorded in such manner and in such places as may be
required by any present or future law in order to publish notice of and fully to
protect the lien hereof upon, and the security interest of Mortgagee in, the
Mortgaged Property.  Mortgagor will pay all filing, registration and recording
fees, all Federal, state, county and municipal recording, documentary or
intangible taxes and other taxes, duties, imposts, assessments and charges, and
all reasonable expenses incidental to or arising out of or in connection with
the execution, delivery and recording of this Mortgage, any mortgage
supplemental hereto, any security instrument with respect to the Personal
Property or any instrument of further assurance.

 

--------------------------------------------------------------------------------


 

SECTION 1.12.  Further Assurances.  Upon demand by Mortgagee, Mortgagor will, at
the cost of Mortgagor and without expense to Mortgagee, do, execute, acknowledge
and deliver all such further acts, deeds, conveyances, mortgages, assignments,
notices of assignment, transfers and assurances as Mortgagee shall from time to
time reasonably require for the better assuring, conveying, assigning,
transferring and confirming unto Mortgagee the property and rights hereby
conveyed or assigned or intended now or hereafter so to be, or which Mortgagor
may be or may hereafter become bound to convey or assign to Mortgagee, or for
carrying out the intention or facilitating the performance of the terms of this
Mortgage, or for filing, registering or recording this Mortgage, and on demand,
Mortgagor will also execute and deliver and hereby appoints Mortgagee as its
true and lawful attorney-in-fact and agent, for Mortgagor and in its name, place
and stead, in any and all capacities, to execute and file to the extent it may
lawfully do so, one or more financing statements, chattel mortgages or
comparable security instruments reasonably requested by Mortgagee to evidence
more effectively the lien hereof upon the Personal Property and to perform each
and every act and thing requisite and necessary to be done to accomplish the
same.

 

SECTION 1.13.  Additions to Mortgaged Property.  All right, title and interest
of Mortgagor in and to all extensions, improvements, betterments, renewals,
substitutes and replacements of, and all additions and appurtenances to, the
Mortgaged Property hereafter acquired by or released to Mortgagor or
constructed, assembled or placed by Mortgagor upon the Premises or the
Improvements, and all conversions of the security constituted thereby,
immediately upon such acquisition, release, construction, assembling, placement
or conversion, as the case may be, and in each such case without any further
mortgage, conveyance, assignment or other act by Mortgagor, shall become subject
to the lien and security interest of this Mortgage as fully and completely and
with the same effect as though now owned by Mortgagor and specifically described
in the grant of the Mortgaged Property above, but at any and all times Mortgagor
will execute and deliver to Mortgagee any and all such further assurances,
mortgages, conveyances or assignments thereof as Mortgagee may reasonably
require for the purpose of expressly and specifically subjecting the same to the
lien and security interest of this Mortgage.

 

--------------------------------------------------------------------------------

 

SECTION 1.14.  No Claims Against Mortgagee.  Nothing contained in this Mortgage
shall constitute any consent or request by Mortgagee, express or implied, for
the performance of any labor or services or the furnishing of any materials or
other property in respect of the Mortgaged Property or any part thereof, nor as
giving Mortgagor any right, power or authority to contract for or permit the
performance of any labor or services or the furnishing of any materials or other
property in such fashion as would permit the making of any claim against
Mortgagee in respect thereof.

 

SECTION 1.15.  Fixture Filing.  Certain portions of the Mortgaged Property are
or will become “fixtures” (as that term is defined in the UCC) on the Land, and
this Mortgage, upon being filed for record in the real estate records of the
county wherein such fixtures are situated, shall operate also as a financing
statement filed as a fixture filing in accordance with the applicable provisions
of said UCC upon such portions of the Mortgaged Property that are or become
fixtures.

 

ARTICLE II

 

Defaults and Remedies

 

SECTION 2.01.  Events of Default.  Any Event of Default under the Credit
Agreement (as such term is defined therein) shall constitute an Event of Default
under this Mortgage.

 

SECTION 2.02.  Demand for Payment.  If an Event of Default shall occur and be
continuing, then, upon written demand of Mortgagee, Mortgagor will pay to
Mortgagee all amounts due hereunder and under the Credit Agreement and such
further amount as shall be sufficient to cover the costs and expenses of
collection, including attorneys’ fees, disbursements and expenses incurred by
Mortgagee, and Mortgagee shall be entitled and empowered to institute an action
or proceedings at law or in equity for the collection of the sums so due and
unpaid, to prosecute any such action or proceedings to judgment or final decree,
to enforce any such judgment or final decree against Mortgagor and to collect,
in any manner provided by law, all moneys adjudged or decreed to be payable.

 

SECTION 2.03.  Rights To Take Possession, Operate and Apply Revenues.  (a)  If
an Event of Default shall occur and be continuing, Mortgagor shall, upon demand
of Mortgagee, forthwith surrender to Mortgagee actual possession of the

 

--------------------------------------------------------------------------------


 

Mortgaged Property and, if and to the extent not prohibited by applicable law,
Mortgagee itself, or by such officers or agents as it may appoint, may then
enter and take possession of all the Mortgaged Property without the appointment
of a receiver or an application therefor, exclude Mortgagor and its agents and
employees wholly therefrom, and have access to the books, papers and accounts of
Mortgagor.

 

(b)  If Mortgagor shall for any reason fail to surrender or deliver the
Mortgaged Property or any part thereof after such demand by Mortgagee, Mortgagee
may to the extent not prohibited by applicable law, obtain a judgment or decree
conferring upon Mortgagee the right to immediate possession or requiring
Mortgagor to deliver immediate possession of the Mortgaged Property to
Mortgagee, to the entry of which judgment or decree Mortgagor hereby
specifically consents.  Mortgagor will pay to Mortgagee, upon demand, all
reasonable expenses of obtaining such judgment or decree, including reasonable
compensation to Mortgagee’s attorneys and agents with interest thereon at the
Default Interest Rate; and all such expenses and compensation shall, until paid,
be secured by this Mortgage.

 

(c)  Upon every such entry or taking of possession, Mortgagee may, to the extent
not prohibited by applicable law, hold, store, use, operate, manage and control
the Mortgaged Property, conduct the business thereof and, from time to time,
(i) make all necessary and proper maintenance, repairs, renewals, replacements,
additions, betterments and improvements thereto and thereon, (ii) purchase or
otherwise acquire additional fixtures, personalty and other property,
(iii) insure or keep the Mortgaged Property insured, (iv) manage and operate the
Mortgaged Property and exercise all the rights and powers of Mortgagor to the
same extent as Mortgagor could in their own name or otherwise with respect to
the same, or (v) enter into any and all agreements with respect to the exercise
by others of any of the powers herein granted Mortgagee, all as may from time to
time be directed or determined by Mortgagee to be in its best interest, and
Mortgagor hereby appoints Mortgagee as its true and lawful attorney-in-fact and
agent, for Mortgagor and in its name, place and stead, in any and all
capacities, to perform any of the foregoing acts. Mortgagee may collect and
receive all the Rents, issues, profits and revenues from the Mortgaged Property,
including those past due as well as those accruing thereafter, and, after
deducting (i) all expenses of taking, holding, managing and operating the
Mortgaged Property

 

--------------------------------------------------------------------------------


 

(including compensation for the services of all persons employed for such
purposes), (ii) the costs of all such maintenance, repairs, renewals,
replacements, additions, betterments, improvements, purchases and acquisitions,
(iii) the costs of insurance, (iv) such taxes, assessments and other similar
charges as Mortgagee may at its option pay, (v) other proper charges upon the
Mortgaged Property or any part thereof and (vi) the compensation, expenses and
disbursements of the attorneys and agents of Mortgagee, Mortgagee shall apply
the remainder of the moneys and proceeds so received first to the payment of the
Mortgagee for the satisfaction of the Obligations, and second, if there is any
surplus, to Mortgagor, subject to the entitlement of others thereto under
applicable law.

 

(d)  Whenever, before any sale of the Mortgaged Property under Section 2.06, all
Obligations that are then due shall have been paid and all Events of Default
fully cured, Mortgagee will surrender possession of the Mortgaged Property back
to Mortgagor, its successors or assigns.  The same right of taking possession
shall, however, arise again if any subsequent Event of Default shall occur and
be continuing.

 

SECTION 2.04.  Right To Cure Mortgagor’s Failure to Perform.  Should Mortgagor
fail in the payment, performance or observance of any term, covenant or
condition required by this Mortgage or the Credit Agreement (with respect to the
Mortgaged Property), upon Notice to Mortgagor, Mortgagee may pay, perform or
observe the same, and all payments made or costs or expenses incurred by
Mortgagee in connection therewith shall be secured hereby and shall be, without
demand, immediately repaid by Mortgagor to Mortgagee with interest thereon at
the Default Interest Rate.  Mortgagee shall be the judge using reasonable
discretion of the necessity for any such actions and of the amounts to be paid. 
Upon Notice to the Mortgagor, Mortgagee is hereby empowered to enter and to
authorize others to enter upon the Premises or the Improvements or any part
thereof for the purpose of performing or observing any such defaulted term,
covenant or condition without having any obligation to so perform or observe and
without thereby becoming liable to Mortgagor, to any person in possession
holding under Mortgagor or to any other person.

 

SECTION 2.05.  Right to a Receiver.  If an Event of Default shall occur and be
continuing, Mortgagee, upon application to a court of competent jurisdiction,
shall be entitled as a matter of right to the appointment of a receiver

 

--------------------------------------------------------------------------------


 

to take possession of and to operate the Mortgaged Property and to collect and
apply the Rents.  The receiver shall have all of the rights and powers permitted
under the laws of the state wherein the Mortgaged Property is located. 
Mortgagor shall pay to Mortgagee upon demand all reasonable expenses, including
receiver’s fees, reasonable attorney’s fees and disbursements, costs and agent’s
compensation incurred pursuant to the provisions of this Section 2.05; and all
such expenses shall be secured by this Mortgage and shall be, without demand,
immediately repaid by Mortgagor to Mortgagee with interest thereon at the
Default Interest Rate.

 

SECTION 2.06.  Foreclosure and Sale.  (a)  If an Event of Default shall occur
and be continuing, Mortgagee may elect to sell the Mortgaged Property or any
part of the Mortgaged Property by exercise of the power of foreclosure or of
sale granted to Mortgagee by applicable law or this Mortgage.  In such case,
Mortgagee may commence a civil action to foreclose this Mortgage, or it may
proceed and sell the Mortgaged Property to satisfy any Obligation.  Mortgagee or
an officer appointed by a judgment of foreclosure to sell the Mortgaged
Property, may sell all or such parts of the Mortgaged Property as may be chosen
by Mortgagee at the time and place of sale fixed by it in a notice of sale,
either as a whole or in separate lots, parcels or items as Mortgagee shall deem
expedient, and in such order as it may determine, at public auction to the
highest bidder.  Mortgagee or an officer appointed by a judgment of foreclosure
to sell the Mortgaged Property may postpone any foreclosure or other sale of all
or any portion of the Mortgaged Property by public announcement at such time and
place of sale, and from time to time thereafter may postpone such sale by public
announcement or subsequently noticed sale.  Without further notice, Mortgagee or
an officer appointed to sell the Mortgaged Property may make such sale at the
time fixed by the last postponement, or may, in its discretion, give a new
notice of sale.  Any person, including Mortgagor or Mortgagee or any designee or
affiliate thereof, may purchase at such sale.

 

(b)  The Mortgaged Property may be sold subject to unpaid taxes and Permitted
Encumbrances, and, after deducting all costs, fees and expenses of Mortgagee
(including costs of evidence of title in connection with the sale), Mortgagee or
an officer that makes any sale shall apply the proceeds of sale in the manner
set forth in Section 2.08.

 

(c)  Any foreclosure or other sale of less than the whole of the Mortgaged
Property or any defective or irregular sale

 

--------------------------------------------------------------------------------


 

made hereunder shall not exhaust the power of foreclosure or of sale provided
for herein; and subsequent sales may be made hereunder until the Obligations
have been satisfied, or the entirety of the Mortgaged Property has been sold.

 

(d)  If an Event of Default shall occur and be continuing, Mortgagee may instead
of, or in addition to, exercising the rights described in Section 2.06(a) above
and either with or without entry or taking possession as herein permitted,
proceed by a suit or suits in law or in equity or by any other appropriate
proceeding or remedy (i) to specifically enforce payment of some or all of the
Obligations, or the performance of any term, covenant, condition or agreement of
this Mortgage or any other Loan Document or any other right, or (ii) to pursue
any other remedy available to Mortgagee, all as Mortgagee shall determine most
effectual for such purposes.

 

SECTION 2.07.  Other Remedies.  (a)  In case an Event of Default shall occur and
be continuing, Mortgagee may also exercise, to the extent not prohibited by law,
any or all of the remedies available to a secured party under the UCC.

 

(b)  In connection with a sale of the Mortgaged Property or any Personal
Property and the application of the proceeds of sale as provided in
Section 2.08, Mortgagee shall be entitled to enforce payment of and to receive
up to the principal amount of the Obligations, plus all other charges, payments
and costs due under this Mortgage, and to recover a deficiency judgment for any
portion of the aggregate principal amount of the Obligations remaining unpaid,
with interest.

 

SECTION 2.08.  Application of Sale Proceeds and Rents.  After any foreclosure
sale of all or any of the Mortgaged Property, Mortgagee shall receive and apply
the proceeds of the sale together with any Rents that may have been collected
and any other sums that then may be held by Mortgagee under this Mortgage as
follows:

 

FIRST, to the payment of the costs and expenses of such sale, including
compensation to Mortgagee’s attorneys and agents, and of any judicial
proceedings wherein the same may be made, and of all expenses, liabilities and
advances made or incurred by Mortgagee under this Mortgage, together with
interest at the Default Interest Rate on all advances made by Mortgagee,
including all taxes or assessments (except any taxes, assessments or other
charges subject to which the

 

--------------------------------------------------------------------------------


 

Mortgaged Property shall have been sold) and the cost of removing any Permitted
Collateral Lien (except any Permitted Lien subject to which the Mortgaged
Property was sold);

 

SECOND, to the Mortgagee for the distribution to the Secured Parties for the
satisfaction of the Obligations owed to the Secured Parties; and

 

THIRD, to the Mortgagor, its successors or assigns, or as a court of competent
jurisdiction may otherwise direct.

 

The Mortgagee shall have absolute discretion as to the time of application of
any such proceeds, moneys or balances in accordance with this Mortgage.  Upon
any sale of the Mortgaged Property by the Mortgagee (including pursuant to a
power of sale granted by statute or under a judicial proceeding), the receipt of
the Mortgagee or of the officer making the sale shall be a sufficient discharge
to the purchaser or purchasers of the Mortgaged Property so sold and such
purchaser or purchasers shall not be obligated to see to the application of any
part of the purchase money paid over to the Mortgagee or such officer or be
answerable in any way for the misapplication thereof.

 

SECTION 2.09.  Mortgagor as Tenant Holding Over.  If Mortgagor remains in
possession of any of the Mortgaged Property after any foreclosure sale by
Mortgagee, at Mortgagee’s election Mortgagor shall be deemed a tenant holding
over and shall forthwith surrender possession to the purchaser or purchasers at
such sale or be summarily dispossessed or evicted according to provisions of law
applicable to tenants holding over.

 

SECTION 2.10.  Waiver of Appraisement, Valuation, Stay, Extension and Redemption
Laws.  Mortgagor waives, to the extent not prohibited by law, (i) the benefit of
all laws now existing or that hereafter may be enacted (x) providing for any
appraisement or valuation of any portion of the Mortgaged Property and/or (y) in
any way extending the time for the enforcement or the collection of amounts due
under any of the Obligations or creating or extending a period of redemption
from any sale made in collecting said debt or any other amounts due Mortgagee,
(ii) any right to at any time insist upon, plead, claim or take the benefit or
advantage of any law now or hereafter in force providing for any homestead
exemption, stay, statute of limitations, extension or

 

--------------------------------------------------------------------------------


 

redemption, or sale of the Mortgaged Property as separate tracts, units or
estates or as a single parcel in the event of foreclosure or notice of
deficiency, and (iii) all rights of redemption, valuation, appraisement, stay of
execution, notice of election to mature or declare due the whole of or each of
the Obligations and marshaling in the event of foreclosure of this Mortgage.

 

SECTION 2.11.  Discontinuance of Proceedings.  In case Mortgagee shall proceed
to enforce any right, power or remedy under this Mortgage by foreclosure, entry
or otherwise, and such proceedings shall be discontinued or abandoned for any
reason, or shall be determined adversely to Mortgagee, then and in every such
case Mortgagor and Mortgagee shall be restored to their former positions and
rights hereunder, and all rights, powers and remedies of Mortgagee shall
continue as if no such proceeding had been taken.

 

SECTION 2.12.  Suits To Protect the Mortgaged Property.  Mortgagee shall have
power (a) to institute and maintain suits and proceedings to prevent any
impairment of the Mortgaged Property by any acts that may be unlawful or in
violation of this Mortgage, (b) to preserve or protect its interest in the
Mortgaged Property and in the Rents arising therefrom and (c) to restrain the
enforcement of or compliance with any legislation or other governmental
enactment, rule or order that may be unconstitutional or otherwise invalid if
the enforcement of or compliance with such enactment, rule or order would impair
the security or be prejudicial to the interest of Mortgagee hereunder.

 

SECTION 2.13.  Filing Proofs of Claim.  In case of any receivership, insolvency,
bankruptcy, reorganization, arrangement, adjustment, composition or other
proceedings affecting Mortgagor, Mortgagee shall, to the extent permitted by
law, be entitled to file such proofs of claim and other documents as may be
necessary or advisable in order to have the claims of Mortgagee allowed in such
proceedings for the Obligations secured by this Mortgage at the date of the
institution of such proceedings and for any interest accrued, late charges and
additional interest or other amounts due or that may become due and payable
hereunder after such date.

 

SECTION 2.14.  Possession by Mortgagee.  Notwithstanding the appointment of any
receiver, liquidator or trustee of Mortgagor, any of its property or the
Mortgaged Property, Mortgagee shall be entitled, to the extent not prohibited by
law, to remain in possession and control of all parts of the

 

--------------------------------------------------------------------------------


 

Mortgaged Property now or hereafter granted under this Mortgage to Mortgagee in
accordance with the terms hereof and applicable law.

 

SECTION 2.15.  Waiver.  (a)  No delay or failure by Mortgagee to exercise any
right, power or remedy accruing upon any breach or Event of Default shall
exhaust or impair any such right, power or remedy or be construed to be a waiver
of any such breach or Event of Default or acquiescence therein; and every right,
power and remedy given by this Mortgage to Mortgagee may be exercised from time
to time and as often as may be deemed expedient by Mortgagee.  No consent or
waiver by Mortgagee to or of any breach or Event of Default by Mortgagor in the
performance of the Obligations shall be deemed or construed to be a consent or
waiver to or of any other breach or Event of Default in the performance of the
same or of any other Obligations by Mortgagor hereunder.  No failure on the part
of Mortgagee to complain of any act or failure to act or to declare an Event of
Default, irrespective of how long such failure continues, shall constitute a
waiver by Mortgagee of its rights hereunder or impair any rights, powers or
remedies consequent on any future Event of Default by Mortgagor.

 

(b)  Even if Mortgagee (i) grants some forbearance or an extension of time for
the payment of any sums secured hereby, (ii) takes other or additional security
for the payment of any sums secured hereby, (iii) waives or does not exercise
some right granted herein or under the Loan Documents, (iv) releases a part of
the Mortgaged Property from this Mortgage, (v) agrees to change some of the
terms, covenants, conditions or agreements of any of the Loan Documents,
(vi) consents to the filing of a map, plat or replat affecting the Premises,
(vii) consents to the granting of an easement or other right affecting the
Premises or (viii) makes or consents to an agreement subordinating Mortgagee’s
lien on the Mortgaged Property hereunder; no such act or omission shall preclude
Mortgagee from exercising any other right, power or privilege herein granted or
intended to be granted in the event of any breach or Event of Default then made
or of any subsequent default; nor, except as otherwise expressly provided in an
instrument executed by Mortgagee, shall this Mortgage be altered thereby.  In
the event of the sale or transfer by operation of law or otherwise of all or
part of the Mortgaged Property, to the extent such sale or transfer is permitted
by the Credit Agreement, Mortgagee is hereby authorized and empowered to deal
with any vendee or transferee with reference to the Mortgaged Property secured
hereby, or

 

--------------------------------------------------------------------------------


 

with reference to any of the terms, covenants, conditions or agreements hereof,
as fully and to the same extent as it might deal with the original parties
hereto and without in any way releasing or discharging any liabilities,
obligations or undertakings.

 

SECTION 2.16.  Remedies Cumulative.  No right, power or remedy conferred upon or
reserved to Mortgagee by this Mortgage is intended to be exclusive of any other
right, power or remedy, and each and every such right, power and remedy shall be
cumulative and concurrent and in addition to any other right, power and remedy
given hereunder or now or hereafter existing at law or in equity or by statute.

 

ARTICLE III

 

Miscellaneous

 

SECTION 3.01.  Partial Invalidity.  In the event any one or more of the
provisions contained in this Mortgage shall for any reason be held to be
invalid, illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall, at the option of Mortgagee, not affect any other
provision of this Mortgage, and this Mortgage shall be construed as if such
invalid, illegal or unenforceable provision had never been contained herein or
therein.

 

SECTION 3.02.  Notices.  All notices and communications hereunder shall be in
writing and given to Mortgagor in accordance with the terms of the Credit
Agreement at the address set forth on the first page of this Mortgage and to the
Mortgagee as provided in the Credit Agreement.

 

SECTION 3.03.  Successors and Assigns.  All of the grants, covenants, terms,
provisions and conditions herein shall run with the Premises and the
Improvements and shall apply to, bind and inure to, the benefit of the permitted
successors and assigns of Mortgagor and the successors and assigns of Mortgagee.

 

SECTION 3.04.  Satisfaction and Cancelation.  (a)  The conveyance to Mortgagee
of the Mortgaged Property as security created and consummated by this Mortgage
shall be null and void when all the Obligations have been indefeasibly paid in
full in accordance with the terms of the Loan Documents and the Lenders have no
further commitment to make Loans under the Credit Agreement, no Letters of
Credit are outstanding and the

 

--------------------------------------------------------------------------------


 

Issuing Bank has no further obligation to issue Letters of Credit under the
Credit Agreement.

 

(b)  Upon a sale or financing by Mortgagor of all or any portion of the
Mortgaged Property that is permitted by the Credit Agreement and the application
of the Net Proceeds of such sale or financing in accordance with the Credit
Agreement, the lien of this Mortgage shall be released from the applicable
portion of the Mortgaged Property.  Mortgagor shall give the Mortgagee
reasonable written notice of any sale or financing of the Mortgaged Property
prior to the closing of such sale or financing.

 

(c)  In connection with any termination or release pursuant to paragraph (a),
the Mortgage shall be marked “satisfied” by the Mortgagee, and this Mortgage
shall be canceled of record at the request and at the expense of the Mortgagor. 
Mortgagee shall execute any documents reasonably requested by Mortgagor to
accomplish the foregoing or to accomplish any release contemplated by this
Section 3.04 and Mortgagor will pay all costs and expenses, including reasonable
attorneys’ fees, disbursements and other charges, incurred by Mortgagee in
connection with the preparation and execution of such documents.

 

SECTION 3.05.  Definitions.  As used in this Mortgage, the singular shall
include the plural as the context requires and the following words and phrases
shall have the following meanings: (a) “including” shall mean “including but not
limited to”; (b) “provisions” shall mean “provisions, terms, covenants and/or
conditions”; (c) “lien” shall mean “lien, charge, encumbrance, security
interest, mortgage or deed of trust”; (d) “obligation” shall mean “obligation,
duty, covenant and/or condition”; and (e) “any of the Mortgaged Property” shall
mean “the Mortgaged Property or any part thereof or interest therein”.  Any act
that Mortgagee is permitted to perform hereunder may be performed at any time
and from time to time by Mortgagee or any person or entity designated by
Mortgagee.  Any act that is prohibited to Mortgagor hereunder is also prohibited
to all lessees of any of the Mortgaged Property.  Each appointment of Mortgagee
as attorney-in-fact for Mortgagor under the Mortgage is irrevocable, with power
of substitution and coupled with an interest.  Subject to the applicable
provisions hereof, Mortgagee has the right to refuse to grant its consent,
approval or acceptance or to indicate its satisfaction, in its sole discretion,
whenever such consent, approval, acceptance or satisfaction is required
hereunder.

 

--------------------------------------------------------------------------------

 

SECTION 3.06.  Multisite Real Estate Transaction.  Mortgagor acknowledges that
this Mortgage is one of a number of Other Mortgages and Security Documents that
secure the Obligations.  Mortgagor agrees that the lien of this Mortgage shall
be absolute and unconditional and shall not in any manner be affected or
impaired by any acts or omissions whatsoever of Mortgagee, and without limiting
the generality of the foregoing, the lien hereof shall not be impaired by any
acceptance by the Mortgagee of any security for or guarantees of any of the
Obligations hereby secured, or by any failure, neglect or omission on the part
of Mortgagee to realize upon or protect any Obligation or indebtedness hereby
secured or any collateral security therefor including the Other Mortgages and
other Security Documents.  The lien hereof shall not in any manner be impaired
or affected by any release (except as to the property released), sale, pledge,
surrender, compromise, settlement, renewal, extension, indulgence, alteration,
changing, modification or disposition of any of the Obligations secured or of
any of the collateral security therefor, including the Other Mortgages and other
Security Documents or of any guarantee thereof, and Mortgagee may at its
discretion foreclose, exercise any power of sale, or exercise any other remedy
available to it under any or all of the Other Mortgages and other Security
Documents without first exercising or enforcing any of its rights and remedies
hereunder.  Such exercise of Mortgagee’s rights and remedies under any or all of
the Other Mortgages and other Security Documents shall not in any manner impair
the indebtedness hereby secured or the lien of this Mortgage and any exercise of
the rights or remedies of Mortgagee hereunder shall not impair the lien of any
of the Other Mortgages and other Security Documents or any of Mortgagee’s rights
and remedies thereunder.  Mortgagor specifically consents and agrees that
Mortgagee may exercise its rights and remedies hereunder and under the Other
Mortgages and other Security Documents separately or concurrently and in any
order that it may deem appropriate and waives any rights of subrogation.

 

ARTICLE IV

 

Particular Provisions

 

This Mortgage is subject to the following provisions relating to the particular
laws of the state wherein the Premises are located:

 

--------------------------------------------------------------------------------


 

SECTION 4.01.  Applicable Law; Certain Particular Provisions.  This Mortgage
shall be governed by and construed in accordance with the internal law of the
State of New York; provided, that the provisions of this Mortgage relating to
the creation, perfection and enforcement of the lien and security interest
created by this Mortgage in respect of the Mortgaged Property and the exercise
of each remedy provided hereby, including the power of foreclosure or power of
sale procedures set forth in this Mortgage, shall be governed by and construed
in accordance with the internal law of the state where the Mortgaged Property is
located, and Mortgagor and Mortgagee agree to submit to jurisdiction and the
laying of venue for any suit on this Mortgage in such state.  The terms and
provisions set forth in Appendix A attached hereto are hereby incorporated by
reference as though fully set forth herein.  In the event of any conflict
between the terms and provisions contained in the body of this Mortgage and the
terms and provisions set forth in Appendix A, the terms and provisions set forth
in Appendix A shall govern and control.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Mortgage has been duly executed and delivered to
Mortgagee by Mortgagor on the date of the acknowledgment attached hereto.

 

 

 

[                                                   ], a

 

 

[                                                   ],

 

 

 

 

 

by:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

Signed and Acknowledged

 

 

in the presence of:

 

 

 

 

 

(1)

 

 

 

 

Witness Signature

 

 

 

 

 

 

 

 

 

 

 

Witness Printed Name

 

 

 

 

 

 

(2)

 

 

 

 

Witness Signature

 

 

 

 

 

 

 

 

 

 

 

Witness Printed Name

 

 

 

 

This Document Was Prepared By

DeWitt Sullivan

And After Recording Return To:

Cravath, Swaine & Moore

 

825 Eighth Avenue

 

New York, NY 10019

 

--------------------------------------------------------------------------------


 

STATE OF

)

 

)

COUNTY OF

)

 

The foregoing instrument was acknowledged before me on                     , by
                    , the                                    ,
of                     , a                      corporation, on behalf of the
corporation.

 

 

 

 

Notary Public,                      County

 

My commission expires                     .

 

 

--------------------------------------------------------------------------------


 

Exhibit A

to Mortgage

 

Description of the Land

 

--------------------------------------------------------------------------------


 

Schedule A

to Mortgage

 

Description of Leases

 

[None]

 

--------------------------------------------------------------------------------


 

Appendix A

to Mortgage

 

Local Law Provisions

 

[This assume the property is located in Michigan,

as in the prior transaction.]

 

[This Appendix is incorporated into and shall be deemed to amend the Mortgage
made by the Mortgagor with respect to the Mortgaged Property located in the
State of Michigan to the Mortgagee.  The provisions of this Appendix, where in
conflict with the provisions of the Mortgage, shall control.

 

1.             In the introductory granting clause, after the word “mortgages”,
in the fourth line, the word “warrants”, is hereby added.

 

2.             In granting clause (1), after the words “development rights”, in
the seventh line the phrase “the right to make all divisions under section 108
of the Land Division Act, Act No. 288 of the Public Acts of 1967” is hereby
added.

 

3.             Section 1.05 (d) is hereby added to the Mortgage as follows:

 

(d)           Mortgagor’s failure to pay taxes and/or assessments assessed
against the Mortgaged Property, or any installment thereof, or any insurance
premium upon policies covering the Mortgaged Property or any part thereof, shall
constitute waste (although the meaning of the term “waste” shall not necessarily
be limited to such nonpayment), as provided by Act No. 236 of the Public Acts of
Michigan of 1961, as amended, and shall entitle Mortgagee to all remedies
provided for therein.  Mortgagor further agrees to and does hereby consent to
the appointment of a receiver under such statute, should Mortgagee elect to seek
such relief thereunder.

 

4.             Section 1.08 (g) is hereby added to the Mortgage as follows:

 

(g)           Without limiting any other provision of this Mortgage which
evidences the intent of the Mortgagor to irrevocably and absolutely presently
assign its rights in all Leases to the Mortgagee, subject to the provisions of
this Mortgage, as additional security for the payment of the Obligations, and
the performance of all of

 

--------------------------------------------------------------------------------


 

Mortgagor’s obligations hereunder or secured hereby, and under any other
document executed simultaneously or in connection herewith, Mortgagor does
hereby sell, assign, transfer and set over unto Mortgagee, pursuant to Act 210
of the Public Acts of Michigan of 1953, as amended, all the rents, profits and
income under all leases or occupancy agreements or arrangements, however
evidenced or denominated, upon or affecting the Mortgaged Property (including
any extensions, amendments or renewals thereof), whether such rents, profits and
income are due or are to become due, including all such leases in existence or
coming into existence during the period this Mortgage is in effect.  This
assignment shall run with the land and be good and valid as against Mortgagor
and those claiming by, under or through Mortgagor, from the date of recording of
this Mortgage.  This assignment shall continue to be operative during the
foreclosure or any other proceedings taken to enforce this Mortgage.  In the
event of a foreclosure sale which results in a deficiency, this assignment shall
stand as security during the redemption period for the payment of such
deficiency.  This assignment is given as collateral security only and does not
and shall not be construed as obligating Mortgagee to perform any of the
covenants or undertakings required to be performed by Mortgagor in any leases.

 

Mortgagee and its duly authorized agents shall be entitled to enter the
Mortgaged Property for the purpose of delivering any and all such notices and
other communications to the tenants and occupiers thereof as shall be necessary
or desirable in Mortgagee’s discretion to exercise its rights hereunder, and
Mortgagee and its agents shall have absolutely no liability to Mortgagor arising
therefrom.  Mortgagee shall not, however, be obligated to give any tenant or
occupier of the Mortgaged Property any notice by personal delivery and Mortgagee
may, in its sole discretion, deliver all such notices and communications by
ordinary first-class U.S. mail, postage prepaid, or otherwise.

 

In the event that Mortgagor obstructs Mortgagee in its efforts to collect the
rents and income from the Mortgaged Property, or after requested by Mortgagee,
unreasonably refuses, fails or neglects to assist Mortgagee in collecting such
rent and income, Mortgagee shall be entitled to the appointment of a receiver of
the

 

--------------------------------------------------------------------------------


 

Mortgaged Property and of the income, rents and profits therefrom, with such
powers as the court making such appointment may confer.

 

5.             Section 2.06(e) is hereby added to the Mortgage as follows:

 

(e)           Mortgagor hereby grants power to Mortgagee, in the event of the
occurrence of an Event of Default hereunder, to grant, bargain, sell, release
and convey the Mortgaged Property at public auction or vendue, and upon such
sale to execute and deliver to the purchaser(s) instruments of conveyance
pursuant to the terms hereof and to the applicable laws.  Mortgagor acknowledges
that the foregoing sentence confers a power of sale upon Mortgagee, and that
upon default this Mortgage may be foreclosed by advertisement as described below
and in the applicable Michigan statutes.  Mortgagor understands that upon
default, Mortgagee is hereby authorized and empowered to sell the Mortgaged
Property, or cause the same to be sold and to convey the same to the purchaser
in any lawful manner, including but not limited to that provided by Chapter 32
of the Revised Judicature Act of Michigan, entitled “Foreclosure of Mortgages by
Advertisement”, which permits Mortgagee to sell the Mortgaged Property without
affording Mortgagor a hearing, or giving him actual personal notice.  The only
notice required under such Chapter 32 is to publish notice in a local newspaper
and to post a copy of the notice on the Mortgaged Property.

 

6.             Section 4.02 is hereby added to the Mortgage as follows:

 

4.02   Future Advances.  [This is a future advance mortgage.]

 

--------------------------------------------------------------------------------

 

EXHIBIT H

 

PLEDGE AGREEMENT dated as of June 6, 2002, among TRIMAS COMPANY LLC, a Delaware
limited liability company (the “Parent Borrower”), TRIMAS CORPORATION, a
Delaware corporation (“Holdings”), each Subsidiary Term Borrower party to the
Credit Agreement referred to below (the “Subsidiary Term Borrowers”), each of
the other subsidiaries of the Parent Borrower listed on Schedule I hereto (each
such subsidiary and each Subsidiary Term Borrower individually a “Subsidiary
Pledgor” and, collectively, the “Subsidiary Pledgors”; the Parent Borrower,
Holdings and the Subsidiary Pledgors are referred to collectively herein as the
“Pledgors”) and JPMORGAN CHASE BANK, a New York banking corporation (“JPMCB”),
as collateral agent (in such capacity, the “Collateral Agent”) for the Secured
Parties (as defined in the Credit Agreement referred to below).

 

Reference is made to (a) the Credit Agreement dated as of June 6, 2002 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among the Parent Borrower, Holdings, the
Subsidiary Term Borrowers, the Foreign Subsidiary Borrowers party thereto, the
lenders from time to time party thereto (the “Lenders”), JPMCB, as
administrative agent for the Lenders, Collateral Agent, swingline lender and
issuing bank (in such capacity, the “Issuing Bank”) and the other agent banks
party thereto and (b) the Guarantee Agreement dated as of June 6, 2002 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Guarantee Agreement”), among the Parent Borrower, Holdings, the
Subsidiary Term Borrowers party thereto,  the other Subsidiary Pledgors party
thereto and the Collateral Agent.

 

The Lenders have agreed to make Loans to the Parent Borrower, the Subsidiary
Term Borrowers and the Foreign Subsidiary Borrowers (the Foreign Subsidiary
Borrowers, the Subsidiary Term Borrowers and the Parent Borrower are referred to
collectively herein as the “Borrowers”), and the Issuing Bank has agreed to
issue Letters of Credit for the account of certain of the Borrowers, pursuant
to, and upon the terms and subject to the conditions specified in, the Credit
Agreement.  Each of the Borrowers, Holdings and the Subsidiary Pledgors has
agreed to guarantee, among other things, all the obligations of the Borrowers
under the Credit Agreement (upon the terms specified in the Guarantee
Agreement).  The obligations of the Lenders to make Loans and of the Issuing
Bank to issue Letters of Credit are conditioned upon, among other things, the
execution and delivery by the Pledgors of a Pledge Agreement in the form hereof
to secure (a) the due and punctual payment by any Borrower of (i) the principal
of and premium, if any, and interest (including interest accruing during the
pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) on
the Loans, when and as due, whether at maturity, by acceleration, upon one or
more dates set for prepayment or otherwise, (ii) each payment required to be
made by any Borrower under the Credit Agreement in respect of any Letter of
Credit, when and as due, including payments in respect of reimbursement of
disbursements, interest thereon and obligations to provide cash collateral and
(iii) all other monetary obligations, including fees, costs, expenses and
indemnities, whether primary, secondary, direct, contingent, fixed or otherwise
(including monetary obligations incurred during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding), of any Borrower to the Secured Parties
under the Credit Agreement and the other Loan Documents, (b) the due and
punctual performance of all covenants, agreements, obligations and liabilities
of any Borrower and each Loan Party under or pursuant to the Credit

 

--------------------------------------------------------------------------------


 

Agreement and the other Loan Documents, (c) the due and punctual payment and
performance of all obligations of any Borrower under each Hedging Agreement
entered into with any counterparty that was a Lender or Lender Affiliate at the
time such Hedging Agreement was entered into and (d) the due and punctual
payment and performance of all obligations in respect of overdrafts and related
liabilities owed to any Lender, any Lender Affiliate, the Administrative Agent
or the Collateral Agent arising from treasury, depositary and cash management
services or in connection with any automated clearinghouse transfer of funds
(all the monetary and other obligations described in the preceding
clauses (a) through (d) being collectively called the “Obligations”). 
Capitalized terms used herein and not defined herein shall have meanings
assigned to such terms in the Credit Agreement.

 

Accordingly, the Pledgors and the Collateral Agent, on behalf of itself and each
Secured Party (and each of their respective successors or assigns), hereby agree
as follows:

 

SECTION 1.  Pledge.  As security for the payment and performance, as the case
may be, in full of the Obligations, each Pledgor hereby transfers, grants,
bargains, sells, conveys, hypothecates, pledges, sets over and delivers unto the
Collateral Agent, its successors and assigns, and hereby grants to the
Collateral Agent, its successors and assigns, for the ratable benefit of the
Secured Parties, a security interest in all of such Pledgor’s right, title and
interest in, to and under (a) the shares of capital stock or equity interest
owned by it and listed on Schedule II hereto and any shares of capital stock of
the Parent Borrower or any Subsidiary obtained in the future by such Pledgor and
the certificates representing all such shares (the “Pledged Stock”); provided
that the Pledged Stock under this Agreement shall not include (i) more than 65%
of the issued and outstanding shares of stock or equity interest of any Foreign
Subsidiary or (ii) to the extent that applicable law requires that a Subsidiary
of the Pledgor issue directors’ qualifying shares, such qualifying shares;
(b)(i) the debt securities listed opposite the name of such Pledgor on
Schedule II hereto, (ii) any debt securities in the future issued to such
Pledgor and (iii) the promissory notes and any other instruments evidencing such
debt securities (the “Pledged Debt Securities”); (c) all other property that may
be delivered to and held by the Collateral Agent pursuant to the terms hereof;
(d) subject to Section 5, all payments of principal or interest, dividends,
cash, instruments and other property from time to time received, receivable or
otherwise distributed, in respect of, in exchange for or upon the conversion of
the securities referred to in clauses (a) and (b) above; (e) subject to
Section 5, all rights and privileges of the Pledgor with respect to the
securities and other property referred to in clauses (a), (b), (c) and
(d) above; and (f) all proceeds of any of the foregoing (the items referred to
in clauses (a) through (f) above being collectively referred to as the
“Collateral”).  Upon delivery to the Collateral Agent, (a) any stock
certificates, notes or other securities now or hereafter included in the
Collateral (the “Pledged Securities”) shall be accompanied by stock powers duly
executed in blank or other instruments of transfer satisfactory to the
Collateral Agent and by such other instruments and documents as the Collateral
Agent may reasonably request and (b) all other property comprising part of the
Collateral shall be accompanied by proper instruments of assignment duly
executed by the applicable Pledgor and such other instruments or documents as
the Collateral Agent may reasonably request. Each delivery of Pledged Securities
shall be accompanied by a schedule describing the securities theretofore and
then being pledged hereunder, which schedule shall be attached hereto as
Schedule II and made a part hereof. Each schedule so delivered shall supersede
any prior schedules so delivered.  The security interest granted herein shall
also secure all future advances and re-advances that may be made by the Secured
Parties to, or for the benefit of, the Borrowers or any Pledgor.

 

TO HAVE AND TO HOLD the Collateral, together with all right, title, interest,
powers, privileges and preferences pertaining or incidental thereto, unto the
Collateral Agent, its

 

2

--------------------------------------------------------------------------------


 

successors and assigns, for the ratable benefit of the Secured Parties, forever;
subject, however, to the terms, covenants and conditions hereinafter set forth.

 

SECTION 2.  Delivery of the Collateral.  (a) Each Pledgor agrees promptly to
deliver or cause to be delivered to the Collateral Agent any and all Pledged
Securities, and any and all certificates or other instruments or documents
representing the Collateral.

 

(b) Each Pledgor will cause any Indebtedness for borrowed money in an aggregate
principal amount that exceeds $500,000 owed to such Pledgor by any person to be
evidenced by a duly executed promissory note that is pledged and delivered to
the Collateral Agent pursuant to the terms thereof.

 

SECTION 3.  Representations, Warranties and Covenants.  Each Pledgor hereby
represents, warrants and covenants, as to itself and the Collateral pledged by
it hereunder, to and with the Collateral Agent that:

 

(a) the Pledged Stock represents that percentage as set forth on Schedule II of
the issued and outstanding shares of each class of the capital stock and equity
interests of the issuer with respect thereto;

 

(b) except for the security interest granted hereunder, such Pledgor (i) is and
will at all times continue to be the direct owner, beneficially and of record,
of the Pledged Securities indicated on Schedule II, (ii) holds the same free and
clear of all Liens, (iii) will make no assignment, pledge, hypothecation or
transfer of, or create or permit to exist any security interest in or other Lien
on, the Collateral, other than pursuant hereto, and (iv) subject to Section 5,
will cause any and all Collateral, whether for value paid by the Pledgor or
otherwise, to be forthwith deposited with the Collateral Agent and pledged or
assigned hereunder;

 

(c) the Pledgor (i) has the power and authority to pledge the Collateral in the
manner hereby done or contemplated and (ii) will defend its title or interest
thereto or therein against any and all Liens (other than the Lien created by
this Agreement), however arising, of all persons whomsoever;

 

(d) no consent of any other person (including stockholders or creditors of any
Pledgor) and no consent or approval of any Governmental Authority or any
securities exchange was or is necessary to the validity of the pledge (other
than the pledge in respect of Pledged Stock consisting of outstanding shares of
stock or equity interests of any Foreign Subsidiary) effected hereby;

 

(e) by virtue of the execution and delivery by the Pledgors of this Agreement,
when the Pledged Securities (other than Pledged Stock consisting of outstanding
shares of stock or equity interests of any Foreign Subsidiary) , certificates or
other documents representing or evidencing the Collateral are delivered to the
Collateral Agent in accordance with this Agreement, the Collateral Agent will
obtain a valid and perfected first lien upon and security interest in such
Pledged Securities as security for the payment and performance of the
Obligations;

 

(f) the pledge effected hereby is effective to vest in the Collateral Agent, on
behalf of the Secured Parties, the rights of the Collateral Agent in the
Collateral as set forth herein;

 

3

--------------------------------------------------------------------------------


 

(g) all of the Pledged Stock has been duly authorized and validly issued and is
fully paid and nonassessable;

 

(h) all information set forth herein relating to the Pledged Stock is accurate
and complete in all material respects as of the date hereof; and

 

(i) the pledge of the Pledged Stock pursuant to this Agreement does not violate
Regulation T, U or X of the Federal Reserve Board or any successor thereto as of
the date hereof.

 

SECTION 4.  Registration in Nominee Name; Denominations.  The Collateral Agent,
on behalf of the Secured Parties, shall have the right (in its reasonable
discretion) to hold the Pledged Securities in its own name as pledgee, the name
of its nominee (as pledgee or as sub-agent) or the name of the Pledgors,
endorsed or assigned in blank or in favor of the Collateral Agent.  Each Pledgor
will promptly give to the Collateral Agent copies of any notices or other
communications received by it with respect to Pledged Securities registered in
the name of such Pledgor.  The Collateral Agent shall at all times have the
right to exchange the certificates representing Pledged Securities for
certificates of smaller or larger denominations for any purpose consistent with
this Agreement.

 

SECTION 5.  Voting Rights; Dividends and Interest, etc.  (a)  Unless and until
an Event of Default shall have occurred and be continuing:

 

(i) Each Pledgor shall be entitled to exercise any and all voting and/or other
consensual rights and powers inuring to an owner of Pledged Securities or any
part thereof for any purpose not prohibited by the terms of this Agreement, the
Credit Agreement and the other Loan Documents.  Pledgor agrees that it shall not
exercise any such right for any purpose prohibited by the terms of, or if the
result thereof could materially and adversely affect the rights inuring to a
holder of the Pledged Securities or the rights and remedies of any of the
Secured Parties under, this Agreement or the Credit Agreement or any other Loan
Document or the ability of the Secured Parties to exercise the same;

 

(ii) The Collateral Agent shall execute and deliver to each Pledgor, or cause to
be executed and delivered to each Pledgor, all such proxies, powers of attorney
and other instruments as such Pledgor may reasonably request for the purpose of
enabling such Pledgor to exercise the voting and/or consensual rights and powers
it is entitled to exercise pursuant to subparagraph (i) above and to receive the
cash dividends it is entitled to receive pursuant to subparagraph (iii) below;
and

 

(iii) Each Pledgor shall be entitled to receive and retain any and all cash
dividends, interest and principal paid on the Pledged Securities to the extent
and only to the extent that such cash dividends, interest and principal are
permitted by, and otherwise paid in accordance with, the terms and conditions of
the Credit Agreement, the other Loan Documents and applicable laws.  All noncash
dividends, interest and principal, and all dividends, interest and principal
paid or payable in cash or otherwise in connection with a partial or total
liquidation or dissolution, return of capital, capital surplus or paid-in
surplus, and all other distributions (other than distributions referred to in
the preceding sentence) made on or in respect of the Pledged Securities, whether
paid or payable in cash or otherwise, whether resulting from a subdivision,
combination or reclassification of the outstanding capital stock of the issuer
of any Pledged Securities or received in

 

4

--------------------------------------------------------------------------------


 

exchange for Pledged Securities or any part thereof, or in redemption thereof,
or as a result of any merger, consolidation, acquisition or other exchange of
assets to which such issuer may be a party or otherwise, shall be and become
part of the Collateral, and, if received by any Pledgor, shall not be commingled
by such Pledgor with any of its other funds or property but shall be held
separate and apart therefrom, shall be held in trust for the benefit of the
Collateral Agent and shall be forthwith delivered to the Collateral Agent in the
same form as so received (with any necessary endorsement).

 

(b)  Upon the occurrence and during the continuance of an Event of Default, all
rights of any Pledgor to dividends, interest or principal that such Pledgor is
authorized to receive pursuant to paragraph (a)(iii) above shall cease, and all
such rights shall thereupon become vested in the Collateral Agent, which shall
have the sole and exclusive right and authority to receive and retain such
dividends, interest or principal.  All dividends, interest or principal received
by the Pledgor contrary to the provisions of this Section 5 shall be held in
trust for the benefit of the Collateral Agent, shall be segregated from other
property or funds of such Pledgor and shall be forthwith delivered to the
Collateral Agent upon demand in the same form as so received (with any necessary
endorsement). Any and all money and other property paid over to or received by
the Collateral Agent pursuant to the provisions of this paragraph (b) shall be
retained by the Collateral Agent in an account to be established by the
Collateral Agent upon receipt of such money or other property and shall be
applied in accordance with the provisions of Section 7.  After all Events of
Default have been cured or waived, the Collateral Agent shall, within five
Business Days after all such Events of Default have been cured or waived, repay
to each Pledgor all cash dividends, interest or principal (without interest),
that such Pledgor would otherwise be permitted to retain pursuant to the terms
of paragraph (a)(iii) above and which remain in such account.

 

(c)  Upon the occurrence and during the continuance of an Event of Default, all
rights of any Pledgor to exercise the voting and consensual rights and powers it
is entitled to exercise pursuant to paragraph (a)(i) of this Section 5, and the
obligations of the Collateral Agent under paragraph (a)(ii) of this Section 5,
shall cease, and all such rights shall thereupon become vested in the Collateral
Agent, which shall have the sole and exclusive right and authority to exercise
such voting and consensual rights and powers during the continuance of such
Event of Default, provided that, unless otherwise directed by the Required
Lenders, the Collateral Agent shall have the right from time to time following
and during the continuance of an Event of Default to permit the Pledgors to
exercise such rights.  After all Events of Default have been cured or waived,
all rights vested in the Collateral Agent pursuant to this clause (c) shall
cease and such Pledgor will have the right to exercise the voting and consensual
rights and powers that it would otherwise be entitled to exercise pursuant to
the terms of paragraph (a)(i) of this Section 5.

 

SECTION 6.  Remedies upon Default.  Upon the occurrence and during the
continuance of an Event of Default, subject to applicable regulatory and legal
requirements, the Collateral Agent may sell the Collateral, or any part thereof,
at public or private sale or at any broker’s board or on any securities
exchange, for cash, upon credit or for future delivery as the Collateral Agent
shall deem appropriate.  The Collateral Agent shall be authorized at any such
sale (if it deems it advisable to do so) to restrict the prospective bidders or
purchasers to persons who will represent and agree that they are purchasing the
Collateral for their own account for investment and not with a view to the
distribution or sale thereof, and upon consummation of any such sale the
Collateral Agent shall have the right to assign, transfer and deliver to the
purchaser or purchasers thereof the Collateral so sold.  Each such purchaser at
any such sale shall hold the property sold absolutely free from any claim or
right on the part of any Pledgor, and, to the extent permitted by applicable
law, the Pledgors hereby waive all rights of redemption, stay, valuation

 

5

--------------------------------------------------------------------------------


 

and appraisal any Pledgor now has or may at any time in the future have under
any rule of law or statute now existing or hereafter enacted.

 

The Collateral Agent shall give a Pledgor 10 days’ prior written notice (which
each Pledgor agrees is reasonable notice within the meaning of Section 9-611 of
the Uniform Commercial Code as in effect in the State of New York or its
equivalent in other jurisdictions) of the Collateral Agent’s intention to make
any sale of such Pledgor’s Collateral.  Such notice, in the case of a public
sale, shall state the time and place for such sale and, in the case of a sale at
a broker’s board or on a securities exchange, shall state the board or exchange
at which such sale is to be made and the day on which the Collateral, or portion
thereof, will first be offered for sale at such board or exchange.  Any such
public sale shall be held at such time or times within ordinary business hours
and at such place or places as the Collateral Agent may fix and state in the
notice of such sale.  At any such sale, the Collateral, or portion thereof, to
be sold may be sold in one lot as an entirety or in separate parcels, as the
Collateral Agent may (in its sole and absolute discretion) determine.  The
Collateral Agent shall not be obligated to make any sale of any Collateral if it
shall determine not to do so, regardless of the fact that notice of sale of such
Collateral shall have been given. The Collateral Agent may, without notice or
publication, adjourn any public or private sale or cause the same to be
adjourned from time to time by announcement at the time and place fixed for
sale, and such sale may, without further notice, be made at the time and place
to which the same was so adjourned. In case any sale of all or any part of the
Collateral is made on credit or for future delivery, the Collateral so sold may
be retained by the Collateral Agent until the sale price is paid in full by the
purchaser or purchasers thereof, but the Collateral Agent shall not incur any
liability in case any such purchaser or purchasers shall fail to take up and pay
for the Collateral so sold and, in case of any such failure, such Collateral may
be sold again upon like notice.  At any public (or, to the extent permitted by
applicable law, private) sale made pursuant to this Section 6, any Secured Party
may bid for or purchase, free from any right of redemption, stay or appraisal on
the part of any Pledgor (all said rights being also hereby waived and released),
the Collateral or any part thereof offered for sale and may make payment on
account thereof by using any claim then due and payable to it from such Pledgor
as a credit against the purchase price, and it may, upon compliance with the
terms of sale, hold, retain and dispose of such property without further
accountability to such Pledgor therefor.  For purposes hereof, (a) a written
agreement to purchase the Collateral or any portion thereof shall be treated as
a sale thereof, (b) the Collateral Agent shall be free to carry out such sale
pursuant to such agreement and (c) such Pledgor shall not be entitled to the
return of the Collateral or any portion thereof subject thereto, notwithstanding
the fact that after the Collateral Agent shall have entered into such an
agreement all Events of Default shall have been remedied and the Obligations
paid in full.  As an alternative to exercising the power of sale herein
conferred upon it, the Collateral Agent may proceed by a suit or suits at law or
in equity to foreclose upon the Collateral and to sell the Collateral or any
portion thereof pursuant to a judgment or decree of a court or courts having
competent jurisdiction or pursuant to a proceeding by a court-appointed
receiver.  Any sale pursuant to the provisions of this Section 6 shall be deemed
to conform to the commercially reasonable standards as provided in Section 9-611
of the Uniform Commercial Code as in effect in the State of New York or its
equivalent in other jurisdictions.

 

SECTION 7.  Application of Proceeds of Sale.  The proceeds of any sale of
Collateral pursuant to Section 6, as well as any Collateral consisting of cash,
shall be applied by the Collateral Agent as follows:

 

FIRST, to the payment of all reasonable costs and expenses incurred by the
Administrative Agent or the Collateral Agent in connection with such sale or
otherwise in

 

6

--------------------------------------------------------------------------------


 

connection with this Agreement, any other Loan Document or any of the
Obligations, including all court costs and the reasonable fees and expenses of
its agents and legal counsel, the repayment of all advances made by the
Collateral Agent hereunder or under any other Loan Document on behalf of any
Pledgor and any other reasonable costs or expenses incurred in connection with
the exercise of any right or remedy hereunder or under any other Loan Document;

 

SECOND, to the payment in full of the Obligations (the amounts so applied to be
distributed among the Secured Parties pro rata in accordance with the amounts of
the Obligations owed to them on the date of any such distribution); and

 

THIRD, to the Pledgors, their successors or assigns, or as a court of competent
jurisdiction may otherwise direct.

 

The Collateral Agent shall have absolute discretion as to the time of
application of any such proceeds, moneys or balances in accordance with this
Agreement.  Upon any sale of the Collateral by the Collateral Agent (including
pursuant to a power of sale granted by statute or under a judicial proceeding),
the receipt of the purchase money by the Collateral Agent or of the officer
making the sale shall be a sufficient discharge to the purchaser or purchasers
of the Collateral so sold and such purchaser or purchasers shall not be
obligated to see to the application of any part of the purchase money paid over
to the Collateral Agent or such officer or be answerable in any way for the
misapplication thereof.

 

SECTION 8.  Reimbursement of Collateral Agent.  (a)  Each Pledgor agrees to pay
upon demand to the Collateral Agent the amount of any and all reasonable
expenses, including the reasonable fees, other charges and disbursements of its
counsel and of any experts or agents, that the Collateral Agent may incur in
connection with (i) the administration of this Agreement, (ii) the custody or
preservation of, or the sale of, collection from, or other realization upon, any
of the Collateral, (iii) the exercise or enforcement of any of the rights of the
Collateral Agent hereunder or (iv) the failure by such Pledgor to perform or
observe any of the provisions hereof.

 

(b)  Without limitation of its indemnification obligations under the other Loan
Documents, each Pledgor agrees to indemnify the Collateral Agent and the
Indemnitees (as defined in Section 10.03(b) of the Credit Agreement) against,
and hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses, including reasonable counsel fees, other
charges and disbursements, incurred by or asserted against any Indemnitee
arising out of, in any way connected with, or as a result of (i) the execution
or delivery of this Agreement or any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations thereunder or the consummation of the
Transactions and the other transactions contemplated thereby or (ii) any claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether or not any Indemnitee is a party thereto, provided that such indemnity
shall not, as to any Indemnitee, be available to the extent that such losses,
claims, damages, liabilities or related expenses are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or wilful misconduct of such Indemnitee or any of its
Affiliates.

 

(c)  Any amounts payable as provided hereunder shall be additional Obligations
secured hereby and by the other Security Documents.  The provisions of this
Section 8 shall remain operative and in full force and effect regardless of the
termination of this Agreement, the consummation of the transactions contemplated
hereby, the repayment of any of the Obligations,

 

7

--------------------------------------------------------------------------------


 

the invalidity or unenforceability of any term or provision of this Agreement or
any other Loan Document or any investigation made by or on behalf of the
Collateral Agent or any other Secured Party.  All amounts due under this
Section 8 shall be payable on written demand therefor and shall bear interest at
the rate specified in Section 2.06 of the Credit Agreement.

 

SECTION 9.  Collateral Agent Appointed Attorney-in-Fact.  Each Pledgor hereby
appoints the Collateral Agent the attorney-in-fact of such Pledgor for the
purpose of carrying out the provisions of this Agreement and taking any action
and executing any instrument that the Collateral Agent may reasonably deem
necessary or advisable to accomplish the purposes hereof, which appointment is
irrevocable and coupled with an interest.  Without limiting the generality of
the foregoing, the Collateral Agent shall have the right, upon the occurrence
and during the continuance of an Event of Default, with full power of
substitution either in the Collateral Agent’s name or in the name of such
Pledgor, to ask for, demand, sue for, collect, receive and give acquittance for
any and all moneys due or to become due under and by virtue of any Collateral,
to endorse checks, drafts, orders and other instruments for the payment of money
payable to such Pledgor representing any interest or dividend or other
distribution payable in respect of the Collateral or any part thereof or on
account thereof and to give full discharge for the same, to settle, compromise,
prosecute or defend any action, claim or proceeding with respect thereto, and to
sell, assign, endorse, pledge, transfer and to make any agreement respecting, or
otherwise deal with, the same; provided, however, that nothing herein contained
shall be construed as requiring or obligating the Collateral Agent to make any
commitment or to make any inquiry as to the nature or sufficiency of any payment
received by the Collateral Agent, or to present or file any claim or notice, or
to take any action with respect to the Collateral or any part thereof or the
moneys due or to become due in respect thereof or any property covered thereby. 
The Collateral Agent and the other Secured Parties shall be accountable only for
amounts actually received as a result of the exercise of the powers granted to
them herein, and neither they nor their officers, directors, employees or agents
shall be responsible to any Pledgor for any act or failure to act hereunder,
except for their own gross negligence or wilful misconduct.

 

SECTION 10.  Waivers; Amendment.  (a)  No failure or delay of the Collateral
Agent in exercising any power or right hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power.  The rights and remedies of the Collateral Agent hereunder and
of the other Secured Parties under the other Loan Documents are cumulative and
are not exclusive of any rights or remedies that they would otherwise have.  No
waiver of any provisions of this Agreement or consent to any departure by any
Pledgor therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) below, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.  No
notice or demand on any Pledgor in any case shall entitle such Pledgor to any
other or further notice or demand in similar or other circumstances.

 

(b)  Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to a written agreement entered into between the
Collateral Agent and the Pledgor or Pledgors with respect to which such waiver,
amendment or modification is to apply, subject to any consent required in
accordance with Section 10.02 of the Credit Agreement.

 

SECTION 11.  Securities Act, etc.  In view of the position of the Pledgors in
relation to the Pledged Securities, or because of other current or future
circumstances, a question may arise under the Securities Act of 1933, as now or
hereafter in effect, or any similar statute hereafter enacted analogous in
purpose or effect (such Act and any such similar statute as from time to time

 

8

--------------------------------------------------------------------------------


 

in effect being called the “Federal Securities Laws”) with respect to any
disposition of the Pledged Securities permitted hereunder.  Each Pledgor
understands that compliance with the Federal Securities Laws might very strictly
limit the course of conduct of the Collateral Agent if the Collateral Agent were
to attempt to dispose of all or any part of the Pledged Securities, and might
also limit the extent to which or the manner in which any subsequent transferee
of any Pledged Securities could dispose of the same.  Similarly, there may be
other legal restrictions or limitations affecting the Collateral Agent in any
attempt to dispose of all or part of the Pledged Securities under applicable
Blue Sky or other state securities laws or similar laws analogous in purpose or
effect.  Each Pledgor recognizes that in light of such restrictions and
limitations the Collateral Agent may, with respect to any sale of the Pledged
Securities, limit the purchasers to those who will agree, among other things, to
acquire such Pledged Securities for their own account, for investment, and not
with a view to the distribution or resale thereof.  Each Pledgor acknowledges
and agrees that in light of such restrictions and limitations, the Collateral
Agent, in its sole and absolute discretion, (a) may proceed to make such a sale
whether or not a registration statement for the purpose of registering such
Pledged Securities or part thereof shall have been filed under the Federal
Securities Laws and (b) may approach and negotiate with a single potential
purchaser to effect such sale.  Each Pledgor acknowledges and agrees that any
such sale might result in prices and other terms less favorable to the seller
than if such sale were a public sale without such restrictions.  In the event of
any such sale, the Collateral Agent shall incur no responsibility or liability
for selling all or any part of the Pledged Securities at a price that the
Collateral Agent, in its sole and absolute discretion, may in good faith deem
reasonable under the circumstances, notwithstanding the possibility that a
substantially higher price might have been realized if the sale were deferred
until after registration as aforesaid or if more than a single purchaser were
approached.  The provisions of this Section 11 will apply notwithstanding the
existence of a public or private market upon which the quotations or sales
prices may exceed substantially the price at which the Collateral Agent sells.

 

SECTION 12.  Registration, etc.  Each Pledgor agrees that, upon the occurrence
and during the continuance of an Event of Default hereunder, if for any reason
the Collateral Agent desires to sell any of the Pledged Securities at a public
sale, it will, at any time and from time to time, upon the written request of
the Collateral Agent, use its reasonable efforts to take or to cause the issuer
of such Pledged Securities to take such action and prepare, distribute and/or
file such documents, as are reasonably required or advisable to permit the
public sale of such Pledged Securities.  Each Pledgor further agrees to
indemnify, defend and hold harmless the Collateral Agent, each other Secured
Party, any underwriter and their respective officers, directors, affiliates and
controlling persons from and against all loss, liability, expenses, costs of
counsel (including, without limitation, reasonable fees and expenses to the
Collateral Agent of legal counsel), and claims (including the costs of
investigation) that they may incur insofar as such loss, liability, expense or
claim arises out of or is based upon any alleged untrue statement of a material
fact contained in any prospectus (or any amendment or supplement thereto) or in
any notification or offering circular, or arises out of or is based upon any
alleged omission to state a material fact required to be stated therein or
necessary to make the statements in any thereof not misleading, except insofar
as the same may have been caused by any untrue statement or omission based upon
information furnished in writing to such Pledgor or the issuer of such Pledged
Securities by the Collateral Agent or any other Secured Party expressly for use
therein.  Each Pledgor further agrees, upon such written request referred to
above, to use reasonable efforts to qualify, file or register, or cause the
issuer of such Pledged Securities to qualify, file or register, any of the
Pledged Securities under the Blue Sky or other securities laws of such states as
may be requested by the Collateral Agent and keep effective, or cause to be kept
effective, all such qualifications, filings or registrations.  Each Pledgor will
bear all costs and expenses of carrying out its obligations under this
Section 12.  Each Pledgor acknowledges that there is no adequate remedy

 

9

--------------------------------------------------------------------------------


 

at law for failure by it to comply with the provisions of this Section 12 and
that such failure would not be adequately compensable in damages, and therefore
agrees that its agreements contained in this Section 12 may be specifically
enforced.

 

SECTION 13.  Security Interest Absolute.  All rights of the Collateral Agent
hereunder, the grant of a security interest in the Collateral and all
obligations of each Pledgor hereunder, shall be absolute and unconditional
irrespective of (a) any lack of validity or enforceability of the Credit
Agreement, any other Loan Document, any agreement with respect to any of the
Obligations or any other agreement or instrument relating to any of the
foregoing, (b) any change in the time, manner or place of payment of, or in any
other term of, all or any of the Obligations, or any other amendment or waiver
of or any consent to any departure from the Credit Agreement, any other Loan
Document or any other agreement or instrument relating to any of the foregoing,
(c) any exchange, release or nonperfection of any other collateral, or any
release or amendment or waiver of or consent to or departure from any guaranty,
for all or any of the Obligations or (d) any other circumstance that might
otherwise constitute a defense available to, or a discharge of, any Pledgor in
respect of the Obligations or in respect of this Agreement (other than the
indefeasible payment in full of all the Obligations).

 

SECTION 14.  Termination or Release.  (a)  This Agreement and the security
interests granted hereby shall terminate when all the Obligations have been paid
in full and the Lenders have no further commitment to lend under the Credit
Agreement, the LC Exposure has been reduced to zero and the Issuing Bank has no
further obligation to issue Letters of Credit under the Credit Agreement.

 

(b)  Upon any sale or other transfer by any Pledgor of any Collateral that is
permitted under the Credit Agreement to any person that is not a Pledgor, or,
upon the effectiveness of any written consent to the release of the security
interest granted hereby in any Collateral pursuant to Section 10.02(b) of the
Credit Agreement, the security interest in such Collateral shall be
automatically released.

 

(c)  In connection with any termination or release pursuant to paragraph (a) or
(b), the Collateral Agent shall (i) promptly deliver to Pledgor all Collateral
pledged to the Collateral Agent herein and (ii) execute and deliver to any
Pledgor, at such Pledgor’s expense, all documents that such Pledgor shall
reasonably request from time to time to evidence such termination or release. 
Any execution and delivery of documents pursuant to this Section 14 shall be
without recourse to or warranty by the Collateral Agent.

 

SECTION 15.  Notices.  All communications and notices hereunder shall be in
writing and given as provided in Section 10.01 of the Credit Agreement.  All
communications and notices hereunder to any Subsidiary Pledgor shall be given to
it in care of the Parent Borrower at the Parent Borrower’s address set forth in
Section 10.01 of the Credit Agreement.

 

SECTION 16.  Further Assurances.  Each Pledgor agrees to do such further acts
and things, and to execute and deliver such additional conveyances, assignments,
agreements and instruments, as the Collateral Agent may at any time reasonably
request in connection with the administration and enforcement of this Agreement
or with respect to the Collateral or any part thereof or in order better to
assure and confirm unto the Collateral Agent its rights and remedies hereunder.

 

SECTION 17.  Binding Effect; Several Agreement; Assignments. Whenever in this
Agreement any of the parties hereto is referred to, such reference shall be
deemed to include the

 

10

--------------------------------------------------------------------------------

 

successors and assigns of such party; and all covenants, promises and agreements
by or on behalf of any Pledgor that are contained in this Agreement shall bind
and inure to the benefit of its successors and assigns.  This Agreement shall
become effective as to any Pledgor when a counterpart hereof executed on behalf
of such Pledgor shall have been delivered to the Collateral Agent and a
counterpart hereof shall have been executed on behalf of the Collateral Agent,
and thereafter shall be binding upon such Pledgor and the Collateral Agent and
their respective successors and assigns, and shall inure to the benefit of such
Pledgor, the Collateral Agent and the other Secured Parties, and their
respective successors and assigns, except that no Pledgor shall have the right
to assign its rights hereunder or any interest herein or in the Collateral (and
any such attempted assignment shall be void), except as expressly contemplated
by this Agreement or the other Loan Documents.  If all of the capital stock of a
Pledgor is sold, transferred or otherwise disposed of to a person that is not an
Affiliate of the Parent Borrower pursuant to a transaction permitted by
Section 6.05 of the Credit Agreement, such Pledgor shall be released from its
obligations under this Agreement without further action.  This Agreement shall
be construed as a separate agreement with respect to each Pledgor and may be
amended, modified, supplemented, waived or released with respect to any Pledgor
without the approval of any other Pledgor and without affecting the obligations
of any other Pledgor hereunder

 

SECTION 18.  Survival of Agreement; Severability.  (a)  All covenants,
agreements, representations and warranties made by each Pledgor herein and in
the certificates or other instruments prepared or delivered in connection with
or pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the Collateral Agent and the other Secured Parties and
shall survive the making by the Lenders of the Loans and the issuance of the
Letters of Credit by the Issuing Bank, regardless of any investigation made by
the Secured Parties or on their behalf, and shall continue in full force and
effect as long as the principal of or any accrued interest on any Loan or any
other fee or amount payable under this Agreement or any other Loan Document is
outstanding and unpaid or the LC Exposure does not equal zero and as long as the
Commitments and the LC Commitments have not been terminated.

 

(b)  In the event any one or more of the provisions contained in this Agreement
should be held invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained herein shall
not in any way be affected or impaired thereby (it being understood that the
invalidity of a particular provision in a particular jurisdiction shall not in
and of itself affect the validity of such provision in any other jurisdiction). 
The parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

 

SECTION 19.  Governing Law.  This agreement shall be governed by, and construed
in accordance with, the laws of the State of New York.

 

SECTION 20.  Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall constitute an original, but all of which, when
taken together, shall constitute a single contract (subject to Section 17), and
shall become effective as provided in Section 17.  Delivery of an executed
counterpart of a signature page to this Agreement by facsimile transmission
shall be as effective as delivery of a manually executed counterpart of, this
Agreement.

 

SECTION 21.  Rules of Interpretation.  The rules of interpretation specified in
Section 1.03 of the Credit Agreement shall be applicable to this Agreement. 
Section headings

 

11

--------------------------------------------------------------------------------


 

used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting this Agreement.

 

SECTION 22.  Jurisdiction; Consent to Service of Process.  (a)  Each Pledgor
hereby irrevocably and unconditionally submits, for itself and its property, to
the nonexclusive jurisdiction of any New York State court or Federal court of
the United States of America sitting in New York City, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Agreement or the other Loan Documents, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that, to the extent permitted by applicable law, all claims in respect of
any such action or proceeding may be heard and determined in such New York State
or, to the extent permitted by law, in such Federal court.  Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.  Nothing in this Agreement shall affect any
right that the Collateral Agent or any other Secured Party may otherwise have to
bring any action or proceeding relating to this Agreement or the other Loan
Documents against any Pledgor or its properties in the courts of any
jurisdiction.

 

(b)  Each Pledgor hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection that it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement or the other Loan Documents in any New York
State or Federal court.  Each of the parties hereto hereby irrevocably waives,
to the fullest extent permitted by law, the defense of an inconvenient forum to
the maintenance of such action or proceeding in any such court.

 

(c)  Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 15.  Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

 

SECTION 23.  Waiver Of Jury Trial.  Each party hereto hereby waives, to the
fullest extent permitted by applicable law, any right it may have to a trial by
jury in respect of any litigation directly or indirectly arising out of, under
or in connection with this agreement.  Each party hereto (a) certifies that no
representative, agent or attorney of any other party has represented, expressly
or otherwise, that such other party would not, in the event of litigation, seek
to enforce the foregoing waiver and (b) acknowledges that it and the other
parties hereto have been induced to enter into this agreement by, among other
things, the mutual waivers and certifications in this section.

 

SECTION 24.  Additional Pledgors.  Pursuant to Section 5.12 of the Credit
Agreement, each Subsidiary Loan Party that was not in existence or not a
Subsidiary Loan Party on the date of the Credit Agreement is required to enter
in this Agreement as a Subsidiary Pledgor upon becoming a Subsidiary Loan Party
if such Subsidiary owns or possesses property of a type that would be considered
Collateral hereunder.  Upon execution and delivery by the Collateral Agent and a
Subsidiary of an instrument in the form of Annex 1, such Subsidiary shall become
a Subsidiary Pledgor hereunder with the same force and effect as if originally
named as a Subsidiary Pledgor herein.  The execution and delivery of such
instrument shall not require the consent of any Pledgor hereunder. The rights
and obligations of each Pledgor hereunder shall remain in full force and effect
notwithstanding the addition of any new Subsidiary Pledgor as a party to this
Agreement.

 

12

--------------------------------------------------------------------------------


 

SECTION 25.  Execution of Financing Statements.  Pursuant to Section 9-509 of
the Uniform Commercial Code as in effect in the State of New York or its
equivalent in other jurisdictions, each Pledgor authorizes the Collateral Agent
to file financing statements with respect to the Collateral owned by it without
the signature of such Pledgor in such form and in such filing offices as the
Collateral Agent reasonably determines appropriate to perfect the security
interests of the Collateral Agent under this Agreement.  A carbon, photographic
or other reproduction of this Agreement shall be sufficient as a financing
statement for filing in any jurisdiction.

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

 

 

TRIMAS CORPORATION.,

 

 

 

by

 

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

TRIMAS COMPANY LLC,

 

 

 

by

 

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

THE SUBSIDIARY PLEDGORS LISTED ON SCHEDULE I HERETO,

 

 

 

by

 

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

JPMORGAN CHASE BANK,

 

as Collateral Agent,

 

 

 

by

 

 

 

 

 

Name:

 

 

Title:

 

14

--------------------------------------------------------------------------------


 

Schedule I to the

Pledge Agreement

 

SUBSIDIARY PLEDGORS

 

Name

 

Address

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Schedule II to the

Pledge Agreement

 

CAPITAL STOCK

 

Issuer

 

Number of
Certificate

 

Registered
Owner

 

Number and
Class of Shares

 

Percentage of
Shares

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DEBT SECURITIES

 

Issuer

 

Principal Amount

 

Date of Note

 

Maturity Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

16

--------------------------------------------------------------------------------


 

Annex 1 to the

Pledge Agreement

 

SUPPLEMENT NO. [  ] dated as of [             ] , to the PLEDGE AGREEMENT dated
as of June 6, 2002, among TRIMAS COMPANY LLC, a Delaware limited liability
company (the “Parent Borrower”), TRIMAS CORPORATION., a Delaware corporation
(“Holdings”), each Subsidiary Term Borrower party to the Credit Agreement
referred to below (the “Subsidiary Term Borrowers”) and each of the other
subsidiaries of the Parent Borrower listed on Schedule I thereto (each such
Subsidiary and each Subsidiary Term Borrower individually a “Subsidiary Pledgor”
and, collectively, the “Subsidiary Pledgors”; the Parent Borrower, Holdings and
the Subsidiary Pledgors are referred to collectively herein as the “Pledgors”)
and JPMORGAN CHASE BANK, a New York banking corporation (“JPMCB”), as collateral
agent (in such capacity, the “Collateral Agent”) for the Secured Parties (as
defined in the Credit Agreement referred to below).

 

A.  Reference is made to (a) the Credit Agreement dated as of June 6, 2002 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among the Parent Borrower, Holdings, the
Subsidiary Term Borrowers, the Foreign Subsidiary Borrowers party thereto, the
lenders from time to time party thereto (the “Lenders”), JPMCB, as
administrative agent for the Lenders, Collateral Agent, swingline lender and
issuing bank (in such capacity, the “Issuing Bank”) and the agent banks party
thereto and (b) the Guarantee Agreement dated as of June 6, 2002 (as amended,
amended and restated, supplemented or otherwise modified from time to time, the
“Guarantee Agreement”), among the Parent Borrower, Holdings, the Subsidiary Term
Borrowers party thereto, the other Subsidiary Pledgors party thereto and the
Collateral Agent.

 

B.  Capitalized terms used herein and not otherwise defined herein shall have
the meanings assigned to such terms in the Credit Agreement.

 

C.  The Pledgors have entered into the Pledge Agreement in order to induce the
Lenders to make Loans and the Issuing Bank to issue Letters of Credit.  Pursuant
to Section 5.12 of the Credit Agreement, each Subsidiary Loan Party that was not
in existence or not a Subsidiary Loan Party on the date of the Credit Agreement
is required to enter into the Pledge Agreement as a Subsidiary Pledgor upon
becoming a Subsidiary Loan Party if such Subsidiary owns or possesses property
of a type that would be considered Collateral under the Pledge Agreement. 
Section 24 of the Pledge Agreement provides that such Subsidiaries may become
Subsidiary Pledgors under the Pledge Agreement by execution and delivery of an
instrument in the form of this Supplement.  The undersigned Subsidiary (the “New
Pledgor”) is executing this Supplement in accordance with the requirements of
the Credit Agreement to become a Subsidiary Pledgor under the Pledge Agreement
in order to induce the Lenders to make additional Loans and the Issuing Bank to
issue additional Letters of Credit and as consideration for Loans previously
made and Letters of Credit previously issued.

 

Accordingly, the Collateral Agent and the New Pledgor agree as follows:

 

SECTION 1.  In accordance with Section 24 of the Pledge Agreement, the New
Pledgor by its signature below becomes a Pledgor under the Pledge Agreement with
the same force and effect as if originally named therein as a Pledgor and the
New Pledgor hereby agrees (a) to all the

 

--------------------------------------------------------------------------------


 

terms and provisions of the Pledge Agreement applicable to it as a Pledgor
thereunder and (b) represents and warrants that the representations and
warranties made by it as a Pledgor thereunder are true and correct on and as of
the date hereof.  In furtherance of the foregoing, the New Pledgor, as security
for the payment and performance in full of the Obligations (as defined in the
Pledge Agreement), does hereby create and grant to the Collateral Agent, its
successors and assigns, for the benefit of the Secured Parties, their successors
and assigns, a security interest in and lien on all of the New Pledgor’s right,
title and interest in and to the Collateral (as defined in the Pledge Agreement)
of the New Pledgor.  Each reference to a “Subsidiary Pledgor” or a “Pledgor” in
the Pledge Agreement shall be deemed to include the New Pledgor.  The Pledge
Agreement is hereby incorporated herein by reference.

 

SECTION 2.  The New Pledgor represents and warrants to the Collateral Agent and
the other Secured Parties that this Supplement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

 

SECTION 3.  This Supplement may be executed in counterparts, each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.  This Supplement shall become effective when the Collateral
Agent shall have received counterparts of this Supplement that, when taken
together, bear the signatures of the New Pledgor and the Collateral Agent. 
Delivery of an executed signature page to this Supplement by facsimile
transmission shall be as effective as delivery of a manually signed counterpart
of this Supplement.

 

SECTION 4.  The New Pledgor hereby represents and warrants that set forth on
Schedule I attached hereto is a true and correct schedule of all its Pledged
Securities.

 

SECTION 5.  Except as expressly supplemented hereby, the Pledge Agreement shall
remain in full force and effect.

 

SECTION 6.  This supplement shall be governed by, and construed in accordance
with, the laws of the State of New York.

 

SECTION 7.  In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect,
neither party hereto shall be required to comply with such provision for so long
as such provision is held to be invalid, illegal or unenforceable, but the
validity, legality and enforceability of the remaining provisions contained
herein and in the Pledge Agreement shall not in any way be affected or
impaired.  The parties hereto shall endeavor in good-faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

 

SECTION 8.  All communications and notices hereunder shall be in writing and
given as provided in Section 15 of the Pledge Agreement.  All communications and
notices hereunder to the New Pledgor shall be given to it in care of the Parent
Borrower at the Parent Borrower’s address set forth in Section 10.01 of the
Credit Agreement.

 

2

--------------------------------------------------------------------------------


 

SECTION 9.  The New Pledgor agrees to reimburse the Collateral Agent for its
reasonable out-of-pocket expenses in connection with this Supplement, including
the reasonable fees, other charges and disbursements of counsel for the
Collateral Agent.

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the New Pledgor and the Collateral Agent have duly executed
this Supplement to the Pledge Agreement as of the day and year first above
written.

 

 

 

[Name of New Pledgor],

 

 

 

by

 

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

JPMORGAN CHASE BANK, as Collateral Agent,

 

 

 

 

by

 

 

 

 

 

 

Name:

 

 

Title:

 

4

--------------------------------------------------------------------------------


 

Schedule I to

Supplement No.

to the Pledge Agreement

 

Pledged Securities of the New Pledgor

 

CAPITAL STOCK

 

Issuer

 

Number of
Certificate

 

Registered
Owner

 

Number and
Class of Shares

 

Percentage of
Shares

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DEBT SECURITIES

 

Issuer

 

Principal Amount

 

Date of Note

 

Maturity Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT I

 

[FORM OF SECURITY AGREEMENT]

 

SECURITY AGREEMENT dated as of June 6, 2002, among TRIMAS COMPANY LLC, a
Delaware limited liability company (the “Parent Borrower”), TRIMAS CORPORATION,
a Delaware corporation (“Holdings”), each Subsidiary Term Borrower party to the
Credit Agreement referred to below (the “Subsidiary Term Borrowers”), each of
the other subsidiaries of the Parent Borrower listed on Schedule I hereto (each
such subsidiary and each Subsidiary Term Borrower individually a “Subsidiary
Guarantor” and, collectively, the “Subsidiary Guarantors”; the Subsidiary
Guarantors, Holdings and the Parent Borrower are referred to collectively herein
as the “Grantors”) and JPMORGAN CHASE BANK, a New York banking corporation
(“JPMCB”), as collateral agent (in such capacity, the “Collateral Agent”) for
the Secured Parties (as defined herein).

 

Reference is made to (a) the Credit Agreement dated as of June 6, 2002 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among the Parent Borrower, Holdings, the
Subsidiary Term Borrowers, the Foreign Subsidiary Borrowers party thereto, the
lenders from time to time party thereto (the “Lenders”), JPMCB, as
administrative agent for the Lenders (in such capacity, the “Administrative
Agent”), Collateral Agent, swingline lender and issuing bank (in such capacity,
the “Issuing Bank”) and the other agent banks party thereto and (b) the
Guarantee Agreement dated as of June 6, 2002 (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Guarantee
Agreement”), among the Parent Borrower, Holdings, the Subsidiary Term Borrowers
party thereto, the other Subsidiary Guarantors and the Collateral Agent.

 

The Lenders have agreed to make Loans to the Parent Borrower, the Subsidiary
Term Borrowers and the Foreign Subsidiary Borrowers (the Foreign Subsidiary
Borrowers, the Subsidiary Term Borrowers and the Parent Borrower are referred to
collectively herein as the “Borrowers”), and the Issuing Bank has agreed to
issue Letters of Credit for the account of certain of the Borrowers, pursuant
to, and upon the terms and subject to the conditions specified in, the Credit
Agreement.  Each of the Borrowers, Holdings and the Subsidiary Guarantors has
agreed to guarantee, among other things, all the obligations of the Borrowers
under the Credit Agreement (upon the terms specified in the Guarantee
Agreement).  The obligations of the Lenders to make Loans and of the Issuing
Bank to issue Letters of Credit are conditioned upon, among other things, the
execution and delivery by the Grantors of an agreement in the form hereof to
secure (a) the due and punctual payment by any Borrower of (i) the principal of
and premium, if any, and interest (including interest accruing during the
pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) on
the Loans, when and as due, whether at maturity, by acceleration, upon one or
more dates set for prepayment or otherwise, (ii) each payment required to be
made by any Borrower under the Credit Agreement in

 

--------------------------------------------------------------------------------


 

respect of any Letter of Credit, when and as due, including payments in respect
of reimbursement of disbursements, interest thereon and obligations to provide
cash collateral and (iii) all other monetary obligations, including fees, costs,
expenses and indemnities, whether primary, secondary, direct, contingent, fixed
or otherwise (including monetary obligations incurred during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding), of any Borrower to the Secured
Parties under the Credit Agreement and the other Loan Documents, (b) the due and
punctual performance of all covenants, agreements, obligations and liabilities
of any Borrower and each Loan Party under or pursuant to the Credit Agreement
and the other Loan Documents, (c) the due and punctual payment and performance
of all obligations of any Borrower under each Hedging Agreement entered into
with any counterparty that was a Lender or Lender Affiliate at the time such
Hedging Agreement was entered into and (d) the due and punctual payment and
performance of all obligations in respect of overdrafts and related liabilities
owed to any Lender, any Lender Affiliate, the Administrative Agent or the
Collateral Agent arising from treasury, depositary and cash management services
or in connection with any automated clearinghouse transfer of funds (all the
monetary and other obligations described in the preceding clauses (a) through
(d) being collectively called the “Obligations”).

 

Accordingly, the Grantors and the Collateral Agent, on behalf of itself and each
Secured Party (and each of their respective successors or assigns), hereby agree
as follows:

 

ARTICLE I

 

Definitions

 

Section 1.01.  Definition of Terms Used Herein.  Unless the context otherwise
requires, all capitalized terms used but not defined herein shall have the
meanings set forth in the Credit Agreement and all references to the Uniform
Commercial Code shall mean the Uniform Commercial Code in effect in the State of
New York as of the date hereof.

 

Section 1.02.  Definition of Certain Terms Used Herein. As used herein, the
following terms shall have the following meanings:

 

“Account Debtor” shall mean any person who is or who may become obligated to any
Grantor under, with respect to or on account of an Account.

 

“Accounts” shall mean any and all right, title and interest of any Grantor to
payment for goods and services sold or leased, including any such right
evidenced by chattel paper, whether due or to become due, whether or not it has
been earned by performance, and whether now or hereafter acquired or arising in
the future, including accounts receivable from Affiliates of the Grantors.

 

2

--------------------------------------------------------------------------------


 

“Accounts Receivable” shall mean all Accounts and all right, title and interest
in any returned goods, together with all rights, titles, securities and
guarantees with respect thereto, including any rights to stoppage in transit,
replevin, reclamation and resales, and all related security interests, liens and
pledges, whether voluntary or involuntary, in each case whether now existing or
owned or hereafter arising or acquired.

 

“Collateral” shall mean all (a) Accounts Receivable, (b) Documents, (c)
Equipment, (d) General Intangibles, (e) Inventory, (f) cash and cash accounts,
(g) Investment Property and (h) Proceeds, provided that the term “Collateral”
shall not include Excluded Assets.

 

“Commodity Account” shall mean an account maintained by a Commodity Intermediary
in which a Commodity Contract is carried out for a Commodity Customer.

 

“Commodity Contract” shall mean a commodity futures contract, an option on a
commodity futures contract, a commodity option or any other contract that, in
each case, is (a) traded on or subject to the rules of a board of trade that has
been designated as a contract market for such a contract pursuant to the federal
commodities laws or (b) traded on a foreign commodity board of trade, exchange
or market, and is carried on the books of a Commodity Intermediary for a
Commodity Customer.

 

“Commodity Customer” shall mean a person for whom a Commodity Intermediary
carries a Commodity Contract on its books.

 

“Commodity Intermediary” shall mean (a) a person who is registered as a futures
commission merchant under the federal commodities laws or (b) a person who in
the ordinary course of its business provides clearance or settlement services
for a board of trade that has been designated as a contract market pursuant to
federal commodities laws.

 

“Copyright License” shall mean any written agreement, now or hereafter in
effect, granting any right to any third party under any Copyright now or
hereafter owned by any Grantor or that such Grantor otherwise has the right to
license, or granting any right to such Grantor under any Copyright now or
hereafter owned by any third party, and all rights of such Grantor under any
such agreement.

 

“Copyrights” shall mean all of the following now owned or hereafter acquired by
any Grantor:  (a) all copyright rights in any work subject to the copyright laws
of the United States or any other country, whether as author, assignee,
transferee or otherwise and (b) all registrations and applications for
registration of any such copyright in the United States or any other country,
including registrations, recordings, supplemental registrations and pending
applications for registration in the United States Copyright Office, including
those listed on Schedule II.

 

“Credit Agreement” shall have the meaning assigned to such term in the
preliminary statement of this Agreement.

 

3

--------------------------------------------------------------------------------


 

“Documents” shall mean all instruments, files, records, ledger sheets and
documents covering or relating to any of the Collateral.

 

“Entitlement Holder” shall mean a person identified in the records of a
Securities Intermediary as the person having a Security Entitlement against the
Securities Intermediary.  If a person acquires a Security Entitlement by virtue
of Section 8-501(b)(2) or (3) of the Uniform Commercial Code, such person is the
Entitlement Holder.

 

“Equipment” shall mean all equipment, furniture and furnishings, and all
tangible personal property similar to any of the foregoing, including tools,
parts and supplies of every kind and description, and all improvements,
accessions or appurtenances thereto, that are now or hereafter owned by any
Grantor.  The term Equipment shall include Fixtures.

 

“Excluded Assets” shall mean (a) any asset, including, without limitation,
Accounts Receivable and proceeds of Inventory, of any kind, to the extent that
(i) such asset is sold (or intended to be sold) to the Receivables Subsidiary
pursuant to the Permitted Receivables Financing and (ii) such sale or intended
sale is permitted by Section 6.05(c) or (e) of the Credit Agreement,  (b) any
asset acquired, constructed or improved pursuant to a capital lease or purchase
money indebtedness permitted by Section 6.01(a)(ix) of the Credit Agreement and
(c) Excluded Contracts.

 

“Excluded Contract” shall mean any contract or agreement to which a Grantor is a
party or any governmental permit held by a Grantor to the extent that (a) the
terms of such contract, agreement or permit prohibit or restrict the creation,
incurrence or existence of the Security Interest therein or the assignment
thereof without the consent of any party thereto other than such Grantor and (b)
such prohibition or restriction is permitted under Section 6.10 of the Credit
Agreement, provided that the term “Excluded Contract” shall not include any
rights for any amounts due or to become due pursuant to any Excluded Contract;
provided, further, that such Grantor shall use commercially reasonable efforts
to obtain all consents or waivers necessary to permit the grant of the Security
Interest in such Excluded Contract.

 

“Financial Asset” shall mean (a) a Security, (b) an obligation of a person or a
share, participation or other interest in a person or in property or an
enterprise of a person that is, or is of a type, dealt with in or traded on
financial markets, or that is recognized in any area in which it is issued or
dealt in as a medium for investment or (c) any property that is held by a
Securities Intermediary for another person in a Securities Account if the
Securities Intermediary has expressly agreed with the other person that the
property is to be treated as a Financial Asset under Article 8 of the Uniform
Commercial Code.  As the context requires, the term Financial Asset shall mean
either the interest itself or the means by which a person’s claim to it is
evidenced, including a certificated or uncertificated Security, a certificate
representing a Security or a Security Entitlement.

 

“Fixtures” shall mean all items of Equipment, whether now owned or hereafter
acquired, of any Grantor that become so related to particular real estate that
an interest in them arises under any real estate law applicable thereto.

 

4

--------------------------------------------------------------------------------


 

“General Intangibles” shall mean all choses in action and causes of action and
all other assignable intangible personal property of any Grantor of every kind
and nature (other than Accounts Receivable) now owned or hereafter acquired by
any Grantor, including all rights and interests in partnerships, limited
partnerships, limited liability companies and other unincorporated entities,
corporate or other business records, indemnification claims, contract rights
(including rights under leases, whether entered into as lessor or lessee,
Hedging Agreements and other agreements), Intellectual Property, goodwill,
registrations, franchises, tax refund claims and any letter of credit,
guarantee, claim, security interest or other security held by or granted to any
Grantor to secure payment by an Account Debtor of any of the Accounts
Receivable, including all goodwill, going concern value (other than any of the
foregoing which relates to any Excluded Assets).

 

“Intellectual Property” shall mean all intellectual and similar property of any
Grantor of every kind and nature now owned or hereafter acqu ired by any
Grantor, including inventions, designs, Patents, Copyrights, Licenses,
Trademarks, trade secrets, confidential or proprietary technical and business
information, know-how, show-how or other data or information, software and
databases and all embodiments or fixations thereof and related documentation,
registrations and franchises, and all additions, improvements and accessions to,
and books and records describing or used in connection with, any of the
foregoing.

 

“Inventory” shall mean all goods of any Grantor, whether now owned or hereafter
acquired, held for sale or lease, or furnished or to be furnished by any Grantor
under contracts of service, or consumed in any Grantor’s business, including raw
materials, intermediates, work in process, packaging materials, finished goods,
semi-finished inventory, scrap inventory, manufacturing supplies and spare
parts, and all such goods that have been returned to or repossessed by or on
behalf of any Grantor.

 

“Investment Property” shall mean all Securities (whether certificated or
uncertificated), Security Entitlements, Securities Accounts, Commodity Contracts
and Commodity Accounts of any Grantor,  whether now owned or hereafter acquired
by any Grantor.

 

“License” shall mean any Patent License, Trademark License, Copyright License or
other license or sublicense to which any Grantor is a party, including those
listed on Schedule III (other than those license agreements in existence on the
date hereof and listed on Schedule III and those license agreements entered into
after the date hereof, which by their terms prohibit assignment or a grant of a
security interest by such Grantor as licensee thereunder).

 

“Obligations” shall have the meaning assigned to such term in the preliminary
statement of this Agreement.

 

“Patent License” shall mean any written agreement, now or hereafter in effect,
granting to any third party any right to make, use or sell any invention on
which a Patent, now or hereafter owned by any Grantor or that any Grantor
otherwise has the

 

5

--------------------------------------------------------------------------------


 

right to license, is in existence, or granting to any Grantor any right to make,
use or sell any invention on which a Patent, now or hereafter owned by any third
party, is in existence, and all rights of any Grantor under any such agreement.

 

“Patents” shall mean all of the following now owned or hereafter acquired by any
Grantor:  (a) all letters patent of the United States or any other country, all
registrations and recordings thereof, and all applications for letters patent of
the United States or any other country, including registrations, recordings and
pending applications in the United States Patent and Trademark Office or any
similar offices in any other country, including those listed on Schedule IV and
(b) all reissues, continuations, divisions, continuations-in-part, renewals or
extensions thereof, and the inventions disclosed or claimed therein, including
the right to make, use and/or sell the inventions disclosed or claimed therein.

 

“Perfection Certificate” shall mean a certificate substantially in the form of
Annex 1 hereto, completed and supplemented with the schedules and attachments
contemplated thereby, and duly executed by a Financial Officer of Holdings and
the Parent Borrower respectively.

 

“Proceeds” shall mean any consideration received from the sale, exchange,
license, lease or other disposition of any asset or property that constitutes
Collateral, any value received as a consequence of the possession of any
Collateral and any payment received from any insurer or other person or entity
as a result of the destruction, loss, theft, damage or other involuntary
conversion of whatever nature of any asset or property that constitutes
Collateral, and shall include (a) all cash and negotiable instruments received
by or held on behalf of the Collateral Agent, (b) any claim of any Grantor
against any third party for (and the right to sue and recover for and the rights
to damages or profits due or accrued arising out of or in connection with) (i)
past, present or future infringement of any Patent now or hereafter owned by any
Grantor, or licensed under a Patent License, (ii) past, present or future
infringement or dilution of any Trademark now or hereafter owned by any Grantor
or licensed under a Trademark License or injury to the goodwill associated with
or symbolized by any Trademark now or hereafter owned by any Grantor, (iii)
past, present or future breach of any License and (iv) past, present or future
infringement of any Copyright now or hereafter owned by any Grantor or licensed
under a Copyright License and (c) any and all other amounts from time to time
paid or payable under or in connection with any of the Collateral.

 

“Secured Parties” shall mean (a) the Lenders, (b) the Administrative Agent, (c)
the Collateral Agent, (d) the Issuing Bank, (e) each counterparty to a Hedging
Agreement entered into with any Borrower if such counterparty was a Lender or a
Lender Affiliate at the time the Hedging Agreement was entered into, (f) the
beneficiaries of each indemnification obligation undertaken by any Grantor under
any Loan Document, (g) the Administrative Agent or the Collateral Agent in
respect of obligations owed to the Administrative Agent or the Collateral Agent
arising from treasury, depository and cash management services or in connection
with any automated clearinghouse transfer of funds and (h) the successors and
assigns of each of the foregoing.

 

6

--------------------------------------------------------------------------------


 

“Securities” shall mean any obligations of an issuer or any shares,
participations or other interests in an issuer or in property or an enterprise
of an issuer that (a) are represented by a certificate representing a security
in bearer or registered form, or the transfer of which may be registered upon
books maintained for that purpose by or on behalf of the issuer, (b) are one of
a class or series or by its terms is divisible into a class or series of shares,
participations, interests or obligations and (c)(i) are, or are of a type, dealt
with or traded on securities exchanges or securities markets or (ii) are a
medium for investment and by their terms expressly provide that they are a
security governed by Article 8 of the Uniform Commercial Code.

 

“Securities Account” shall mean an account to which a Financial Asset is or may
be credited in accordance with an agreement under which the person maintaining
the account undertakes to treat the person for whom the account is maintained as
entitled to exercise rights that comprise the Financial Asset.

 

“Security Entitlements” shall mean the rights and property interests of an
Entitlement Holder with respect to a Financial Asset.

 

“Security Interest” shall have the meaning assigned to such term in
Section 2.01.

 

“Securities Intermediary” shall mean (a) a clearing corporation or (b) a person,
including a bank or broker, that in the ordinary course of its business
maintains securities accounts for others and is acting in that capacity.

 

“Trademark License” shall mean any written agreement, now or hereafter in
effect, granting to any third party any right to use any Trademark now or
hereafter owned by any Grantor or that any Grantor otherwise has the right to
license, or granting to any Grantor any right to use any Trademark now or
hereafter owned by any third party, and all rights of any Grantor under any such
agreement.

 

“Trademarks” shall mean all of the following now owned or hereafter acquired by
any Grantor:  (a) all trademarks, service marks, trade names, corporate names,
company names, business names, fictitious business names, trade styles, trade
dress, logos, other source or business identifiers, designs and general
intangibles of like nature, now existing or hereafter adopted or acquired, all
registrations and recordings thereof, and all registration and recording
applications filed in connection therewith, including registrations and
registration applications in the United States Patent and Trademark Office, any
State of the United States or any similar offices in any other country or any
political subdivision thereof, and all extensions or renewals thereof, including
those listed on Schedule V, (b) all goodwill associated therewith or symbolized
thereby and (c) all other assets, rights and interests that uniquely reflect or
embody such goodwill.

 

Section 1.03.  Rules of Interpretation.  The rules of interpretation specified
in Section 1.03 of the Credit Agreement shall be applicable to this Agreement.

 

7

--------------------------------------------------------------------------------


 

ARTICLE II

 

Security Interest

 

Section 2.01.  Security Interest.  As security for the payment or performance,
as the case may be, in full of the Obligations, each Grantor hereby bargains,
sells, conveys, assigns, sets over, mortgages, pledges, hypothecates and
transfers to the Collateral Agent, its successors and assigns, for the benefit
of the Secured Parties, and hereby grants to the Collateral Agent, its
successors and assigns, for the benefit of the Secured Parties, a security
interest in, all of such Grantor’s right, title and interest in, to and under
the Collateral (the “Security Interest”).  Without the foregoing, the Collateral
Agent is hereby authorized to file one or more financing statements (including
fixture filings), continuation statements, filings with the United States Patent
and Trademark Office or United States Copyright Office (or any successor office
or any similar office in any other country) or other documents for the purpose
of perfecting, confirming, continuing, enforcing or protecting the Security
Interest granted by each Grantor, without the signature of any Grantor, and
naming any Grantor or the Grantors as debtors and the Collateral Agent as
secured party.

 

Section 2.02.  No Assumption of Liability.  The Security Interest is granted as
security only and shall not subject the Collateral Agent or any other Secured
Party to, or in any way alter or modify, any obligation or liability of any
Grantor with respect to or arising out of the Collateral.

 

ARTICLE III

 

Representations and Warranties

 

The Grantors jointly and severally represent and warrant to the Collateral Agent
and the Secured Parties that:

 

Section 3.01.  Title and Authority.  Each Grantor has good and valid rights in
and title to the Collateral with respect to which it has purported to grant a
Security Interest hereunder and has full power and authority to grant to the
Collateral Agent the Security Interest in such Collateral pursuant hereto and to
execute, deliver and perform its obligations in accordance with the terms of
this Agreement, without the consent or approval of any other person other than
any consent or approval that has been obtained.

 

Section 3.02.  Filings.  (a)    The Perfection Certificate has been duly
prepared, completed and executed and the information set forth therein is
correct and complete.  Fully executed (to the extent required by applicable law)
Uniform Commercial Code financing statements (including fixture filings, as
applicable) or other appropriate filings, recordings or registrations containing
a description of the Collateral have been delivered to the Collateral Agent for
filing in each governmental, municipal or other office specified in Schedule 6
to the Perfection Certificate, which are all the filings, recordings and
registrations (other than filings required to be made in the United States
Patent and Trademark Office and the United States Copyright Office in order to
perfect

 

8

--------------------------------------------------------------------------------


 

the Security Interest in Collateral consisting of United States Patents,
Trademarks and Copyrights) that are necessary to publish notice of and protect
the validity of and to establish a legal, valid and perfected security interest
in favor of the Collateral Agent (for the benefit of the Secured Parties) in
respect of all Collateral in which the Security Interest may be perfected by
filing, recording or registration in the United States (or any political
subdivision thereof) and its territories and possessions, and no further or
subsequent filing, refiling, recording, rerecording, registration or
reregistration is necessary in any such jurisdiction, except as provided under
applicable law with respect to the filing of continuation statements.  The
foregoing shall apply to cash and cash accounts only to the extent that such
cash or cash account may be perfected by filing.

 

(b)  Each Grantor represents and warrants that fully executed security
agreements in the form hereof and containing a description of all Collateral
consisting of Intellectual Property with respect to United States Patents and
United States registered Trademarks (and Trademarks for which United States
registration applications are pending) and United States registered Copyrights
have been delivered to the Collateral Agent for recording by the United States
Patent and Trademark Office and the United States Copyright Office pursuant to
35 U.S.C. § 261, 15 U.S.C. § 1060 or 17 U.S.C. § 205 and the regulations
thereunder, as applicable, and otherwise as may be required pursuant to the laws
of any other necessary jurisdiction, to protect the validity of and to establish
a legal, valid and perfected security interest in favor of the Collateral Agent
(for the benefit of the Secured Parties) in respect of all Collateral consisting
of Patents, Trademarks and Copyrights in which a security interest may be
perfected by filing, recording or registration in the United States (or any
political subdivision thereof) and its territories and possessions, or in any
other necessary jurisdiction, and no further or subsequent filing, refiling,
recording, rerecording, registration or reregistration is necessary (other than
the financing statements referred to above in Section 3.02(a) and such actions
as are necessary to perfect the Security Interest with respect to any Collateral
consisting of Patents, Trademarks and Copyrights (or registration or application
for registration thereof) acquired or developed after the date hereof).

 

Section 3.03.  Validity of Security Interest.  The Security Interest constitutes
(a) a legal and valid security interest in all the Collateral securing the
payment and performance of the Obligations, (b) subject to the filings described
in Section 3.02 above, a perfected security interest in all Collateral in which
a security interest may be perfected by filing, recording or registering a
financing statement or analogous document in the United States (or any political
subdivision thereof) and its territories and possessions pursuant to the Uniform
Commercial Code or other applicable law in such jurisdictions and (c) a security
interest that shall be perfected in all Collateral in which a security interest
may be perfected upon the receipt and recording of this Agreement with the
United States Patent and Trademark Office and the United States Copyright
Office, as applicable.  The Security Interest is and shall be prior to any other
Lien on any of the Collateral, other than Liens expressly permitted to be prior
to the Security Interest pursuant to Section 6.02 of the Credit Agreement.  The
foregoing shall apply to cash and cash accounts only to the extent that such
cash or cash accounts may be perfected by filing.

 

9

--------------------------------------------------------------------------------

 

Section 3.04.  Absence of Other Liens.  The Collateral is owned by the Grantors
free and clear of any Lien, except for Liens expressly permitted pursuant to
Section 6.02 of the Credit Agreement.  The Grantor has not filed or consented to
the filing of (a) any financing statement or analogous document under the
Uniform Commercial Code or any other applicable laws covering any Collateral,
(b) any assignment in which any Grantor assigns any Collateral or any security
agreement or similar instrument covering any Collateral with the United States
Patent and Trademark Office or the United States Copyright Office or (c) any
assignment in which any Grantor assigns any Collateral or any security agreement
or similar instrument covering any Collateral with any foreign governmental,
municipal or other office, which financing statement or analogous document,
assignment, security agreement or similar instrument is still in effect, except,
in each case, for Liens expressly permitted pursuant to Section 6.02 of the
Credit Agreement.

 

ARTICLE IV

 

Covenants

 

Section 4.01.  Change of Name; Location of Collateral; Records; Place of
Business.  (a)  Each Grantor agrees promptly to notify the Collateral Agent in
writing of any change (i) in its corporate name, (ii) in the location of its
chief executive office, its principal place of business, any office in which it
maintains books or records relating to Collateral owned by it or any office or
facility at which Collateral owned by it is located (including the establishment
of any such new office or facility), (iii) in its identity or corporate
structure or (iv) in its Federal Taxpayer Identification Number.  Each Grantor
agrees not to effect or permit any change referred to in the preceding sentence
unless all filings have been made under the Uniform Commercial Code or otherwise
that are required in order for the Collateral Agent to continue at all times
following such change to have a valid, legal and perfected first priority
security interest in all the Collateral.  Each Grantor agrees promptly to notify
the Collateral Agent if any material portion of the Collateral owned or held by
such Grantor is damaged or destroyed.

 

(a)  Each Grantor agrees to maintain, at its own cost and expense, such complete
and accurate records with respect to the Collateral owned by it as is consistent
with its current practices and in accordance with such prudent and standard
practices used in industries that are the same as or similar to those in which
such Grantor is engaged, but in any event to include complete accounting records
indicating all payments and proceeds received with respect to any part of the
Collateral, and, at such time or times as the Collateral Agent may reasonably
request, promptly to prepare and deliver to the Collateral Agent a duly
certified schedule or schedules in form and detail satisfactory to the
Collateral Agent showing the identity, amount and location of any and all
Collateral.

 

Section 4.02.  Periodic Certification.  Each year, at the time of delivery of
annual financial statements with respect to the preceding fiscal year pursuant
to Section 5.01 of the Credit Agreement, Holdings and the Parent Borrower shall
deliver to the Collateral Agent a certificate executed by a Financial Officer of
Holdings and the Parent Borrower respectively (a) setting forth the information
required pursuant to

 

10

--------------------------------------------------------------------------------


 

Section 2 of the Perfection Certificate or confirming that there has been no
change in such information since the date of such certificate or the date of the
most recent certificate delivered pursuant to this Section 4.02 and
(b) certifying that all Uniform Commercial Code financing statements (including
fixture filings, as applicable) or other appropriate filings, recordings or
registrations, including all refilings, rerecordings and reregistrations,
containing a description of the Collateral have been filed of record in each
governmental, municipal or other appropriate office in each jurisdiction
identified pursuant to clause (a) above to the extent necessary to protect and
perfect the Security Interest for a period of not less than 18 months after the
date of such certificate (except as noted therein with respect to any
continuation statements to be filed within such period).  Each certificate
delivered pursuant to this Section 4.02 shall identify in the format of Schedule
II, III, IV or V, as applicable, all Intellectual Property of any Grantor in
existence on the date thereof and not then listed on such Schedules or
previously so identified to the Collateral Agent.

 

Section 4.03.  Protection of Security.  Each Grantor shall, at its own cost and
expense, take any and all actions necessary to defend title to the Collateral
against all persons and to defend the Security Interest of the Collateral Agent
in the Collateral and the priority thereof against any Lien not expressly
permitted pursuant to Section 6.02 of the Credit Agreement.

 

Section 4.04.  Further Assurances.  Each Grantor agrees, at its own expense, to
execute, acknowledge, deliver and cause to be duly filed all such further
instruments and documents and take all such actions as the Collateral Agent may
from time to time reasonably request to better assure, preserve, protect and
perfect the Security Interest and the rights and remedies created hereby,
including the payment of any fees and taxes required in connection with the
execution and delivery of this Agreement, the granting of the Security Interest
and the filing of any financing statements (including fixture filings) or other
documents in connection herewith or therewith.  If any amount payable under or
in connection with any of the Collateral shall be or become evidenced by any
promissory note or other instrument, such note or instrument shall be
immediately pledged and delivered to the Collateral Agent, duly endorsed in a
manner satisfactory to the Collateral Agent.

 

Without limiting the generality of the foregoing, each Grantor hereby authorizes
the Collateral Agent, with prompt notice thereof to the Grantors, to supplement
this Agreement by supplementing Schedule II, III, IV or V hereto or adding
additional schedules hereto to specifically identify any asset or item that the
Collateral Agent reasonably believes constitute Copyrights, Licenses, Patents or
Trademarks; provided, however, that any Grantor shall have the right,
exercisable within 10 days after it has been notified by the Collateral Agent of
the specific identification of such Collateral, to advise the Collateral Agent
in writing of any inaccuracy of the representations and warranties made by such
Grantor hereunder with respect to such Collateral.  Each Grantor agrees that it
will use reasonable efforts to take such action as shall be necessary in order
that all representations and warranties hereunder shall be true and correct with
respect to such Collateral within 30 days after the date it has been notified by
the Collateral Agent of the specific identification of such Collateral.

 

11

--------------------------------------------------------------------------------


 

Section 4.05.  Inspection and Verification.  In accordance with Section 5.09 of
the Credit Agreement, the Collateral Agent and such persons as the Collateral
Agent may reasonably designate shall have the right, at the Grantors’ own cost
and expense, to inspect the Collateral, all records related thereto (and to make
extracts and copies from such records) and the premises upon which any of the
Collateral is located, to discuss the Grantors’ affairs with the officers of the
Grantors and their independent accountants and to verify under reasonable
procedures, the validity, amount, quality, quantity, value, condition and status
of, or any other matter relating to, the Collateral, including, in the case of
Accounts or Collateral in the possession of any third person, by contacting
Account Debtors or the third person possessing such Collateral for the purpose
of making such a verification (except with respect to Excluded Assets).  The
Collateral Agent shall have the absolute right to share any information it gains
from such inspection or verification with any Secured Party (it being understood
that any such information shall be deemed to be “Information” subject to the
provisions of Section 10.12 of the Credit Agreement).

 

Section 4.06.  Taxes; Encumbrances.  At its option, the Collateral Agent may
discharge past due taxes, assessments, charges, fees, Liens, security interests
or other encumbrances at any time levied or placed on the Collateral and not
permitted pursuant to Section 6.02 of the Credit Agreement, and may pay for the
maintenance and preservation of the Collateral to the extent any Grantor fails
to do so as required by the Credit Agreement or this Agreement, and each Grantor
jointly and severally agrees to reimburse the Collateral Agent on demand for any
payment made or any reasonable expense incurred by the Collateral Agent pursuant
to the foregoing authorization; provided, however, that nothing in this
Section 4.06 shall be interpreted as excusing any Grantor from the performance
of, or imposing any obligation on the Collateral Agent or any Secured Party to
cure or perform, any covenants or other promises of any Grantor with respect to
taxes, assessments, charges, fees, liens, security interests or other
encumbrances and maintenance as set forth herein or in the other Loan Documents.

 

Section 4.07.  Assignment of Security Interest.  If at any time any Grantor
shall take a security interest in any property of an Account Debtor or any other
person to secure payment and performance of an Account (except with respect to
Excluded Assets), such Grantor shall promptly assign such security interest to
the Collateral Agent.  Such assignment need not be filed of public record unless
necessary to continue the perfected status of the security interest against
creditors of and transferees from the Account Debtor or other person granting
the security interest.

 

Section 4.08.  Continuing Obligations of the Grantors.  Each Grantor shall
remain liable to observe and perform all the conditions and obligations to be
observed and performed by it under each contract, agreement or instrument
relating to the Collateral, all in accordance with the terms and conditions
thereof, and each Grantor jointly and severally agrees to indemnify and hold
harmless the Collateral Agent and the Secured Parties from and against any and
all liability for such performance.

 

Section 4.09.  Use and Disposition of Collateral.  None of the Grantors shall
make or permit to be made an assignment for security, pledge or hypothecation of

 

12

--------------------------------------------------------------------------------


 

the Collateral or shall grant any other Lien in respect of the Collateral,
except as expressly permitted by Section 6.02 of the Credit Agreement.  None of
the Grantors shall make or permit to be made any transfer of the Collateral and
each Grantor shall remain at all times in possession of the Collateral owned by
it, except that (a) Inventory may be sold in the ordinary course of business and
(b) unless and until the Collateral Agent shall notify the Grantors that an
Event of Default shall have occurred and be continuing and that during the
continuance thereof the Grantors shall not sell, convey, lease, assign, transfer
or otherwise dispose of any Collateral (which notice may be given by telephone
if promptly confirmed in writing), the Grantors may use and dispose of the
Collateral in any lawful manner not prohibited by this Agreement, the Credit
Agreement or any other Loan Document.

 

Section 4.10.  Limitation on Modification of Accounts.  Except with respect to
Excluded Assets, none of the Grantors will, without the Collateral Agent’s prior
written consent, grant any extension of the time of payment of any of the
Accounts Receivable, compromise, compound or settle the same for less than the
full amount thereof, release, wholly or partly, any person liable for the
payment thereof or allow any credit or discount whatsoever thereon, other than
extensions, credits, discounts, compromises or settlements granted or made in
the ordinary course of business and consistent with its current practices and in
accordance with such prudent and standard practices used in industries that are
the same as or similar to those in which such Grantor is engaged.

 

Section 4.11.  Insurance.  The Grantors, at their own expense, shall maintain or
cause to be maintained insurance covering physical loss or damage to the
Inventory and Equipment in accordance with Section 5.07 of the Credit
Agreement.  Each Grantor irrevocably makes, constitutes and appoints the
Collateral Agent (and all officers, employees or agents designated by the
Collateral Agent) as such Grantor’s true and lawful agent (and attorney-in-fact)
for the purpose, during the continuance of an Event of Default, of making,
settling and adjusting claims in respect of Collateral under policies of
insurance, endorsing the name of such Grantor on any check, draft, instrument or
other item of payment for the proceeds of such policies of insurance and for
making all determinations and decisions with respect thereto.  In the event that
any Grantor at any time or times shall fail to obtain or maintain any of the
policies of insurance required hereby or to pay any premium in whole or part
relating thereto, the Collateral Agent may, without waiving or releasing any
obligation or liability of the Grantors hereunder or any Event of Default, in
its sole discretion, obtain and maintain such policies of insurance and pay such
premium and take any other actions with respect thereto as the Collateral Agent
deems advisable.  All sums disbursed by the Collateral Agent in connection with
this Section 4.11, including reasonable attorneys’ fees, court costs, expenses
and other charges relating thereto, shall be payable, upon demand, by the
Grantors to the Collateral Agent and shall be additional Obligations secured
hereby.

 

Section 4.12.  Legend.  Except with respect to Excluded Assets, each Grantor
shall legend, in form and manner satisfactory to the Collateral Agent, its
Accounts Receivable and its books, records and documents evidencing or
pertaining thereto with an appropriate reference to the fact that such Accounts
Receivable have been

 

13

--------------------------------------------------------------------------------


 

assigned to the Collateral Agent for the benefit of the Secured Parties and that
the Collateral Agent has a security interest therein.

 

Section 4.13.  Covenants Regarding Patent, Trademark and Copyright Collateral. 
(a)  Each Grantor agrees that it will not, nor will it permit any of its
licensees to, do any act, or omit to do any act, whereby any Patent that is
material to the conduct of such Grantor’s business may become invalidated or
dedicated to the public, and agrees that it shall continue to mark any products
covered by a Patent with the relevant patent number as necessary and sufficient
to establish and preserve its maximum rights under applicable patent laws.

 

(a)  Each Grantor (either itself or through its licensees or its sublicensees)
will, for each Trademark material to the conduct of such Grantor’s business,
(i) maintain such Trademark in full force free from any claim of abandonment or
invalidity for non-use, (ii) maintain the quality of products and services
offered under such Trademark, (iii) display such Trademark with notice of
Federal or foreign registration to the extent necessary and sufficient to
establish and preserve its maximum rights under applicable law and (iv) not
knowingly use or knowingly permit the use of such Trademark in violation of any
third party rights.

 

(b)  Each Grantor (either itself or through licensees) will, for each work
covered by a material Copyright, continue to publish, reproduce, display, adopt
and distribute the work with appropriate copyright notice as necessary and
sufficient to establish and preserve its maximum rights under applicable
copyright laws.

 

(c)  Each Grantor shall notify the Collateral Agent immediately if it knows or
has reason to know that any Patent, Trademark or Copyright material to the
conduct of its business may become abandoned, lost or dedicated to the public,
or of any adverse determination or development (including the institution of, or
any such determination or development in, any proceeding in the United States
Patent and Trademark Office, United States Copyright Office or any court or
similar office of any country) regarding such Grantor’s ownership of any Patent,
Trademark or Copyright, its right to register the same, or to keep and maintain
the same.

 

(d)  In no event shall any Grantor, either itself or through any agent,
employee, licensee or designee, file an application for any Patent, Trademark or
Copyright (or for the registration of any Trademark or Copyright) with the
United States Patent and Trademark Office, United States Copyright Office or any
office or agency in any political subdivision of the United States or in any
other country or any political subdivision thereof, unless it promptly informs
the Collateral Agent, and, upon request of the Collateral Agent, executes and
delivers any and all agreements, instruments, documents and papers as the
Collateral Agent may reasonably request to evidence the Collateral Agent’s
security interest in such Patent, Trademark or Copyright, and each Grantor
hereby appoints the Collateral Agent as its attorney-in-fact to execute and file
such writings for the foregoing purposes, all acts of such attorney being hereby
ratified and confirmed; such power, being coupled with an interest, is
irrevocable.

 

14

--------------------------------------------------------------------------------


 

(e)  Each Grantor will take all necessary steps that are consistent with the
practice in any proceeding before the United States Patent and Trademark Office,
United States Copyright Office or any office or agency in any political
subdivision of the United States or in any other country or any political
subdivision thereof, to maintain and pursue each material application relating
to the Patents, Trademarks and/or Copyrights (and to obtain the relevant grant
or registration) and to maintain each issued Patent and each registration of the
Trademarks and Copyrights that is material to the conduct of any Grantor’s
business, including timely filings of applications for renewal, affidavits of
use, affidavits of incontestability and payment of maintenance fees, and, if
consistent with good business judgment, to initiate opposition, interference and
cancelation proceedings against third parties.

 

(f)  In the event that any Grantor has reason to believe that any Collateral
consisting of a Patent, Trademark or Copyright material to the conduct of any
Grantor’s business has been or is about to be infringed, misappropriated or
diluted by a third party, such Grantor promptly shall notify the Collateral
Agent and shall, if consistent with good business judgment, promptly sue for
infringement, misappropriation or dilution and to recover any and all damages
for such infringement, misappropriation or dilution, and take such other actions
as are appropriate under the circumstances to protect such Collateral.

 

(g)  Upon and during the continuance of an Event of Default, each Grantor shall
use its best efforts to obtain all requisite consents or approvals by the
licensor of each Copyright License, Patent License or Trademark License to
effect the assignment of all of such Grantor’s right, title and interest
thereunder to the Collateral Agent or its designee.

 

ARTICLE V

 

Remedies

 

Section 5.01.  Remedies upon Default.  Upon the occurrence and during the
continuance of an Event of Default, each Grantor agrees to deliver each item of
Collateral to the Collateral Agent on demand, and it is agreed that the
Collateral Agent shall have the right to take any of or all the following
actions at the same or different times:  (a) with respect to any Collateral
consisting of Intellectual Property, on demand, to cause the Security Interest
to become an assignment, transfer and conveyance of any of or all such
Collateral by the applicable Grantors to the Collateral Agent, or to license or
sublicense, whether general, special or otherwise, and whether on an exclusive
or non-exclusive basis, any such Collateral throughout the world on such terms
and conditions and in such manner as the Collateral Agent shall determine (other
than in violation of any then-existing licensing arrangements to the extent that
waivers cannot be obtained), and (b) with or without legal process and with or
without prior notice or demand for performance, to take possession of the
Collateral and without liability for trespass to enter any premises where the
Collateral may be located for the purpose of taking possession of or removing
the Collateral and, generally, to exercise any and all rights afforded to a
secured party under the Uniform Commercial Code or other applicable law. 
Without limiting the generality of the foregoing, each Grantor agrees that the
Collateral Agent

 

15

--------------------------------------------------------------------------------


 

shall have the right, subject to the mandatory requirements of applicable law,
to sell or otherwise dispose of all or any part of the Collateral, at public or
private sale or at any broker’s board or on any securities exchange, for cash,
upon credit or for future delivery as the Collateral Agent shall deem
appropriate.  The Collateral Agent shall be authorized at any such sale (if it
deems it advisable to do so) to restrict the prospective bidders or purchasers
to persons who will represent and agree that they are purchasing the Collateral
for their own account for investment and not with a view to the distribution or
sale thereof, and upon consummation of any such sale the Collateral Agent shall
have the right to assign, transfer and deliver to the purchaser or purchasers
thereof the Collateral so sold.  Each such purchaser at any such sale shall hold
the property sold absolutely, free from any claim or right on the part of any
Grantor, and each Grantor hereby waives (to the extent permitted by law) all
rights of redemption, stay and appraisal that such Grantor now has or may at any
time in the future have under any rule of law or statute now existing or
hereafter enacted.

 

The Collateral Agent shall give the Grantors 10 days’ written notice (which each
Grantor agrees is reasonable notice within the meaning of Section 9-611 of the
Uniform Commercial Code as in effect in the State of New York or its equivalent
in other jurisdictions) of the Collateral Agent’s intention to make any sale of
Collateral.  Such notice, in the case of a public sale, shall state the time and
place for such sale and, in the case of a sale at a broker’s board or on a
securities exchange, shall state the board or exchange at which such sale is to
be made and the day on which the Collateral, or portion thereof, will first be
offered for sale at such board or exchange.  Any such public sale shall be held
at such time or times within ordinary business hours and at such place or places
as the Collateral Agent may fix and state in the notice (if any) of such sale. 
At any such sale, the Collateral, or portion thereof, to be sold may be sold in
one lot as an entirety or in separate parcels, as the Collateral Agent may (in
its sole and absolute discretion) determine.  The Collateral Agent shall not be
obligated to make any sale of any Collateral if it shall determine not to do so,
regardless of the fact that notice of sale of such Collateral shall have been
given.  The Collateral Agent may, without notice or publication, adjourn any
public or private sale or cause the same to be adjourned from time to time by
announcement at the time and place fixed for sale, and such sale may, without
further notice, be made at the time and place to which the same was so
adjourned.  In case any sale of all or any part of the Collateral is made on
credit or for future delivery, the Collateral so sold may be retained by the
Collateral Agent until the sale price is paid by the purchaser or purchasers
thereof, but the Collateral Agent shall not incur any liability in case any such
purchaser or purchasers shall fail to take up and pay for the Collateral so sold
and, in case of any such failure, such Collateral may be sold again upon like
notice.  At any public (or, to the extent permitted by law, private) sale made
pursuant to this Section, any Secured Party may bid for or purchase, free (to
the extent permitted by law) from any right of redemption, stay, valuation or
appraisal on the part of any Grantor (all said rights being also hereby waived
and released to the extent permitted by law), the Collateral or any part thereof
offered for sale and may make payment on account thereof by using any claim then
due and payable to such Secured Party from any Grantor as a credit against the
purchase price, and such Secured Party may, upon compliance with the terms of
sale, hold, retain and dispose of such property without further accountability
to any Grantor therefor.  For purposes hereof, a written

 

16

--------------------------------------------------------------------------------


 

agreement to purchase the Collateral or any portion thereof shall be treated as
a sale thereof; the Collateral Agent shall be free to carry out such sale
pursuant to such agreement and no Grantor shall be entitled to the return of the
Collateral or any portion thereof subject thereto, notwithstanding the fact that
after the Collateral Agent shall have entered into such an agreement all Events
of Default shall have been remedied and the Obligations paid in full.  As an
alternative to exercising the power of sale herein conferred upon it, the
Collateral Agent may proceed by a suit or suits at law or in equity to foreclose
this Agreement and to sell the Collateral or any portion thereof pursuant to a
judgment or decree of a court or courts having competent jurisdiction or
pursuant to a proceeding by a court-appointed receiver.

 

Section 5.02.  Application of Proceeds.  The Collateral Agent shall apply the
proceeds of any collection or sale of the Collateral, as well as any Collateral
consisting of cash, as follows:

 

FIRST, to the payment of all reasonable costs and expenses incurred by the
Administrative Agent or the Collateral Agent (in its capacity as such hereunder
or under any other Loan Document) in connection with such collection or sale or
otherwise in connection with this Agreement or any of the Obligations, including
all court costs and the reasonable fees and expenses of its agents and legal
counsel, the repayment of all advances made by the Collateral Agent hereunder or
under any other Loan Document on behalf of any Grantor and any other reasonable
costs or expenses incurred in connection with the exercise of any right or
remedy hereunder or under any other Loan Document;

 

SECOND, to the payment in full of the Obligations (the amounts so applied to be
distributed among the Secured Parties pro rata in accordance with the amounts of
the Obligations owed to them on the date of any such distribution); and

 

THIRD, to the Grantors, their successors or assigns, or as a court of competent
jurisdiction may otherwise direct.

 

The Collateral Agent shall have absolute discretion as to the time of
application of any such proceeds, moneys or balances in accordance with this
Agreement.  Upon any sale of the Collateral by the Collateral Agent (including
pursuant to a power of sale granted by statute or under a judicial proceeding),
the receipt of the Collateral Agent or of the officer making the sale shall be a
sufficient discharge to the purchaser or purchasers of the Collateral so sold
and such purchaser or purchasers shall not be obligated to see to the
application of any part of the purchase money paid over to the Collateral Agent
or such officer or be answerable in any way for the misapplication thereof.

 

Section 5.03.  Grant of License to Use Intellectual Property.  For the purpose
of enabling the Collateral Agent to exercise rights and remedies under this
Article at such time as the Collateral Agent shall be lawfully entitled to
exercise such rights and remedies, each Grantor hereby grants to the Collateral
Agent an irrevocable, non-exclusive license (exercisable without payment of
royalty or other compensation to the Grantors) to use, license or sub-license
any of the Collateral consisting of Intellectual

 

17

--------------------------------------------------------------------------------


 

Property now owned or hereafter acquired by such Grantor, and wherever the same
may be located, and including in such license reasonable access to all media in
which any of the licensed items may be recorded or stored and to all computer
software and programs used for the compilation or printout thereof.  The use of
such license by the Collateral Agent shall be exercised, at the option of the
Collateral Agent, upon the occurrence and during the continuation of an Event of
Default; provided that any license, sub-license or other transaction entered
into by the Collateral Agent in accordance herewith shall be binding upon the
Grantors notwithstanding any subsequent cure of an Event of Default.

 

ARTICLE VI

 

Miscellaneous

 

Section 6.01.  Notices.  All communications and notices hereunder shall (except
as otherwise expressly permitted herein) be in writing and given as provided in
Section 10.01 of the Credit Agreement.  All communications and notices hereunder
to any Subsidiary Guarantor shall be given to it in care of the Parent Borrower
at the Parent Borrower’s address set forth in Section 10.01 of the Credit
Agreement.

 

Section 6.02.  Security Interest Absolute.  All rights of the Collateral Agent
hereunder, the Security Interest and all obligations of the Grantors hereunder
shall be absolute and unconditional irrespective of (a) any lack of validity or
enforceability of the Credit Agreement, any other Loan Document, any agreement
with respect to any of the Obligations or any other agreement or instrument
relating to any of the foregoing, (b) any change in the time, manner or place of
payment of, or in any other term of, all or any of the Obligations, or any other
amendment or waiver of or any consent to any departure from the Credit
Agreement, any other Loan Document or any other agreement or instrument, (c) any
exchange, release or non-perfection of any Lien on other collateral, or any
release or amendment or waiver of or consent under or departure from any
guarantee, securing or guaranteeing all or any of the Obligations, or (d) any
other circumstance that might otherwise constitute a defense available to, or a
discharge of, any Grantor in respect of the Obligations or this Agreement.

 

Section 6.03.  Survival of Agreement.  All covenants, agreements,
representations and warranties made by any Grantor herein and in the
certificates or other instruments prepared or delivered in connection with or
pursuant to this Agreement shall be considered to have been relied upon by the
Secured Parties and shall survive the making by the Lenders of the Loans, and
the execution and delivery to the Lenders of any notes evidencing such Loans,
regardless of any investigation made by the Lenders or on their behalf, and
shall continue in full force and effect until this Agreement shall terminate.

 

Section 6.04.  Binding Effect; Several Agreement.  This Agreement shall become
effective as to any Grantor when a counterpart hereof executed on behalf of such
Grantor shall have been delivered to the Collateral Agent and a counterpart
hereof shall have been executed on behalf of the Collateral Agent, and
thereafter shall be binding upon such Grantor and the Collateral Agent and their
respective successors and assigns,

 

18

--------------------------------------------------------------------------------


 

and shall inure to the benefit of such Grantor, the Collateral Agent and the
other Secured Parties and their respective successors and assigns, except that
no Grantor shall have the right to assign or transfer its rights or obligations
hereunder or any interest herein or in the Collateral (and any such assignment
or transfer shall be void) except as expressly contemplated by this Agreement or
the Credit Agreement.  This Agreement shall be construed as a separate agreement
with respect to each Grantor and may be amended, modified, supplemented, waived
or released with respect to any Grantor without the approval of any other
Grantor and without affecting the obligations of any other Grantor hereunder.

 

Section 6.05.  Successors and Assigns.  Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
successors and assigns of such party; and all covenants, promises and agreements
by or on behalf of any Grantor or the Collateral Agent that are contained in
this Agreement shall bind and inure to the benefit of their respective
successors and assigns.

 

Section 6.06.  Collateral Agent’s Fees and Expenses; Indemnification.  (a)  Each
Grantor jointly and severally agrees to pay upon demand to the Collateral Agent
the amount of any and all reasonable expenses, including the reasonable fees,
disbursements and other charges of its counsel and of any experts or agents,
which the Collateral Agent may incur in connection with (i) the administration
of this Agreement (including the customary fees and charges of the Collateral
Agent for any monitoring or audits conducted by it or on its behalf with respect
to the Accounts Receivable or Inventory), (ii) the custody or preservation of,
or the sale of, collection from or other realization upon any of the Collateral,
(iii) the exercise, enforcement or protection of any of the rights of the
Collateral Agent hereunder or (iv) the failure of any Grantor to perform or
observe any of the provisions hereof.

 

(a)  Without limitation of its indemnification obligations under the other Loan
Documents, each Grantor jointly and severally agrees to indemnify the Collateral
Agent and the other Indemnitees against, and hold each of them harmless from,
any and all losses, claims, damages, liabilities and related expenses, including
reasonable fees, disbursements and other charges of counsel, incurred by or
asserted against any of them arising out of, in any way connected with, or as a
result of, the execution, delivery or performance of this Agreement or any
claim, litigation, investigation or proceeding relating hereto or to the
Collateral, whether or not any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee or
any of its Affiliates.

 

(b)  Any such amounts payable as provided hereunder shall be additional
Obligations secured hereby and by the other Security Documents.  The provisions
of this Section 6.06 shall remain operative and in full force and effect
regardless of the termination of this Agreement or any other Loan Document, the
consummation of the transactions contemplated hereby, the repayment of any of
the Loans, the invalidity or unenforceability of any term or provision of this
Agreement or any other Loan

 

19

--------------------------------------------------------------------------------


 

Document, or any investigation made by or on behalf of the Collateral Agent or
any Lender.  All amounts due under this Section 6.06 shall be payable on written
demand therefor.

 

Section 6.07.  Governing Law.  This agreement shall be construed in accordance
with and governed by the laws of the State of New York.

 

Section 6.08.  Waivers; Amendment.  (a)  No failure or delay of the Collateral
Agent in exercising any power or right hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power.  The rights and remedies of the Collateral Agent hereunder and
of the Collateral Agent, the Issuing Bank, the Administrative Agent and the
Lenders under the other Loan Documents are cumulative and are not exclusive of
any rights or remedies that they would otherwise have.  No waiver of any
provisions of this Agreement or any other Loan Document or consent to any
departure by any Grantor therefrom shall in any event be effective unless the
same shall be permitted by paragraph (b) below, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given.  No notice to or demand on any Grantor in any case shall entitle such
Grantor or any other Grantor to any other or further notice or demand in similar
or other circumstances.

 

(a)  Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Collateral Agent and the Grantor or Grantors with respect to which such
waiver, amendment or modification is to apply, subject to any consent required
in accordance with Section 10.02 of the Credit Agreement.

 

Section 6.09.  Waiver of Jury Trial.  Each party hereto hereby waives, to the
fullest extent permitted by applicable law, any right it may have to a trial by
jury in respect of any litigation directly or indirectly arising out of, under
or in connection with this Agreement or any of the other loan documents.  Each
party hereto (a) certifies that no representative, agent or attorney of any
other party has represented, expressly or otherwise, that such other party would
not, in the event of litigation, seek to enforce the foregoing waiver and
(b) acknowledges that it and the other parties hereto have been induced to enter
into this Agreement and the other loan documents, as applicable, by, among other
things, the mutual waivers and certifications in this Section 6.09.

 

Section 6.10.  Severability.  In the event any one or more of the provisions
contained in this Agreement should be held invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein shall not in any way be affected or impaired thereby
(it being understood that the invalidity of a particular provision in a
particular jurisdiction shall not in and of itself affect the validity of such
provision in any other jurisdiction).  The parties shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.

 

20

--------------------------------------------------------------------------------

 

Section 6.11.  Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall constitute an original but all of which when
taken together shall constitute but one contract (subject to Section 6.04), and
shall become effective as provided in Section 6.04.  Delivery of an executed
signature page to this Agreement by facsimile transmission shall be effective as
delivery of a manually executed counterpart hereof.

 

Section 6.12.  Headings.  Article and Section headings used herein are for the
purpose of reference only, are not part of this Agreement and are not to affect
the construction of, or to be taken into consideration in interpreting, this
Agreement.

 

Section 6.13.  Jurisdiction; Consent to Service of Process.  (a)  Each Grantor
hereby irrevocably and unconditionally submits, for itself and its property, to
the nonexclusive jurisdiction of any New York State court or Federal court of
the United States of America sitting in New York City, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Agreement or the other Loan Documents, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State or, to the extent permitted by law, in
such Federal court.  Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law. 
Nothing in this Agreement shall affect any right that the Collateral Agent, the
Administrative Agent, the Issuing Bank or any Lender may otherwise have to bring
any action or proceeding relating to this Agreement or the other Loan Documents
against any Grantor or its properties in the courts of any jurisdiction.

 

(a)  Each Grantor hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement or the other Loan Documents in any New York
State or Federal court.  Each of the parties hereto hereby irrevocably waives,
to the fullest extent permitted by law, the defense of an inconvenient forum to
the maintenance of such action or proceeding in any such court.

 

(b)  Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 6.01.  Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

 

Section 6.14.  Termination.  (a) This Agreement and the Security Interest shall
terminate when all the Obligations have been indefeasibly paid in full, the
Lenders have no further commitment to lend, the LC Exposure has been reduced to
zero and the Issuing Bank has no further commitment to issue Letters of Credit
under the Credit Agreement, at which time the Collateral Agent shall execute and
deliver to the Grantors or the Grantors’ designee, at the Grantors’ expense, all
Uniform Commercial Code termination statements and similar documents which the
Grantors shall reasonably

 

21

--------------------------------------------------------------------------------


 

request from time to time to evidence such termination.  Any execution and
delivery of termination statements or documents pursuant to this
Section 6.14(a) shall be without recourse to or warranty by the Collateral
Agent.

 

(a)  A Subsidiary Guarantor shall automatically be released from its obligations
hereunder and the Security Interest in the Collateral of such Subsidiary
Guarantor shall be automatically released in the event that all the capital
stock of such Subsidiary Guarantor shall be sold, transferred or otherwise
disposed of to a person that is not an Affiliate of the Parent Borrower in
accordance with the terms of the Credit Agreement; provided that the Required
Lenders (or, if required by the terms of the Credit Agreement, such greater
percentage of the Lenders specified in the Credit Agreement) shall have
consented to such sale, transfer or other disposition (to the extent required by
the Credit Agreement) and the terms of such consent did not provide otherwise. 
The Security Interest in any Collateral that is sold, transferred or otherwise
disposed of in accordance with this Agreement, the Credit Agreement and the
other Loan Documents (including pursuant to a waiver or amendment of the terms
thereof) shall automatically terminate and be released, and such Collateral
shall be sold free and clear of the Lien and Security Interest created hereby. 
In connection with any of the foregoing, the Collateral Agent shall execute and
deliver to the Grantors or the Grantors’ designee, at the Grantors’ expense, all
Uniform Commercial Code termination statements and similar documents that the
Grantors shall reasonably request from time to time to evidence such
termination.  Any execution and delivery of termination statements or documents
pursuant to this Section 6.14(b) shall be without recourse to or warranty by the
Collateral Agent.

 

Section 6.15.  Additional Grantors.  Upon execution and delivery by the
Collateral Agent and a Subsidiary of an instrument in the form of Annex 2
hereto, such Subsidiary shall become a Grantor hereunder with the same force and
effect as if originally named as a Grantor herein.  The execution and delivery
of any such instrument shall not require the consent of any Grantor hereunder. 
The rights and obligations of each Grantor hereunder shall remain in full force
and effect notwithstanding the addition of any new Grantor as a party to this
Agreement.

 

22

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

 

 

TRIMAS CORPORATION,

 

 

 

 

 

by

 

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

TRIMAS COMPANY LLC,

 

 

 

 

 

by

 

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

EACH OF THE SUBSIDIARY GUARANTORS LISTED ON SCHEDULE I HERETO,

 

 

 

 

 

by

 

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

JPMORGAN CHASE BANK, as Collateral Agent,

 

 

 

 

 

by

 

 

 

 

 

Name:

 

 

Title:

 

23

--------------------------------------------------------------------------------


 

SCHEDULE I

 

SUBSIDIARY GUARANTORS

 

--------------------------------------------------------------------------------


 

SCHEDULE II

 

COPYRIGHTS

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE III

 

LICENSES

 

Please see attached.

 

--------------------------------------------------------------------------------


 

SCHEDULE IV

 

PATENTS

 

Please see attached.

 

--------------------------------------------------------------------------------


 

SCHEDULE V

 

TRADEMARKS

 

Please see attached.

 

--------------------------------------------------------------------------------

Annex 2 to the

Security Agreement

 

PERFECTION CERTIFICATE

 

Reference is made to the Credit Agreement dated as of June 6, 2002 (as amended
and restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Holdings, the Parent Borrower,  the Subsidiary Term Borrowers
party thereto, the Foreign Subsidiary Borrowers party thereto, lenders from time
to time party thereto (the “Lenders”), JPMorgan Chase Bank, as Administrative
Agent and Collateral Agent, Credit Suisse First Boston, as Syndication Agent,
Comerica Bank, as Documentation Agent, National City Bank, as Documentation
Agent and Wachovia Bank, as Documentation Agent. Capitalized terms used but not
defined herein have the meanings assigned in the Credit Agreement or the
Security Agreement referred to therein, as applicable.

 

The undersigned, a Financial Officer of Holdings and the Parent Borrower,
respectively, hereby certify to the Collateral Agent and each other Secured
Party as follows:

 

1.               Names.  (a)  The exact corporate name of each Grantor, as such
name appears in its respective certificate of incorporation, is as follows:

 

(a)          Set forth below is each other corporate name each Grantor has had
in the past five years, together with the date of the relevant change:

 

(b)         Except as set forth in Schedule 1 hereto, no Grantor has changed its
identity or corporate structure in any way within the past five years. Changes
in identity or corporate structure would include mergers, consolidations and
acquisitions, as well as any change in the form, nature or jurisdiction of
corporate organization. If any such change has occurred, include in Schedule 1
the information required by Sections 1 and 2 of this certificate as to each
acquiree or constituent party to a merger or consolidation.

 

(c)          The following is a list of all other names (including trade names
or similar appellations) used by each Grantor or any of its divisions or other
business units in connection with the conduct of its business or the ownership
of its properties at any time during the past five years:

 

(d)         Set forth below is the organizational number of each Grantor that is
a registered organization:

 

(e)          Set forth below is the Federal Taxpayer Identification Number of
each Grantor:

 

2.               Current Locations.  (a)  The chief executive office of each
Grantor is located at the address set forth opposite its name below:

 

Grantor

 

Mailing Address

 

County

 

State

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

(f)            Set forth below opposite the name of each Grantor are all
locations where such Grantor maintains any books or records relating to any
Accounts Receivable (with each location at which chattel paper, if any, is kept
being indicated by an “*”):

 

Grantor

 

Mailing Address

 

County

 

State

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(g)         The jurisdiction of formation of each Grantor that is a registered
organization is set forth opposite its name below:

 

Grantor

 

Jurisdiction

 

 

 

 

 

 

 

 

 

 

(h)         Set forth below opposite the name of each Grantor are all the
locations where such Grantor maintains any Equipment or other Collateral not
identified above:

 

Grantor

 

Mailing Address

 

County

 

State

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(i)             Set forth below opposite the name of each Grantor are all the
places of business of such Grantor not identified in paragraph (a), (b), (c) or
(d) above:

 

Grantor

 

Mailing Address

 

County

 

State

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(j)             Set forth below opposite the name of each Grantor are the names
and addresses of all Persons other than such Grantor that have possession of any
of the Collateral of such Grantor:

 

Grantor

 

Name/Mailing Address

 

County

 

State

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3.               Unusual Transactions.  All Accounts have been originated by the
Grantors and all Inventory has been acquired by the Grantors in the ordinary
course of business.

 

4.               File Search Reports.  File search reports have been obtained
from each Uniform Commercial Code filing office identified with respect to such
Grantor in Section 2 hereof, and such search reports reflect no liens against
any of the Collateral other than those permitted under the Credit Agreement.

 

5.               UCC Filings.  Duly [authenticated][signed] financing statements
on Form UCC- 1 in substantially the form of Schedule 5 hereto have been prepared
for filing in the Uniform Commercial Code filing office in each jurisdiction
identified with respect to such Grantor in Section 2 hereof.

 

--------------------------------------------------------------------------------


 

6.               Schedule of Filings.  Attached hereto as Schedule 6 is a
schedule setting forth, with respect to the filings described in Section 5
above, each filing and the filing office in which such filing is to be made.

 

7.               Stock Ownership and other Equity Interests.  Attached hereto as
Schedule 7 is a true and correct list of all the issued and outstanding stock,
partnership interests, limited liability company membership interests or other
equity interest of Holdings, the Parent Borrower and each Subsidiary and the
record and beneficial owners of such stock, partnership interests, membership
interests or other equity interests. Also set forth on Schedule 7 is each equity
investment of Holdings, the Parent Borrower or any Subsidiary that represents
50% or less of the equity of the entity in which such investment was made.

 

8.               Debt Instruments.  Attached hereto as Schedule 8 is a true and
correct list of all instruments, including any promissory notes, and other
evidence of indebtedness held by Holdings, the Parent Borrower and each
Subsidiary that are required to be pledged under the Pledge Agreement, including
all intercompany notes between Holdings and each Subsidiary of Holdings and each
Subsidiary of Holdings and each other such Subsidiary.

 

9.               Advances.  Attached hereto as Schedule 9 is (a) a true and
correct list of all advances made by Holdings to any Subsidiary of Holdings or
made by any Subsidiary of Holdings to Holdings or to any other Subsidiary of
Holdings (other than those identified on Schedule 8), which advances will be on
and after the date hereof evidenced by one or more intercompany notes pledged to
the Collateral Agent under the Pledge Agreement and (b) a true and correct list
of all unpaid intercompany transfers of goods sold and delivered by or to
Holdings or any Subsidiary of Holdings.

 

10.         Mortgage Filings.  Attached hereto as Schedule 10 is a schedule
setting forth, with respect to each Mortgaged Property, (a) the exact name of
the Person that owns such property as such name appears in its certificate of
incorporation or other organizational document, (b) if different from the name
identified pursuant to clause (a), the exact name of the current record owner of
such property reflected in the records of the filing office for such property
identified pursuant to the following clause and (c) the filing office in which a
Mortgage with respect to such property must be filed or recorded in order for
the Collateral Agent to obtain a perfected security interest therein.

 

11.         Intellectual Property.  Attached hereto as Schedule 11(A) in proper
form for filing with the United States Patent and Trademark Office is a schedule
setting forth all of each Grantor’s Patents, Patent Licenses, Trademarks and
Trademark Licenses, including the name of the registered owner, the registration
number and the expiration date of each Patent, Patent License, Trademark and
Trademark License owned by any Grantor. Attached hereto as Schedule 11(B) in
proper form for filing with the United States Copyright Office is a schedule
setting forth all of each Grantor’s Copyrights and Copyright Licenses, including
the name of the registered owner, the registration number and the expiration
date of each Copyright or Copyright License owned by any Grantor.

 

--------------------------------------------------------------------------------


 

12.         Commercial Tort Claims.  Attached hereto as Schedule 12 is a true
and correct list of commercial tort claims in excess of $[50,000] held by any
Grantor, including a brief description thereof.

 

IN WITNESS WHEREOF, the undersigned have duly executed this certificate on this
6th day of June, 2002.

 

 

TRIMAS COMPANY LLC,

 

 

 

 

 

 

 

by

 

 

 

 

 

 

 

 

 

Name:

 

 

 

 

Title:

Financial Officer

 

 

 

 

 

 

 

 

 

 

 

TRIMAS CORPORATION,

 

 

 

 

 

 

 

by

 

 

 

 

 

 

 

 

 

Name:

 

 

 

 

Title:

Financial Officer

 

--------------------------------------------------------------------------------


 

SUPPLEMENT NO. [  ] dated as of [                        ], to the Security
Agreement dated as of June 6, 2002, among, TRIMAS COMPANY LLC, a Delaware
limited liability company (the “Parent Borrower”), TRIMAS CORPORATION, a
Delaware corporation (“Holdings”), each Subsidiary Term Borrower party to the
Credit Agreement referred to below (the “Subsidiary Term Borrowers”), each of
the other subsidiaries of the Borrower listed on Schedule I thereto (each such
subsidiary and each Subsidiary Term Borrower individually a “Subsidiary
Guarantor” and, collectively, the “Subsidiary Guarantors”; the Subsidiary
Guarantors, Holdings and the Parent Borrower are referred to collectively herein
as the “Grantors”) and JPMORGAN CHASE BANK, a New York banking corporation
(“JPMCB”), as collateral agent (in such capacity, the “Collateral Agent”) for
the Secured Parties (as defined herein).

 

A.  Reference is made to (a) the Credit Agreement dated as of June 6, 2002 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among the Parent Borrower, Holdings, the
Subsidiary Term Borrowers, the Foreign Subsidiary Borrowers party thereto, the
lenders from time to time party thereto (the “Lenders”), JPMCB, as
administrative agent for the Lenders (in such capacity, the “Administrative
Agent”), Collateral Agent, swingline lender and issuing bank (in such capacity,
the “Issuing Bank”) and the other agent banks party thereto and (b) the
Guarantee Agreement dated as of June 6, 2002 (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Subsidiary Guarantee
Agreement”), among the Parent Borrower, Holdings, the Subsidiary Term Borrowers
party thereto, the other Subsidiary Guarantors and the Collateral Agent.

 

B. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Security Agreement and the Credit
Agreement.

 

C. The Grantors have entered into the Security Agreement in order to induce the
Lenders to make Loans and the Issuing Bank to issue Letters of Credit. 
Section 6.15 of the Security Agreement provides that additional Subsidiaries of
Holdings may become Grantors under the Security Agreement by execution and
delivery of an instrument in the form of this Supplement.  The undersigned
Subsidiary (the “New Grantor”) is executing this Supplement in accordance with
the requirements of the Credit Agreement to become a Grantor under the Security
Agreement in order to induce the Lenders to make additional Loans and the
Issuing Bank to issue additional Letters of Credit and as consideration for
Loans previously made and Letters of Credit previously issued.

 

Accordingly, the Collateral Agent and the New Grantor agree as follows:

 

--------------------------------------------------------------------------------


 

SECTION 1.  In accordance with Section 6.15 of the Security Agreement, the New
Grantor by its signature below becomes a Grantor under the Security Agreement
with the same force and effect as if originally named therein as a Grantor and
the New Grantor hereby (a) agrees to all the terms and provisions of the
Security Agreement applicable to it as a Grantor thereunder and (b) represents
and warrants that the representations and warranties made by it as a Grantor
thereunder are true and correct on and as of the date hereof.  In furtherance of
the foregoing, the New Grantor, as security for the payment and performance in
full of the Obligations (as defined in the Security Agreement), does hereby
create and grant to the Collateral Agent, its successors and assigns, for the
benefit of the Secured Parties, their successors and assigns, a security
interest in and lien on all of the New Grantor’s right, title and interest in
and to the Collateral (as defined in the Security Agreement) of the New
Grantor.  Each reference to a “Grantor” in the Security Agreement shall be
deemed to include the New Grantor. The Security Agreement is hereby incorporated
herein by reference.

 

SECTION 2.  The New Grantor represents and warrants to the Collateral Agent and
the other Secured Parties that this Supplement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

 

SECTION 3.  This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Supplement shall become effective when the Collateral Agent shall
have received counterparts of this Supplement that, when taken together, bear
the signatures of the New Grantor and the Collateral Agent.  Delivery of an
executed signature page to this Supplement by facsimile transmission shall be as
effective as delivery of a manually signed counterpart of this Supplement.

 

SECTION 4.  The New Grantor hereby represents and warrants that (a) set forth on
Schedule I attached hereto is a true and correct schedule of the location of any
and all Collateral of the New Grantor and (b) set forth under its signature
hereto, is the true and correct location of the chief executive office of the
New Grantor.

 

SECTION 5.  Except as expressly supplemented hereby, the Security Agreement
shall remain in full force and effect.

 

SECTION 6.  This supplement shall be governed by, and construed in accordance
with, the laws of the State of New York.

 

SECTION 7.  In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Security Agreement shall not in any way be affected or
impaired thereby (it being

 

--------------------------------------------------------------------------------


 

understood that the invalidity of a particular provision in a particular
jurisdiction shall not in and of itself affect the validity of such provision in
any other jurisdiction). The parties hereto shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.

 

SECTION 8.  All communications and notices hereunder shall be in writing and
given as provided in Section 6.01 of the Security Agreement. All communications
and notices hereunder to the New Grantor shall be given to it in care of the
Parent Borrower at the Parent  Borrower’s address as set forth in Section 10.01
of the Credit Agreement.

 

SECTION 9.  The New Grantor agrees to reimburse the Collateral Agent for its
reasonable out-of-pocket expenses in connection with this Supplement, including
the reasonable fees, other charges and disbursements of counsel for the
Collateral Agent.

 

IN WITNESS WHEREOF, the New Grantor and the Collateral Agent have duly executed
this Supplement to the Security Agreement as of the day and year first above
written.

 

 

[Name of New Grantor],

 

 

 

 

 

 

 

by

 

 

 

 

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

JPMORGAN CHASE BANK, as Collateral Agent,

 

 

 

 

 

 

 

by

 

 

 

 

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

SCHEDULE I

to Supplement No.       to the

Security Agreement

 

LOCATION OF COLLATERAL

 

Description

 

Location

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT J

 

FORM OF SUBORDINATION AND OTHER PROVISIONS

 

Defined Terms

 

“Company” means the party named as such in this Indenture until a successor
replaces it and, thereafter, means the successor and, for purposes of any
provision contained herein and required by the TIA, each other obligor on the
indenture securities.

 

“Credit Agreement” means the credit agreement dated as of June 6, 2002, as
amended, restated, supplemented, waived, replaced (whether or not upon
termination), restructured, refinanced or otherwise modified from time to time,
among the Company, the Parent, the subsidiary term borrowers party thereto, the
foreign subsidiary borrowers party thereto, the lenders from time to time party
thereto, JPMorgan Chase Bank as administrative agent, issuing bank and
collateral agent for the lenders and the other agent banks party thereto (except
to the extent that any such amendment, restatement, supplement, waiver,
replacement, restructuring or refinancing or other modification thereto would be
prohibited by the terms of this Indenture, unless otherwise agreed to by the
Holders of at least a majority in aggregate principal amount of Securities at
the time outstanding).

 

“Designated Senior Indebtedness” of the Company means the Bank Indebtedness.

 

“Exchange Act” means the Securities Exchange Act of 1934.

 

“Holder” means the Person in whose name a Security is registered on the
Registrar’s books.

 

“Incur” means issue, assume, Guarantee, incur or otherwise become liable for;
provided, however, that any Indebtedness or Capital Stock of a Person existing
at the time such Person becomes a Subsidiary (whether by merger, consolidation,
acquisition or otherwise) shall be deemed to be Incurred by such Subsidiary at
the time it becomes a Subsidiary.  The term “Incurrence” when used as a noun
shall have a correlative meaning.  The accretion of principal of a non-interest
bearing or other discount security shall be deemed the Incurrence of
Indebtedness.

 

“Indenture” means this Indenture as amended or supplemented from time to time.

 

“Parent” means TriMas Corporation, a Delaware corporation, until a successor
replaces it and, thereafter, means the successor.

 

“Person” means any individual, corporation, partnership, limited liability
company, joint venture, association, joint-stock company, trust, unincorporated
organization, government or any agency or political subdivision thereof or any
other entity.

 

“Securities” means the Securities issued under this Indenture.

 

“Senior Indebtedness” of the Company or any Subsidiary Guarantor means the
principal of, premium (if any) and accrued and unpaid interest on (including
interest accruing on or after the filing of any petition in bankruptcy or for
reorganization of the Company or any

 

--------------------------------------------------------------------------------


 

Subsidiary Guarantor, regardless of whether or not a claim for post-filing
interest is allowed in such proceedings) and fees and other amounts owing in
respect of, Bank Indebtedness and all other Indebtedness of the Company or any
Subsidiary Guarantor, whether outstanding on the Closing Date or thereafter
Incurred, unless in the instrument creating or evidencing the same or pursuant
to which the same is outstanding it is provided that such obligations are
subordinated in right of payment to the Securities or such Subsidiary
Guarantor’s Subsidiary Guarantee; provided, however, that Senior Indebtedness
shall not include (a) any obligation of the Company to any Subsidiary of the
Company or of such Subsidiary Guarantor to the Company or any other Subsidiary
of the Company, (b) any liability for Federal, state, local or other taxes owed
or owing by the Company or such Subsidiary Guarantor, (c) any accounts payable
or other liability to trade creditors arising in the ordinary course of business
(including Guarantees thereof or instruments evidencing such liabilities),
(d) any Indebtedness or obligation of the Company or such Subsidiary Guarantor
(and any accrued and unpaid interest in respect thereof) that by its terms is
subordinate or junior in any respect to any other Indebtedness or obligation of
the Company or such Subsidiary Guarantor, including any Senior Subordinated
Indebtedness and any Subordinated Obligations, (e) any obligations with respect
to any Capital Stock or (f) any Indebtedness Incurred in violation of this
Indenture.

 

“TIA” means the Trust Indenture Act of 1939 (15 U.S.C. §§ 77aaa-77bbbb) as in
effect on the Closing Date.

 

“Trustee” means the party named as such in this Indenture until a successor
replaces it and, thereafter, means the successor.

 

“Voting Stock” of a Person means all classes of Capital Stock or other interests
(including partnership interests) of such Person then outstanding and normally
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors, managers or trustees thereof.

 

Subordination

 

SECTION 10.01.  Agreement To Subordinate.  The Company agrees, and each Holder
by accepting a Security agrees, that the Indebtedness evidenced by the
Securities is subordinated in right of payment, to the extent and in the manner
provided in this Article 10, to the prior payment in full of all Senior
Indebtedness of the Company and that the subordination is for the benefit of and
enforceable by the holders of such Senior Indebtedness.  The Securities shall in
all respects rank pari passu with all other Senior Subordinated Indebtedness of
the Company and only Indebtedness of the Company that is Senior Indebtedness of
the Company shall rank senior to the Securities in accordance with the
provisions set forth herein.  For purposes of this Article 10, the Indebtedness
evidenced by the Securities shall be deemed to include any liquidated damages
payable pursuant to the provisions set forth in the Securities and the
Registration Agreement.  All provisions of this Article 10 shall be subject to
Section 10.12.

 

SECTION 10.02.  Liquidation, Dissolution, Bankruptcy.  Upon any payment or
distribution of the assets of the Company to creditors upon a total or partial
liquidation or a total or partial dissolution of the Company or in a bankruptcy,
reorganization, insolvency, receivership or similar proceeding relating to the
Company or its property:

 

2

--------------------------------------------------------------------------------


 

(a) holders of Senior Indebtedness of the Company shall be entitled to receive
payment in full of such Senior Indebtedness before Holders shall be entitled to
receive any payment of principal of or interest on the Securities; and

 

(b) until the Senior Indebtedness of the Company is paid in full, any payment or
distribution to which Holders would be entitled but for this Article 10 shall be
made to holders of such Senior Indebtedness as their interests may appear,
except that Holders may receive shares of stock and any debt securities that are
subordinated to such Senior Indebtedness to at least the same extent as the
Securities.

 

SECTION 10.03.  Default on Senior Indebtedness.  The Company may not pay the
principal of, premium (if any) or interest on the Securities or make any deposit
pursuant to Section 8.01 and may not otherwise repurchase, redeem or otherwise
retire any Securities (collectively, “pay the Securities”) if (a) any Designated
Senior Indebtedness of the Company is not paid when due or (b) any other default
on such Designated Senior Indebtedness occurs and the maturity of such
Designated Senior Indebtedness is accelerated in accordance with its terms
unless, in either case, (i) the default has been cured or waived and any such
acceleration has been rescinded or (ii) such Designated Senior Indebtedness has
been paid in full; provided, however, that the Company may pay the Securities
without regard to the foregoing if the Company and the Trustee receive written
notice approving such payment from the Representative of such Designated Senior
Indebtedness with respect to which either of the events set forth in clause (a)
or (b) of this sentence has occurred and is continuing.  During the continuance
of any default (other than a default described in clause (a) or (b) of the
preceding sentence) with respect to any Designated Senior Indebtedness of the
Company pursuant to which the maturity thereof may be accelerated immediately
without further notice (except such notice as may be required to effect such
acceleration) or the expiration of any applicable grace periods, the Company may
not pay the Securities for a period (a “Payment Blockage Period”) commencing
upon the receipt by the Trustee (with a copy to the Company) of written notice
(a “Blockage Notice”) of such default from the Representative of such Designated
Senior Indebtedness specifying an election to effect a Payment Blockage Period
and ending 179 days thereafter (or earlier if such Payment Blockage Period is
terminated (a) by written notice to the Trustee and the Company from the Person
or Persons who gave such Blockage Notice, (b) by repayment in full of such
Designated Senior Indebtedness or (c) because the default giving rise to such
Blockage Notice is no longer continuing).  Notwithstanding the provisions
described in the immediately preceding sentence (but subject to the provisions
contained in the first sentence of this Section), unless the holders of such
Designated Senior Indebtedness or the Representative of such holders shall have
accelerated the maturity of such Designated Senior Indebtedness, the Company may
resume payments on the Securities after the end of such Payment Blockage Period,
including any missed payments.  Not more than one Blockage Notice may be given
in any consecutive 360-day period, irrespective of the number of defaults with
respect to Designated Senior Indebtedness during such period; provided, however,
that if any Blockage Notice within such 360-day period is given by or on behalf
of any holders of Designated Senior Indebtedness other than the Bank
Indebtedness, the Representative of the Bank Indebtedness may give another
Blockage Notice within such period; provided further, however, that in no event
may the total number of days during which any Payment Blockage Period or Periods
is in effect exceed 179 consecutive days in the aggregate during any
360 consecutive day period.  For purposes of this Section, no default or event
of default that existed or was continuing on the date of the commencement of any
Payment Blockage Period with respect to the Designated Senior Indebtedness
initiating such Payment Blockage Period shall be, or be made, the basis of the
commencement of a subsequent Payment Blockage Period by the Representative of
such Designated Senior Indebtedness, whether or not

 

3

--------------------------------------------------------------------------------


 

within a period of 360 consecutive days, unless such default or event of default
shall have been cured or waived for a period of not less than 90 consecutive
days.

 

SECTION 10.04.  Acceleration of Payment of Securities.  If payment of the
Securities is accelerated because of an Event of Default, the Company or the
Trustee (provided, that the Trustee shall have received written notice from the
Company, on which notice the Trustee shall be entitled to conclusively rely)
shall promptly notify the holders of the Designated Senior Indebtedness of the
Company (or their Representative) of the acceleration.  If any Designated Senior
Indebtedness of the Company is outstanding, the Company may not pay the
Securities until five Business Days after such holders or the Representative of
such Designated Senior Indebtedness receive notice of such acceleration and,
thereafter, may pay the Securities only if this Article 10 otherwise permits
payment at that time.

 

SECTION 10.05.  When Distribution Must Be Paid Over.  If a distribution is made
to Holders that because of this Article 10 should not have been made to them,
the Holders who receive the distribution shall hold it in trust for holders of
Senior Indebtedness of the Company and pay it over to them as their interests
may appear.

 

SECTION 10.06.  Subrogation.  After all Senior Indebtedness of the Company is
paid in full and until the Securities are paid in full, Holders shall be
subrogated to the rights of holders of such Senior Indebtedness to receive
distributions applicable to Senior Indebtedness.  A distribution made under this
Article 10 to holders of such Senior Indebtedness which otherwise would have
been made to Holders is not, as between the Company and Holders, a payment by
the Company on such Senior Indebtedness.

 

SECTION 10.07.  Relative Rights.  This Article 10 defines the relative rights of
Holders and holders of Senior Indebtedness of the Company.  Nothing in this
Indenture shall:

 

(a) impair, as between the Company and Holders, the obligation of the Company,
which is absolute and unconditional, to pay principal of and interest and
liquidated damages, if any, on the Securities in accordance with their terms; or

 

(b) prevent the Trustee or any Holder from exercising its available remedies
upon a Default, subject to the rights of holders of Senior Indebtedness of the
Company to receive distributions otherwise payable to Holders.

 

SECTION 10.08.  Subordination May Not Be Impaired by Company.  No right of any
holder of Senior Indebtedness of the Company to enforce the subordination of the
Indebtedness evidenced by the Securities shall be impaired by any act or failure
to act by the Company or by its failure to comply with this Indenture.

 

SECTION 10.09.  Rights of Trustee and Paying Agent.  Notwithstanding
Section 10.03, the Trustee or Paying Agent may continue to make payments on the
Securities and shall not be charged with knowledge of the existence of facts
that would prohibit the making of any such payments unless, not less than two
Business Days prior to the date of such payment, a Trust Officer of the Trustee
receives notice satisfactory to it that payments may not be made under this
Article 10.  The Company, the Registrar, the Paying Agent, a Representative or a
holder of Senior Indebtedness of the Company may give the notice; provided,
however, that, if an issue of Senior Indebtedness of the Company has a
Representative, only the Representative may give the notice.

 

4

--------------------------------------------------------------------------------


 

The Trustee in its individual or any other capacity may hold Senior Indebtedness
of the Company with the same rights it would have if it were not Trustee.  The
Registrar and the Paying Agent may do the same with like rights.  The Trustee
shall be entitled to all the rights set forth in this Article 10 with respect to
any Senior Indebtedness of the Company which may at any time be held by it, to
the same extent as any other holder of such Senior Indebtedness; and nothing in
Article 7 shall deprive the Trustee of any of its rights as such holder. 
Nothing in this Article 10 shall apply to claims of, or payments to, the Trustee
under or pursuant to Section 7.07 or any other Section of this Indenture.

 

SECTION 10.10.  Distribution or Notice to Representative.  Whenever a
distribution is to be made or a notice given to holders of Senior Indebtedness
of the Company, the distribution may be made and the notice given to their
Representative (if any).

 

SECTION 10.11.  Article 10 Not To Prevent Events of Default or Limit Right To
Accelerate.  The failure to make a payment pursuant to the Securities by reason
of any provision in this Article 10 shall not be construed as preventing the
occurrence of a Default.  Nothing in this Article 10 shall have any effect on
the right of the Holders or the Trustee to accelerate the maturity of the
Securities.

 

SECTION 10.12.  Trust Monies Not Subordinated.  Notwithstanding anything
contained herein to the contrary, payments from money or the proceeds of U.S.
Government Obligations held in trust under Article 8 by the Trustee for the
payment of principal of and interest and liquidated damages, if any, on the
Securities shall not be subordinated to the prior payment of any Senior
Indebtedness of the Company or subject to the restrictions set forth in this
Article 10, and none of the Holders shall be obligated to pay over any such
amount to the Company or any holder of Senior Indebtedness of the Company or any
other creditor of the Company.

 

SECTION 10.13.  Trustee Entitled To Rely.  Upon any payment or distribution
pursuant to this Article 10, the Trustee and the Holders shall be entitled to
rely (a) upon any order or decree of a court of competent jurisdiction in which
any proceedings of the nature referred to in Section 10.02 are pending, (b) upon
a certificate of the liquidating trustee or agent or other Person making such
payment or distribution to the Trustee or to the Holders or (c) upon the
Representatives for the holders of Senior Indebtedness of the Company for the
purpose of ascertaining the Persons entitled to participate in such payment or
distribution, the holders of such Senior Indebtedness and other Indebtedness of
the Company, the amount thereof or payable thereon, the amount or amounts paid
or distributed thereon and all other facts pertinent thereto or to this Article
10.  In the event that the Trustee determines, in good faith, that evidence is
required with respect to the right of any Person as a holder of Senior
Indebtedness of the Company to participate in any payment or distribution
pursuant to this Article 10, the Trustee may request such Person to furnish
evidence to the reasonable satisfaction of the Trustee as to the amount of such
Senior Indebtedness held by such Person, the extent to which such Person is
entitled to participate in such payment or distribution and other facts
pertinent to the rights of such Person under this Article 10, and, if such
evidence is not furnished, the Trustee may defer any payment to such Person
pending judicial determination as to the right of such Person to receive such
payment.  The provisions of Sections 7.01 and 7.02 shall be applicable to all
actions or omissions of actions by the Trustee pursuant to this Article 10.

 

SECTION 10.14.  Trustee To Effectuate Subordination.  Each Holder by accepting a
Security authorizes and directs the Trustee on his behalf to take such action as
may be necessary or appropriate to acknowledge or effectuate the subordination
between the Holders and

 

5

--------------------------------------------------------------------------------


 

the holders of Senior Indebtedness of the Company as provided in this Article 10
and appoints the Trustee as attorney-in-fact for any and all such purposes.

 

SECTION 10.15.  Trustee Not Fiduciary for Holders of Senior Indebtedness.  The
Trustee shall not be deemed to owe any fiduciary duty to the holders of Senior
Indebtedness of the Company and shall not be liable to any such holders if it
shall mistakenly pay over or distribute to Holders or the Company or any other
Person, money or assets to which any holders of Senior Indebtedness of the
Company shall be entitled by virtue of this Article 10 or otherwise.

 

SECTION 10.16.  Reliance by Holders of Senior Indebtedness on Subordination
Provisions.  Each Holder by accepting a Security acknowledges and agrees that
the foregoing subordination provisions are, and are intended to be, an
inducement and a consideration to each holder of any Senior Indebtedness of the
Company, whether such Senior Indebtedness was created or acquired before or
after the issuance of the Securities, to acquire and continue to hold, or to
continue to hold, such Senior Indebtedness and such holder of such Senior
Indebtedness shall be deemed conclusively to have relied on such subordination
provisions in acquiring and continuing to hold, or in continuing to hold, such
Senior Indebtedness.

 

Indebtedness Covenant

 

The Indenture shall permit Indebtedness under the Credit Agreement.

 

6

--------------------------------------------------------------------------------


 

EXHIBIT K

 

MANDATORY COSTS RATE

 

1.                                       Definitions

 

In this Exhibit:

 

“Act” means the Bank of England Act of 1998.

 

The terms “Eligible Liabilities” and “Special Deposits” have the meanings
ascribed to them under or pursuant to the Act or by the Bank of England (as may
be appropriate), on the day of the application of the formula.

 

“Fee Base” has the meaning ascribed to it for the purposes of, and shall be
calculated in accordance with, the Fees Regulations.

 

“Fees Regulations” means, as appropriate, either:

 

(a)                                  the Banking Supervision (Fees) Regulations
1998; or

 

(b)                                 such regulations as form time to time may be
in force, relating to the payment of fees for banking supervision in respect of
periods subsequent to January 1, 2000.

 

“FSA” means the Financial Services Authority.

 

Any reference to a provision of any statute, directive, order or regulation
herein is a reference to that provision as amended or re-enacted from time to
time.

 

2.                                      Calculation of the Mandatory Costs Rate

 

The Mandatory Costs Rate is an addition to the interest rate on each
Eurocurrency Loan or any other sum on which interest is to be calculated to
compensate the Lenders for the cost attributable to a Eurocurrency Loan or such
sum resulting from the imposition from time to time under or pursuant to the Act
and/or by the Bank of England and/or the FSA (or other United Kingdom
governmental authorities or agencies) of a requirement to place non-interest
bearing or Special Deposits (whether interest bearing or not) with the Bank of
England and/or pay fees to the FSA calculated by reference to the liabilities
used to fund the relevant Eurocurrency Loan or such sum.

 

The “Mandatory Costs Rate” will be the rate determined by the Administrative
Agent to be equal to the rate (rounded upward, if necessary, to the next higher
1/100 of 1%) resulting from the application of the following formula:

 

For Sterling:

 

XL + S(L-D) + F x 0.01

100-(X+S)

 

--------------------------------------------------------------------------------


 

For other Foreign Currencies:

 

F x 0.01

300

 

where on the day of application of the formula

 

X                                                                                      
is the percentage of Eligible Liabilities (in excess of any stated minimum) by
reference to which the Administrative Agent is required under or pursuant to the
Act to maintain cash ratio deposits with the Bank of England;

 

L                                                                                        
is the rate of interest (exclusive of EuroCurrency Margin and Mandatory Costs
Rate) payable on that day on the related Eurocurrency Loan or unpaid sum
pursuant to the Credit Agreement;

 

F                                                                                        
is the rate of charge payable by the Administrative Agent to the FSA pursuant to
the Fees Regulations and expressed in pounds per £1 million of the Fees Base of
such Reference Lender;

 

S                                                                                        
is the level of interest-bearing Special Deposits, expressed as a percentage of
Eligible Liabilities, which the Administrative Agent is required to maintain by
the Bank of England (or other United Kingdom governmental authorities or
agencies); and

 

D                                                                                      
is the percentage rate per annum payable by the Bank of England to the
Administrative Agent on Special Deposits.

 

(X, L, S and D are to be expressed in the formula as numbers and not as
percentages.  A negative result obtained form subtracting D from L shall be
counted as zero.)

 

The Mandatory Costs Rate attributable to a Eurocurrency Loan or other sum for
any period shall be calculated at or about 11:00 A.M. (London time) on the first
day of such period for the duration of such period.

 

The determination of Mandatory Costs Rate by the Administrative Agent in
relation to any period shall, in the absence of manifest error, be conclusive
and binding on all parties hereto.

 

3.                                      Change of Requirements

 

If there is any change in circumstance (including the imposition of alternative
or additional requirements) which in the reasonable opinion of the
Administrative Agent renders or will render the above formula (or any element
thereof, or any defined term used therein) inappropriate or inapplicable, the
Administrative Agent shall (with the written consent of the Company, which shall
not be unreasonably withheld) be entitled to vary the same.  Any such variation
shall, in the absence of manifest error, be conclusive and binding on all
parties and shall apply from the date specified in such notice.

 

2

--------------------------------------------------------------------------------
